Exhibit 10.3

 

CREDIT AGREEMENT,

 

dated as of March 15, 2010,

 

among

 

REDDY ICE CORPORATION,

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent,

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

SECTION 1.1.

Defined Terms

1

SECTION 1.2.

Use of Defined Terms

32

SECTION 1.3.

Cross-References

32

SECTION 1.4.

Accounting and Financial Determinations

32

 

 

 

ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

 

 

 

SECTION 2.1.

Commitments

33

SECTION 2.2.

Reductions in Commitment Amounts

33

SECTION 2.3.

Borrowing Procedures

35

SECTION 2.4.

Continuation and Conversion Elections

37

SECTION 2.5.

Funding

37

SECTION 2.6.

Reallocation of Revolving Loans

38

SECTION 2.7.

Register; Notes

38

SECTION 2.8.

Incremental Facility

39

 

 

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

 

SECTION 3.1.

Repayments and Prepayments; Application

40

SECTION 3.2.

Interest Provisions

43

SECTION 3.3.

Fees

45

 

 

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

 

SECTION 4.1.

LIBO Rate Lending Unlawful

45

SECTION 4.2.

Deposits Unavailable

45

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc.

46

SECTION 4.4.

Funding Losses

46

SECTION 4.5.

Increased Capital Costs

47

SECTION 4.6.

Taxes

47

SECTION 4.7.

Payments, Computations, etc.

51

SECTION 4.8.

Sharing of Payments

52

SECTION 4.9.

Setoff

52

SECTION 4.10.

Replacement of Lenders

53

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.11.

Mitigation of Claims

54

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS

 

SECTION 5.1.

Initial Credit Extension

54

SECTION 5.2.

All Credit Extensions

57

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.1.

Organization, etc.

58

SECTION 6.2.

Due Authorization, Non-Contravention, etc.

58

SECTION 6.3.

Government Approval, Regulation, etc.

59

SECTION 6.4.

Validity, etc.

59

SECTION 6.5.

Financial Information

59

SECTION 6.6.

No Material Adverse Effect; Solvency

59

SECTION 6.7.

Litigation, Labor Controversies, etc.

60

SECTION 6.8.

Subsidiaries

60

SECTION 6.9.

Ownership of Properties

60

SECTION 6.10.

Taxes

60

SECTION 6.11.

Pension and Welfare Plans

60

SECTION 6.12.

Environmental Warranties

61

SECTION 6.13.

Accuracy of Information

62

SECTION 6.14.

Regulations T, U and X

62

SECTION 6.15.

Absence of Any Undisclosed Liabilities

62

SECTION 6.16.

Mortgages

63

SECTION 6.17.

Amounts of Other Debt

63

 

ARTICLE VII

COVENANTS

 

SECTION 7.1.

Affirmative Covenants

63

SECTION 7.2.

Negative Covenants

70

 

ARTICLE VIII

EVENTS OF DEFAULT

 

SECTION 8.1.

Listing of Events of Default

82

SECTION 8.2.

Action if Bankruptcy

85

SECTION 8.3.

Action if Other Event of Default

85

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

 

 

SECTION 9.1.

Actions

85

SECTION 9.2.

Funding Reliance, Etc.

86

SECTION 9.3.

Exculpation

86

SECTION 9.4.

Successor

87

SECTION 9.5.

Loans by Administrative Agent

87

SECTION 9.6.

Credit Decisions

87

SECTION 9.7.

Copies, Etc.

88

SECTION 9.8.

Reliance by Administrative Agent

88

SECTION 9.9.

Defaults

88

SECTION 9.10.

Syndication Agent

88

SECTION 9.11.

Withholding Taxes

89

SECTION 9.12.

Intercreditor Agreements

89

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

SECTION 10.1.

Waivers, Amendments, Etc.

89

SECTION 10.2.

Notices; Time

91

SECTION 10.3.

Payment of Costs and Expenses

91

SECTION 10.4.

Indemnification

92

SECTION 10.5.

Survival

93

SECTION 10.6.

Severability

93

SECTION 10.7.

Headings

93

SECTION 10.8.

Execution in Counterparts, Effectiveness, Etc.

93

SECTION 10.9.

Governing Law; Entire Agreement

94

SECTION 10.10.

Successors and Assigns

94

SECTION 10.11.

Sale and Transfer of Credit Extensions; Participations in Credit Extensions

94

SECTION 10.12.

Other Transactions

98

SECTION 10.13.

Forum Selection and Consent to Jurisdiction

98

SECTION 10.14.

Waiver of Jury Trial

99

SECTION 10.15.

Limitation on Interest

99

SECTION 10.16.

Confidentiality

100

SECTION 10.17.

USA PATRIOT Act Notice

101

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Disclosure Schedule

 

SCHEDULE II

—

Percentages; LIBOR Office; Domestic Office

 

 

 

 

 

EXHIBIT A-1

—

Form of Revolving Note

 

EXHIBIT A-2

—

Form of Swing Line Note

 

EXHIBIT B

—

Form of Borrowing Request

 

EXHIBIT C

—

Form of Continuation/Conversion Notice

 

EXHIBIT D

—

Form of Lender Assignment Agreement

 

EXHIBIT E

—

Form of Compliance Certificate

 

EXHIBIT F-1

—

Form of Non-Bank Tax Certificate

 

EXHIBIT F-2

—

Form of Non-Bank Tax Certificate

 

EXHIBIT F-3

—

Form of Non-Bank Tax Certificate

 

EXHIBIT F-4

—

Form of Non-Bank Tax Certificate

 

EXHIBIT G

—

Form of Guaranty

 

EXHIBIT H

—

[Reserved]

 

EXHIBIT I

—

Form of Pledge and Security Agreement

 

EXHIBIT J

—

Form of Closing Date Certificate

 

EXHIBIT K

—

Form of Solvency Certificate

 

EXHIBIT L

—

Form of First Lien Intercreditor Agreement

 

EXHIBIT M

—

Form of Junior Lien Intercreditor Agreement

 

EXHIBIT N

—

Form of Mortgage

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 15, 2010, is among REDDY ICE
CORPORATION, a Nevada corporation (the “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (collectively,
the “Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as the administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower will, on the Closing Date, (i) repay in full all
borrowings and terminate all commitments under the Amended and Restated Credit
Agreement, dated as of August 9, 2005 (as amended, supplemented, amended and
restated or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), among the Borrower, the lenders party thereto, Credit Suisse, as
administrative agent, and the other agents and arrangers party thereto,
(ii) issue New Notes (as defined below) and (iii) pay all fees, commissions and
expenses in connection with each of the foregoing;

 

WHEREAS, the Borrower has requested that the Lenders make available for the
purposes specified in this Agreement, revolving credit loans and swing line
loans; and

 

WHEREAS, the Lenders are willing to make available to the Borrower such
revolving credit loans and swing line loans upon the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:


 


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.                                          Defined Terms.  The
following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.

 

“Affected Lender” is defined in Section 4.10.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. 
“Control” of a Person means the power, directly or indirectly, (a) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable) or (b) to direct or cause the direction of the
management and policies of such Person (whether by contract or otherwise).

 

--------------------------------------------------------------------------------


 

“Agreement” means, on any date, this Credit Agreement, as the same may
thereafter from time to time be amended, supplemented, amended and restated or
otherwise modified and in effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus ½ of 1% and (c) except during a LIBO Rate Unavailability Period, the
sum of 1.0% plus the LIBO Rate (Reserve Adjusted) for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day), provided that, for the avoidance of doubt,
the LIBO Rate (Reserve Adjusted) for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding).  Any change in the Alternate Base Rate due to a change in the Base
Rate, the Federal Funds Rate or the LIBO Rate (Reserve Adjusted) shall be
effective from and including the effective date of such change in the Base Rate,
the Federal Funds Rate or the LIBO Rate (Reserve Adjusted), respectively.  The
Administrative Agent will give notice promptly to the Borrower and the Lenders
of changes in the Alternate Base Rate; provided that the failure to give such
notice shall not affect the Alternate Base Rate in effect after such change.

 

“Applicable Margin” means for Base Rate Loans and for LIBO Rate Loan, the amount
set forth opposite the applicable Level according to the Net Leverage Ratio:

 

Net Leverage Ratio

 

Applicable Margin on
LIBO Rate Loans

 

Applicable Margin
on Base Rate Loans

 

Applicable
Percentage

 

Level I
>5.0 to 1.0

 

4.75

%

3.75

%

0.875

%

Level II
<5.0 to 1.0 and >4.0 to 1.0

 

4.25

%

3.25

%

0.75

%

Level III
<4.0 to 1.0 and >3.0 to 1.0

 

3.75

%

2.75

%

0.625

%

Level IV
<3.0 to 1.0

 

3.25

%

2.25

%

0.50

%

 

Each change in the Applicable Margin or Applicable Percentage resulting from a
change in the Net Leverage Ratio shall be effective with respect to all
outstanding Loans on and after the fifth Business Day after the date of delivery
to the Administrative Agent of the financial statements and certificates
required by Section 7.1.1(a), (b) and (c), respectively, indicating such change
until the fifth Business Day after the next date of delivery of such financial
statements and certificates indicating another such change; provided that until
the first time that the financial statements and certificates required by
Section 7.1.1(a), (b) and (c), respectively, have been delivered following the
Closing Date, Level I shall apply.  Notwithstanding the foregoing, the Net
Leverage Ratio shall be deemed to be in Level I (i) at any time during which the
Borrower has

 

2

--------------------------------------------------------------------------------


 

failed to deliver the financial statements and certificates required by
Section 7.1.1(a), (b) or (c), respectively, and (ii) at any time during the
existence of an Event of Default.

 

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.1.1 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to a higher Applicable Margin
or Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Margin or Applicable Percentage applied for such Applicable Period,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin or Applicable Percentage shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall immediately pay to the
Administrative Agent the additional interest or fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof.  This paragraph shall not limit the rights of the Administrative Agent
and the Lenders hereunder.

 

“Applicable Percentage” means the percentage indicated in the column entitled
“Applicable Percentage” in the grid contained in the definition of “Applicable
Margin” above.

 

“Applicable Period” is defined in the definition of “Applicable Margin”.

 

“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered, advised or managed by a Lender, an Affiliate
of a Lender or an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Asset Swap” means a Disposition of assets in exchange for the substantially
contemporaneous receipt of assets of a similar nature and to be used by the
Borrower or a Subsidiary in accordance with Section 7.2.1, in each case having a
Fair Market Value comparable to the Fair Market Value of the assets Disposed;
provided that if the Borrower or a Subsidiary Guarantor Disposes of such assets,
Borrower or a Subsidiary Guarantor must receive such assets in the exchange.

 

“Audited Financial Statements” is defined in clause (b) of Section 7.1.1.

 

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent and the Lenders
pursuant to Section 5.1.1.

 

“Available Cash” means, for any Fiscal Quarter ending on or after June 30, 2010,
for the Borrower and its Subsidiaries, the sum (which may be negative) of:

 

(a)                                  EBITDA for such Fiscal Quarter; plus

 

3

--------------------------------------------------------------------------------


 

(b)                                 to the extent not included in Net Income
used in determining such EBITDA, the cash amount realized in respect of
extraordinary, non-recurring or unusual gains, in each case during such Fiscal
Quarter; minus

 

(c)                                  the sum of: to the extent included in or
added to Net Income in determining such EBITDA, (A) Interest Expense actually
paid in cash by the Borrower or such Subsidiary, (B) income taxes actually paid
in cash, (C) the cash cost of any extraordinary, non-recurring or unusual losses
and (D) payments made in cash on account of non-cash losses or non-cash charges
expensed, in each case, during such Fiscal Quarter.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

 

(1)                                  the sum of the products of the numbers of
years from the date of determination to the dates of each successive scheduled
principal payment of or redemption or similar payment with respect to such
Indebtedness multiplied by the amount of such payment by

 

(2)                                  the sum of all such payments.

 

“Base Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent in New York as its prime
rate; each change in the Base Rate shall be effective from and including the
date such change is publicly announced as being effective.  The Base Rate is not
necessarily intended to be the lowest rate of interest determined by the
Administrative Agent in connection with extensions of credit.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

 

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

 

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York and (b) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the London interbank Eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period

 

4

--------------------------------------------------------------------------------


 

which, in accordance with GAAP, would be classified as capital expenditures and
(b) Capitalized Lease Liabilities incurred by the Borrower and its Subsidiaries
during such period.  The term Capital Expenditures shall not include any
expenditures for Permitted Acquisitions otherwise permitted hereunder.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s equity capital, whether now outstanding or issued
after the Closing Date, including common shares, preferred shares, membership
interests in a limited liability company, limited or general partnership
interests in a partnership or any other equivalent of such ownership interest.

 

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations at any time shall be the capitalized amount thereof at such time,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(a)                                  any direct obligation of (or obligation
unconditionally guaranteed by) the United States (or any agency thereof, to the
extent such obligations are supported by the full faith and credit of the United
States), in each case maturing not more than one year after such time;

 

(b)                                 any direct obligation of (or obligation
unconditionally guaranteed by) a State of the United States, a political
subdivision thereof or a taxing authority thereof, to the extent such
obligations are rated investment grade by both Moody’s and S&P and do not mature
more than one year after such time;

 

(c)                                  commercial paper maturing not more than 360
days from the date of issue, which is issued by (i) a corporation (other than an
Affiliate of any Obligor) organized under the laws of any State of the United
States or of the District of Columbia and rated “A-1” or higher by S&P or “P-1”
or higher by Moody’s, or (ii) any Lender (or its holding company) other than a
Designated Lender;

 

(d)                                 any certificate of deposit, time deposit or
bankers acceptance, maturing not more than one year after its date of issuance,
which is issued by either (i) any bank organized under the laws of the United
States (or any State thereof) and which has (x) a credit rating of “A2” or
higher from Moody’s or “A” or higher from S&P and (y) a combined capital and
surplus greater than $500,000,000, or (ii) any Lender;

 

5

--------------------------------------------------------------------------------


 

(e)                                  any repurchase agreement having a term of
90 days or less entered into with any Lender or any commercial banking
institution satisfying the criteria set forth in clause (c)(i); or

 

(f)                                    shares of any mutual fund whose
investment guidelines restrict substantially all of such fund’s investments to
investments of the type specified in clauses (a) through (e) above.

 

“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary Guarantor to a Person who was a Lender or an Affiliate of a Lender at
the time of entry of such obligations under this Agreement in respect of any
overdraft and related liabilities arising from treasury, depository, credit and
debit card and cash management services or any automated clearing house
transfers of funds.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

 

“Change in Control” means:

 

(a)                                  any person or group (within the meaning of
Sections 13(d) and 14(d) under the Exchange Act) shall become the ultimate
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 30% of the outstanding Voting Securities of
Parent, collectively, beneficially and of record on a fully diluted basis; or

 

(b)                                 the failure of Parent at any time to
directly own beneficially and of record on a fully diluted basis 100% of the
outstanding Capital Securities of the Borrower; or

 

(c)                                  during any period of 24 consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of Parent (together with any new directors whose election to such
Board or whose nomination for election by the stockholders of Parent was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Parent then in office; or

 

(d)                                 the occurrence of a “change of control” (or
similarly defined term) under any of the indentures, agreements or other
instruments governing the New Notes, any Pari Passu Lien Indebtedness or any
Refinancing Indebtedness in respect thereof.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which all the conditions precedent set forth in
Section 5.1 shall be satisfied or waived.

 

“Closing Date Certificate” means the certificate executed and delivered by an
Authorized Officer of the Borrower pursuant to the terms of this Agreement,
substantially in the form of Exhibit J hereto.

 

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

 

“Collateral” shall mean, collectively, all of the “Collateral” under the
Security Agreement, the Mortgaged Property and all other property of whatever
kind and nature subject or purported to be subject from time to time to a Lien
under any Collateral Document.

 

“Collateral Documents” shall mean the Security Agreement, the Mortgages, the
Guaranty and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property as collateral for the Obligations, and all
Uniform Commercial Code or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Obligations.

 

“Commitment” means, as the context may require, the Revolving Loan Commitment or
the Swing Line Loan Commitment.

 

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount or the Swing Line Loan Facility Amount.

 

“Commitment Termination Event” means:

 

(a)                                  the occurrence of any Event of Default with
respect to the Borrower described in clauses (a) through (d) of Section 8.1.9;
or

 

(b)                                 the occurrence and continuance of any other
Event of Default and either

 

(i)                           the declaration of all or any portion of the Loans
to be due and payable pursuant to Section 8.3, or

 

(ii)                        the giving of notice by the Administrative Agent,
acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated pursuant to Section 8.3.

 

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto.

 

7

--------------------------------------------------------------------------------


 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection or
deposit), or guarantees the payment of dividends or other distributions upon the
Capital Securities of any other Person.  The amount of any Person’s obligation
under any Contingent Liability shall (subject to any limitation set forth
therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Sections 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor, in substantially the form of Exhibit C to any
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Credit Extension” means the making of a Loan by a Lender.

 

“Credit Parties” means, collectively, the Lenders, the Administrative Agent, the
Syndication Agent and, in each case, each of their respective successors,
transferees and assigns.

 

“Cumulative Available Cash” means, for the Borrower and its Subsidiaries as of
any time for any proposed use of Cumulative Available Cash, the sum of:

 

(a)                                  $65,000,000; plus

 

(b)                                 the aggregate amount of Available Cash for
each Fiscal Quarter ended during the most recently completed Reference Period,
beginning with the Fiscal Quarter ending on June 30, 2010;

 

plus

 

(c)                                  Net Equity Proceeds received by Parent in
respect of issuances or sales of its Capital Securities (other than Disqualified
Capital Securities) after the Closing Date, to the extent such Net Equity
Proceeds are at such time contributed to the Borrower in cash for common equity;

 

8

--------------------------------------------------------------------------------


 

minus

 

(d)                                 the aggregate amount, from and after the
Closing Date and prior to or at such time (including such proposed use (and any
other simultaneous use) of Cumulative Available Cash) of (without duplication):

 

(i)                                     cash and Cash Equivalent Investment
amounts applied to Capital Expenditures, excluding any Capital Expenditures to
the extent financed with the proceeds (A) of Indebtedness (other than the Loans)
permitted hereunder and identified pursuant to clause (c) of Section 7.1.1 as
having been applied to finance Capital Expenditures, (B) from a Disposition of
assets pursuant to clause (c) of Section 7.2.10 or (C) received as a result of
Casualty Events (except, in the case of clauses (B) and (C), to the extent such
sale of assets or Casualty Events shall have resulted in an increase in
Available Cash pursuant to clause (a) or (b) of the definition thereof), in each
case to the extent the amounts in clauses (A), (B) and (C) above did not finance
Permitted Acquisitions as referenced in clause (ii) below;

 

(ii)                                  cash and Cash Equivalent Investment
amounts applied to Permitted Acquisitions pursuant to clause (b) of
Section 7.2.9 plus fees and expenses incurred in connection therewith, excluding
any such Permitted Acquisitions to the extent financed with the proceeds (A) of
Indebtedness (other than the Loans) permitted hereunder and identified pursuant
to clause (c) of Section 7.1.1 as having been applied to finance Permitted
Acquisitions, (B) from Disposition of assets pursuant to clause (c) of
Section 7.2.10 or (C) received as a result of Casualty Events (except, in the
case of clauses (B) and (C), to the extent such sale of assets or Casualty
Events shall have resulted in an increase in Available Cash pursuant to clause
(a) or (b) of the definition thereof), in each case to the extent the amounts in
clause (A), (B) and (C) above did not finance Capital Expenditures as referenced
in clause (i) above;

 

(iii)                               all cash and Cash Equivalent Investment
amounts applied pursuant to clause (i), (k) or (m) of Section 7.2.5 (in the case
of clause (m) of Section 7.2.5 and with respect to Investments made in Persons
that are not Borrower or a Subsidiary, net of any dividends, distributions or
other payments received in cash in respect of such Investment received by
Borrower or any Subsidiary), clause (b), (c), (f) or (g) of Section 7.2.6 or
Section 7.2.17;

 

(iv)                              other prepayments (or scheduled payments) of
Indebtedness by Borrower and its Subsidiaries, except to the extent made with
the proceeds of other Indebtedness incurred pursuant to Section 7.2.2 (other
than the Loans); and

 

(v)                                 the DOJ Costs, except to the extent
(x) previously deducted from EBITDA pursuant to clause (vii) of the definition
of EBITDA or (y) reimbursed in cash from the proceeds of insurance.

 

9

--------------------------------------------------------------------------------


 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has not made available to the Administrative Agent such Lender’s
ratable portion of a requested borrowing within three Business Days of the date
required to be funded by it hereunder or has not reimbursed the Swing Line
Lender for such Lender’s ratable portion of the amount of Swing Line Loans, in
each case in accordance with Sections 2.3.1 and 2.3.2, respectively; (b) has
notified the Borrower or the Administrative Agent or any Lender in writing that
it does not intend to comply with its obligations under Section 2.3.1 or 2.3.2
or has made a public statement to the effect that it does not intend to comply
with its obligations under Section 2.3.1 or 2.3.2 or under other agreements in
which it commits to extend credit; (c) has not, within three Business Days after
request by the Administrative Agent, confirmed that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Swing Line; (d) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within five Business Days of the date when
due, unless the subject of a good faith dispute; (e) has become or is insolvent
or has a parent company that has become or is insolvent; or (f) is the subject
of, or is a Subsidiary of a Person that is the subject of, a bankruptcy,
insolvency or similar proceeding or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Designated Lender” means a Defaulting Lender or a Downgraded Lender.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Required Lenders.

 

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any Person’s or such Person’s
Subsidiaries’ assets (including accounts receivable and Capital Securities of
such Person’s Subsidiaries) to any other Person in a single transaction or
series of transactions.

 

“Disqualified Capital Securities” means, with respect to any Person, Capital
Securities which by their terms (or by the terms of any security into which it
is convertible or for which it is exchangeable at the option of the holder) or
upon the happening of any event:

 

10

--------------------------------------------------------------------------------


 

(1)                                  mature or are mandatorily redeemable (other
than redeemable only for a Capital Securities of such Person which is not itself
a Disqualified Capital Security) pursuant to a sinking fund obligation or
otherwise;

 

(2)                                  are convertible or exchangeable at the
option of the holder for Indebtedness or Disqualified Capital Securities; or

 

(3)                                  are mandatorily redeemable or must be
purchased upon the occurrence of any event, in whole or in part,

 

in each case on or prior to the first anniversary of the Stated Maturity Date.

 

“DOJ Costs” means non-recurring fees, expenses and amounts paid in defense of,
or to discharge judgments, pursuant to settlements or as fines or penalties
arising from or related to, lawsuits, governmental proceedings or regulatory
actions or investigations related to or in connection with, the DOJ
Investigation.

 

“DOJ Investigation” means the investigation pending on the Closing Date by the
Antitrust Division of the United States Department of Justice into possible
antitrust violations in the packaged ice industry by Parent and its
Subsidiaries.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Borrower.

 

“Downgraded Lender” means any Lender that has a non-investment grade rating from
Moody’s, S&P or another nationally recognized rating agency.

 

“EBITDA” means, for any applicable period, the sum of (a) Net Income, plus
(b) in each case without duplication, to the extent deducted in determining Net
Income for such period, the sum of (i) amounts attributable to depreciation and
amortization, (ii) income tax expense, (iii) Interest Expense, (iv) any other
non-cash charges (less non-cash income) for which no cash reserves (or
receivables) have been or will be set aside (or created), including non-cash
compensation expenses, (v) any loss from the extinguishment of Indebtedness;
(vi) non-recurring fees, charges and expenses directly related to the
Transactions in an aggregate amount during the term of this Agreement not to
exceed $15,000,000 (to the extent such fees, charges and expenses are not
capitalized or otherwise deferred), (vii) non-recurring DOJ Costs not in excess
of $15,000,000 in the aggregate during the term of this Agreement; provided that
at the time such DOJ Costs were paid, there was Cumulative Available Cash that
was not applied or utilized toward any other purpose set forth herein; and
(viii) all fees and expenses incurred in connection with Permitted Acquisitions
to the extent accounted for as expenses.

 

11

--------------------------------------------------------------------------------


 

“EBITDAR” means, for any applicable period, EBITDA for such period plus Rental
Expense.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund or (d) any other Person (other than a natural Person) other than
the Borrower or any of its Affiliates; provided that (x) in the case of clauses
(b), (c) and (d), such Affiliate of a Lender, Approved Fund or Person is
approved by the Swing Line Lender and the Administrative Agent and (y) in the
case of clause (d), unless a Default has occurred and is continuing, the
Borrower shall approve of such Person.  Each approval referred to in this
definition shall not be unreasonably withheld or delayed.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources.

 

“Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws (including common law), ordinances, codes, rules, regulations and
final orders of a Governmental Authority (including consent decrees and
administrative orders) relating to pollution and the protection of the
environment and human health (to the extent related to exposure to Hazardous
Material).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.

 

“Event of Default” is defined in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Offer” means the exchange offer made to the holders of the Existing
Parent Notes to exchange such Existing Parent Notes for the Second Lien Notes
upon the terms set forth in the Offer to Purchase, as such exchange offer may be
amended or extended in any manner not materially adverse to the interests of the
Lenders.

 

“Excluded Taxes” means, with respect to any payment to be made by or on account
of any obligation of any Obligor hereunder or under any other Loan Document,
(i) any Taxes imposed on (or measured by) its overall gross income or net income
by the jurisdiction under the laws of which the Credit Party receiving the
payment is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (ii) any Taxes
in the nature of the branch profits tax imposed by Section 884(a) of the Code
that is imposed by any jurisdiction described in clause (a) above; (iii) any
other Taxes imposed by a jurisdiction as a result of any other present or former
connection with such jurisdiction (excluding any connection with such
jurisdiction arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, and/or engaged in any
other transaction pursuant

 

12

--------------------------------------------------------------------------------


 

to, any Loan Document), (iv) in the case of a Non-U.S. Credit Party, any U.S.
federal withholding Tax that is imposed pursuant to any laws in effect at the
time such Non-U.S. Credit Party becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Non-U.S. Credit Party (or
its assignor, if any) was entitled, immediately prior to designation of a new
lending office (or assignment), to receive additional amounts from an Obligor
with respect to any such withholding Tax pursuant to clause (a) of Section 4.6
and (v) any withholding Tax that is attributable to a Credit Party’s failure to
comply with clause (e) of Section 4.6.

 

“Exemption Certificate” is defined in clause (e) of Section 4.6.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Existing Parent Notes” means the 10½% Senior Discount Notes of Parent due 2012.

 

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such asset) that would be negotiated in
an arm’s-length transaction for cash between a willing seller and a willing and
able buyer, neither of which is under any compulsion to complete the
transaction, as such price is determined in good faith by management of the
Borrower or by the Board of Directors of the Borrower or a duly authorized
committee thereof.  Fair Market Value (other than of any asset with a public
trading market) in excess of $5,000,000 shall be determined by the Board of
Directors of the Borrower acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or (b) if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means (i) the confidential fee letter, dated March 15, 2010, from
the Administrative Agent to the Borrower, as amended, supplemented, amended and
restated or otherwise modified from time to time and (ii) each other fee letter,
dated the Closing Date, between the Borrower and any Lender.

 

“Filing Statements” means all UCC financing statements or other similar
financing statements and UCC termination statements required pursuant to the
Loan Documents.

 

“First Lien Intercreditor Agreement” means that certain first lien intercreditor
agreement dated the Closing Date, among the Administrative Agent and the
collateral agent for the First Lien Notes.

 

“First Lien Notes” means the 11.25% First Lien Notes due 2015 of Borrower.

 

13

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2010 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters (in all cases without
duplication) of (a) (i) EBITDAR (for all such Fiscal Quarters), minus
(ii) income taxes paid in cash minus (iii) any amounts distributed to Parent,
including, without limitation, distributions to pay interest on the Existing
Parent Notes (for all such Fiscal Quarters), minus (iv) Maintenance Capital
Expenditures (for all such Fiscal Quarters), which Maintenance Capital
Expenditures for all such Fiscal Quarters shall be deemed to be $12,000,000 (if
the date of determination of the Fixed Charge Coverage Ratio is on or before
December 31, 2011) and $15,000,000 (if the date of determination of the Fixed
Charge Coverage Ratio is after December 31, 2011), regardless of the actual
level of such Maintenance Capital Expenditures to (b) the sum, for such period,
without duplication, of (i) Interest Expense (for all such Fiscal Quarters)
other than amortization of debt issuance costs or debt discount, plus (ii) the
principal amount of all scheduled payments on all Indebtedness (including the
principal component of all Capitalized Lease Liabilities) of Borrower and its
Subsidiaries for all such Fiscal Quarters (as determined on the first day of the
respective period), plus (iii) Rental Expense (for all such Fiscal Quarters).

 

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States, the District of
Columbia or a State thereof executed and delivered by the Borrower or any of its
Subsidiaries pursuant to the terms of this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, as may be necessary or
desirable under the laws of organization or incorporation of a Subsidiary to
further protect or perfect the Lien on and security interest in any Collateral
(as defined in the Security Agreement).

 

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means (a) subject to clause (b) below, with respect to the interpretation
of all accounting terms used herein and in each other Loan Document, the
calculation of all accounting determinations and computations required to be
made hereunder or thereunder (including under Section 7.2.4 and in respect of
any defined terms used herein or in any other Loan Document), those U.S.
generally accepted accounting principles applied in the preparation of the
Borrower’s audited consolidated financial statements for the Fiscal Year ended
December 31, 2009 and (b) with respect to the financial statements of the
Borrower required to be delivered pursuant to clauses (a) and (b) of
Section 7.1.1 or any similar financial statements of the Borrower or any of

 

14

--------------------------------------------------------------------------------


 

its Subsidiaries required to be delivered hereunder or under any other Loan
Document, U.S. generally accepted accounting principles in effect at the time
(or for the period) to which such financial statements relate.  Notwithstanding
the foregoing, the treatment of operating leases under GAAP will, for purposes
of this Agreement, be deemed to be what such treatment is on the Closing Date.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Governmental Real Property Disclosure Requirements” shall mean any requirement
of law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Granting Lender” is defined in clause (i) of Section 10.11.

 

“Guarantor” means Parent and each Subsidiary Guarantor.

 

“Guaranty” means the Guaranty executed and delivered by an Authorized Officer of
Parent and each U.S. Subsidiary pursuant to the terms of this Agreement,
substantially in the form of Exhibit G hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Hazardous Material” shall mean any material or substance that (a) constitutes a
“hazardous substance” as defined by CERCLA, “hazardous waste” as defined by the
Resource Conservation and Recovery Act, as amended, or a “pollutant”,
“contaminant”, “hazardous material”, “hazardous chemical”, or “regulated
substance” within the meaning of any applicable Environmental Laws, or (b) is
otherwise regulated by, or that otherwise gives rise to liability under, any
applicable Environmental Laws.  Without limiting the generality of the
foregoing, Hazardous Material shall include any substance that contains any
ammonia, ammonia hydroxide, asbestos, polychlorinated biphenyls, or petroleum,
or that is flammable, explosive, radioactive or corrosive.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, commodity
price swaps, caps and collars and all other agreements or arrangements designed
to protect such Person against fluctuations in interest rates,

 

15

--------------------------------------------------------------------------------


 

currency exchange rates, prices of diesel fuel and the impact of weather on such
Person’s business.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Borrower

 

(a)                                  which is of a “going concern” or similar
nature;

 

(b)                                 which relates to the limited scope of
examination of matters relevant to such financial statement; or

 

(c)                                  which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause the Borrower to be in Default.

 

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“Increase Effective Date” is defined in clause (a) of Section 2.8.

 

“Increase Joinder” is defined in clause (c) of Section 2.8.

 

“Indebtedness” of any Person means:

 

(a)                                  all obligations of such Person for borrowed
money or advances and all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments;

 

(b)                                 all obligations, contingent or otherwise,
relative to the face amount of all letters of credit, whether or not drawn, and
banker’s acceptances issued for the account of such Person;

 

(c)                                  all Capitalized Lease Liabilities of such
Person;

 

(d)                                 for purposes of Section 8.1.5 only, all
other items which, in accordance with GAAP, would be included as liabilities on
the balance sheet of such Person as of the date at which Indebtedness is to be
determined;

 

(e)                                  net Hedging Obligations of such Person;

 

16

--------------------------------------------------------------------------------


 

(f)                                    whether or not so included as liabilities
in accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business which are not overdue for a period of more than 90
days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(g)                                 obligations arising under Synthetic Leases;

 

(h)                                 all Contingent Liabilities of such Person in
respect of any of the foregoing; and

 

(i)                                     all Disqualified Capital Securities of
such Person.

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

 

“Intercreditor Agreements” shall mean the collective reference to the First Lien
Intercreditor Agreement and the Junior Lien Intercreditor Agreement,
substantially in the form of Exhibit L and Exhibit M hereto, respectively, as
the same may be amended, modified or otherwise changed in accordance with the
terms hereof and thereof.

 

“Interest Expense” means, for any applicable period, the aggregate interest
expense, including the portion of any cash payments made or accrued in respect
of Capitalized Lease Liabilities allocable to interest expense, net of interest
income, of the Borrower and its Subsidiaries for such applicable period
determined in accordance with GAAP.

 

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as the Borrower may
select in its relevant notice pursuant to Sections 2.3 or 2.4; provided that:

 

17

--------------------------------------------------------------------------------


 

(a)                                  the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than ten different dates;

 

(b)                                 if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the Business Day next preceding such numerically corresponding day); and

 

(c)                                  no Interest Period for any Loan may end
later than the Stated Maturity Date for such Loan.

 

“Investment” means, relative to any Person,

 

(a)                                  any loan, advance or extension of credit
made by such Person to any other Person, including the purchase by such Person
of any bonds, notes, debentures or other debt securities of any other Person;

 

(b)                                 Contingent Liabilities in favor of any other
Person; and

 

(c)                                  any Capital Securities held by such Person
in any other Person.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

 

“JPMorgan” is defined in the preamble.

 

“Junior Lien Intercreditor Agreement” means that certain junior lien
intercreditor agreement dated the Closing Date, among the Administrative Agent,
the collateral agent for the First Lien Notes and the collateral agent for the
Second Lien Notes.

 

“Lead Arranger” means each of (a) the Administrative Agent and (b) to the extent
party to this Agreement, each “Lead Arranger” as defined in the Existing Credit
Agreement.

 

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

 

“Lenders” is defined in the preamble.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), reasonable
disbursements or expenses of any kind or nature whatsoever, whether or not based
on strict liability (including reasonable attorneys’ fees at trial

 

18

--------------------------------------------------------------------------------


 

and appellate levels; reasonable experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
matter, claim or proceeding; and reasonable consultant fees, disbursements and
expenses) which may at any time be imposed upon, incurred by or asserted or
awarded against the Administrative Agent or any Lender or any of such Person’s
Affiliates, shareholders, directors, officers, employees, and agents in
connection with or arising from:

 

(a)                                  the Release, threatened Release or presence
of any Hazardous Material at, from, on, in, under or affecting all or any
portion of any property owned now or formerly, operated or used by the Borrower
or any of its Subsidiaries, or their respective predecessors in interest, or
resulting from activities of the Borrower or any of its Subsidiaries or any of
their respective predecessors;

 

(b)                                 any misrepresentation, inaccuracy or breach
of any warranty, contained or referred to in Section 6.12 or the breach of any
covenant in Section 7.1.6;

 

(c)                                  any actual or alleged violation by the
Borrower or any of its Subsidiaries of any Environmental Laws; or

 

(d)                                 the imposition of any lien for damages
caused by or for the recovery of any costs for the cleanup, Release or
threatened Release of Hazardous Material by the Borrower or any of its
Subsidiaries, or in connection with any Release or threatened Release of
Hazardous Material at, on, under or from any property owned or operated at any
time by the Borrower or any of its Subsidiaries.

 

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Total Debt outstanding on the last day of such Fiscal Quarter to (b) EBITDA
computed for the period consisting of such Fiscal Quarter and each of the three
immediately preceding Fiscal Quarters, giving effect to any adjustments (if any)
referred to in clause (b) of Section 1.4.

 

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such LIBO Rate Loan for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m. London time, two Business
Days prior to the commencement of such Interest Period.

 

19

--------------------------------------------------------------------------------


 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the LIBOR Reserve
Percentage.  The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO
Rate Loans will be determined by the Administrative Agent on the basis of the
LIBOR Reserve Percentage in effect two Business Days before the first day of
such Interest Period.

 

“LIBO Rate Unavailability Period” means any period of time during which a notice
delivered to the Borrower in accordance with Section 4.2(a), (b) or (c) shall
remain in force and effect.

 

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation.

 

“Loan” means, as the context may require, a Revolving Loan or a Swing Line Loan
of any type.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Fee
Letter, each Guaranty, each Collateral Document and each other agreement,
certificate, document or instrument delivered in connection with any Loan
Document, whether or not specifically mentioned herein or therein; provided that
for purposes of any agreement pursuant to which the Administrative Agent is
granted a Lien to secure the Obligations, the term “Loan Document” shall include
the documentation related to Cash Management Obligations.

 

20

--------------------------------------------------------------------------------


 

“Maintenance Capital Expenditures” means, for any period, the aggregate amount
of Capital Expenditures made in respect of repair, maintenance and upkeeping of
any existing fixed or capital assets of the Borrower and its Subsidiaries.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Borrower and its Subsidiaries taken as a
whole, (b) the rights and remedies of any Secured Party under the Loan Documents
taken as a whole or (c) the ability of Parent, the Borrower or any Significant
Subsidiary to perform its Obligations under any Loan Document.

 

“Minimum Liquidity” means, at any time, the sum of (i) the amount of the
Borrower’s and the Subsidiary Guarantors’ unrestricted cash and Cash Equivalent
Investments at such time and (ii) the difference between (x) the Revolving Loan
Commitment Amount at such time and (y) the aggregate outstanding Revolving Loans
and Swing Line Loans at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means an agreement, a mortgage, deed of trust or any other document
creating or evidencing a Lien on Mortgaged Property (which Lien secured thereby
shall be in a maximum amount of either (x) if such Mortgaged Property is
situated in Alabama, Florida, Georgia, Oklahoma, Virginia or any other
state/commonwealth that imposes a tax/levy on the recordation of a mortgage,
deed of trust or any other document creating or evidencing a lien on real
property, 115% of the book value or cost (whichever is higher) of such Mortgaged
Property or (y) if such Mortgaged Property is situated in Arizona, Colorado,
Louisiana, North Carolina, Texas, West Virginia or any other state/commonwealth
that does not impose a tax/levy on the recordation of a mortgage, deed of trust
or any other document creating or evidencing a lien on real property, the
maximum principal amount of the Loan) executed, acknowledged and delivered by
each Obligor that is the owner of the respective Mortgaged Property in favor of
the Administrative Agent for the benefit of the Secured Parties, substantially
in the form attached hereto as Exhibit N, subject to modification necessary for
recording in the recording office of each applicable political subdivision (i.e.
county) where each such Mortgaged Property is situated, as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Mortgaged Property” means (a) all real property owned by any Obligor on the
Closing Date with a book value or cost (whichever is higher) of at least
$1,500,000 (which properties owned as of the Closing Date are described in Item
6.9(b) of the Disclosure Schedule) and (b) all other real property, if any,
which shall be subject to a Mortgage delivered pursuant to clause (j) of
Section 5.1.5 and Section 7.1.8.

 

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards (net of any taxes actually paid or
estimated by the Borrower to be payable in cash) received by the Borrower or any
of its Subsidiaries in connection with such Casualty Event (net of all
reasonable collection expenses thereof), but excluding any proceeds or awards
required to be paid to a creditor (other than the Lenders) which holds a Lien
permitted by Section 7.2.3 on the property which is the subject of such Casualty
Event;

 

21

--------------------------------------------------------------------------------


 

provided that if the amount of any estimated taxes exceeds the amount of taxes
actually required to be paid in cash in respect of such Casualty Event within 12
months of such Casualty Event, the aggregate amount of such excess shall
constitute Net Casualty Proceeds.

 

“Net Debt Proceeds” means, with respect to each of (a) the incurrence, sale or
issuance by the Borrower or any of its Subsidiaries after the Closing Date of
any Indebtedness which is not expressly permitted by Section 7.2.2, or (b) the
issuance by the Borrower of any of its Subsidiaries of Disqualified Capital
Securities, the excess of (x) the gross cash proceeds actually received by such
Person from such incurrence, sale or issuance, less (y) all reasonable arranging
or underwriting fees and commissions, and all legal, investment banking,
brokerage and accounting and other professional fees, sales commissions and
disbursements and other reasonable closing costs and expenses, in each case,
actually incurred and paid in cash in connection with such incurrence, sale or
issuance.

 

“Net Equity Proceeds” means, with respect of the issuance or sale by Holdings of
Capital Securities, the excess of (x) the gross cash proceeds actually received
by Holdings from such issuance or sale, less (y) all reasonable arranging or
underwriting fees and commissions, and all legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and other reasonable closing costs and expenses, in each case, actually incurred
and paid in cash in connection with such issuance or sale.

 

“Net Disposition Proceeds” means the gross cash proceeds actually received by
the Borrower or its U.S. Subsidiaries from any Disposition pursuant to clause
(c) of Section 7.2.10 and any cash payment actually received in respect of
promissory notes or other non-cash consideration delivered to the Borrower or
its U.S. Subsidiaries in respect of such specified Dispositions, minus the sum
of (a) all reasonable legal, investment banking, brokerage and accounting fees
and expenses incurred in connection with such Disposition, (b) all reasonable
expenses to prepare such asset for sale and all transportation costs in
connection with such sale, (c) all taxes actually paid or estimated by the
Borrower to be payable in cash within the next 12 months in connection with such
Disposition, (d) payments made by the Borrower or its U.S. Subsidiaries to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition and (e) the amount
of any reserves established by the Borrower or any of the U.S. Subsidiaries to
fund contingent liabilities reasonably estimated to be payable during the 12
month period following such event that such Person’s chief financial officer
determined in good faith are directly attributable to such event; provided that
if the amount of any estimated taxes pursuant to clause (c) exceeds the amount
of taxes actually required to be paid in cash in respect of such Disposition or
the amount of any estimated reserves pursuant to clause (e) above exceeds the
amount of reserves actually required to be paid in cash in respect of such
Disposition, in each case within 12 months of such Disposition, the aggregate
amount of such excess shall thereupon constitute Net Disposition Proceeds.

 

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary gains or losses) which would be
included as net income on the consolidated financial statements of the Borrower
and its Subsidiaries for such period.

 

22

--------------------------------------------------------------------------------


 

“Net Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of (a) Total Debt outstanding on the last day of such Fiscal Quarter minus
unrestricted cash and Cash Equivalent Investments of Borrower and Subsidiary
Guarantors as of such date (without giving duplicative effect to amounts in the
Proceeds Account) to (b) EBITDA computed for the period consisting of such
Fiscal Quarter and each of the three immediately preceding Fiscal Quarters.

 

“New Notes” means the collective reference to the First Lien Notes and the
Second Lien Notes.

 

“Non-U.S. Credit Party” means any Credit Party that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.

 

“Note” means, as the context may require, a Revolving Note or a Swing Line Note.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document or any Cash Management Obligations,
including the principal of and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Loans and any fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Borrower and the other Obligors 
under this Agreement and the other Loan Documents.

 

“Obligor” means, as the context may require, Parent, the Borrower, Subsidiary
Guarantors  and each other Person (other than a Secured Party) obligated under
any Loan Document.

 

“Offer to Purchase” means the offer to purchase dated February 22, 2010 issued
by the Borrower in connection with the Exchange Offers, as the same may be
amended or extended in any manner not materially adverse to the interests of the
Lenders.

 

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Obligor’s Capital Securities.

 

“Other Taxes” means any and all present or future stamp, documentary or similar
excise Taxes or levies that arise on account of any payment made or required to
be made under any Loan Document or from the execution, delivery, registration,
recording or enforcement of, or otherwise with respect to any Loan Document.

 

“Parent” means Reddy Ice Holdings, Inc., a Delaware corporation.

 

“Pari Passu Lien Indebtedness” shall have the meaning assigned thereto in the
First Lien Intercreditor Agreement.

 

23

--------------------------------------------------------------------------------


 

“Participant” is defined in clause (d) of Section 10.11.

 

“Participant Register” is defined in clause (d) of Section 10.11.

 

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor, in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Patriot Act” is defined in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan as
defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

“Percentage” means any Lender’s Revolving Loan Percentage.

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Borrower or any Subsidiary of
a business, a line of business or an operating lease from any Person in which
the following conditions are satisfied:

 

(a)                                  immediately before and after giving effect
to such acquisition, no Default shall have occurred and be continuing or would
result therefrom (including under Section 7.2.1);

 

(b)                                 the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate for the period of the most
recently completed four full Fiscal Quarters immediately preceding such
acquisition (prepared in good faith and in a manner and using such methodology
which is consistent with the most recent financial statements delivered pursuant
to Section 7.1.1) giving pro forma effect to the consummation of such
acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4 for the immediately preceding test date;

 

(c)                                  if such acquisition is being made with
Cumulative Available Cash, the Borrower shall have delivered to the
Administrative Agent a certificate certifying the amount of Cumulative Available
Cash immediately before and after giving effect to such acquisition;

 

(d)                                 the Revolving Loan Commitment Amount
less the aggregate outstanding principal amount of Revolving Loans and Swing
Line Loans on the date such acquisition

 

24

--------------------------------------------------------------------------------


 

is consummated (after giving effect to such acquisition and any financing in
connection therewith) shall be at least $5,000,000;

 

(e)                                  the business, line of business or operating
lease to be acquired shall be held by the Borrower or a Subsidiary Guarantor (or
a Person that becomes a Subsidiary Guarantor upon such acquisition); and

 

(f)                                    to the extent a Person is acquired in
such acquisition, such Person shall be Solvent and comply with Section 7.1.8.

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“Pledged Subsidiary” means each Subsidiary in respect of which the
Administrative Agent has been granted a security interest in or a pledge of
(a) any of the Capital Securities of such Subsidiary or (b) any intercompany
notes of such Subsidiary owing to the Borrower or another Subsidiary.

 

“Priority Payment Lien Obligations” has the meaning set forth in the First Lien
Intercreditor Agreement.

 

“Proceeds Account” is defined in clause (d) of Section 3.1.1.

 

“Quarterly Payment Date” means the last Business Day of March, June,
September and December.

 

“Reddy Ice Corporation” means Reddy Ice Corporation, a Nevada corporation.

 

“Reference Period” means, as at any date, the period commencing on April 1, 2010
and ending on the last day of the most recent Fiscal Quarter for which a
Compliance Certificate pursuant to clause (c) of Section 7.1.1 has been
delivered by the Borrower prior to such date.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness.  “Refinanced”
and “Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Borrower or any Subsidiary of the Borrower existing on the Closing Date
or incurred in compliance with this Agreement, including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:

 

(1)                                  such Refinancing Indebtedness has a stated
maturity no earlier than the stated maturity of the Indebtedness being
Refinanced;

 

25

--------------------------------------------------------------------------------


 

(2)                                  such Refinancing Indebtedness has an
Average Life at the time such Refinancing Indebtedness is Incurred that is equal
to or greater than the Average Life of the Indebtedness being Refinanced;

 

(3)                                  such Refinancing Indebtedness has an
aggregate principal amount (or if incurred with original issue discount, an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if incurred with original issue discount, the aggregate accreted
value) then outstanding or committed (plus fees and expenses, including any
premium and defeasance costs) under the Indebtedness being Refinanced;

 

(4)                                  if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Refinancing
Indebtedness is subordinated in right of payment to the Obligations at least to
the same extent as the Indebtedness being Refinanced; and

 

(5)                                  the covenants, events of default, interest
rates, yield, events of default and remedies relating thereto shall not be
materially less favorable to the Lenders than those contained in the
Indebtedness being Refinanced;

 

provided further, however, that Refinancing Indebtedness shall not include
Indebtedness of a Subsidiary that is not a Guarantor that Refinances
Indebtedness of the Borrower or a Guarantor.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

 

“Register” is defined in clause (a) of Section 2.7.

 

“Release” means any spilling, emitting, leaking, pumping, pouring, injecting,
escaping, emptying, discharging, leaching, dumping or disposing into or through
the indoor or outdoor Environment.

 

“Rental Expense” means, for any applicable period, the aggregate rental expense
with respect to real property leases and operational leases of the Borrower and
its Subsidiaries for such applicable period determined in accordance with GAAP.

 

“Replacement Lender” is defined in clause (g) of Section 10.11.

 

“Replacement Notice” is defined in Section 4.10.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

 

26

--------------------------------------------------------------------------------


 

“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities (other than Disqualified
Capital Securities) of the Borrower or any Subsidiary) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of any class of Capital Securities of the Borrower or any
Subsidiary or any warrants or options to purchase any such Capital Securities of
the Borrower or such Subsidiary, whether now or hereafter outstanding, or the
making of any other distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Borrower or any
Subsidiary or otherwise (other than distributions payable solely in Capital
Securities (other than Disqualified Capital Securities) of the Borrower or any
of its Subsidiaries).

 

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1, as the same may be increased pursuant to Section 2.8.

 

“Revolving Loan Commitment Amount” means $35,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2 or increased pursuant to
Section 2.8.

 

“Revolving Loan Commitment Termination Date” means the earliest of

 

(a)                                  the Stated Maturity Date;

 

(b)                                 the date on which the Revolving Loan
Commitment Amount is terminated in full or reduced to zero pursuant to the terms
of this Agreement; and

 

(c)                                  the date on which any Commitment
Termination Event occurs.

 

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.

 

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

 

“Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on Schedule
II hereto under the Revolving Loan Commitment column or set forth in a Lender
Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11.  A Lender shall not have any Revolving Loan
Commitment if its percentage under the Revolving Loan Commitment column is zero.

 

“Revolving Loans” is defined in clause (a) of Section 2.1.1.

 

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Revolving Loan
Lender resulting from outstanding Revolving Loans, and also

 

27

--------------------------------------------------------------------------------


 

means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Lien Notes” means the 13.25% Second Lien Notes due 2015 of Borrower.

 

“Secured Parties” means, collectively, the Lenders (including the Swing Line
Lender), the Administrative Agent, each Person that is owed any obligations by
the Borrower or any of its Subsidiaries in respect of Cash Management
Obligations, and, in each case, each of their respective successors, transferees
and assigns.

 

“Security Agreement” means the Pledge and Security Agreement substantially in
the form of Exhibit I hereto, as the same may be amended, modified or otherwise
changed in accordance with the terms hereof and thereof.

 

“Significant Subsidiary” means each Subsidiary of the Borrower that
(a) accounted for at least 3% of the consolidated gross revenues of the Borrower
and its Subsidiaries or (b) has assets which represent at least 3% of the
consolidated gross assets of the Borrower and its Subsidiaries, in each case, as
of the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to clauses (a) and (b) of Section 7.1.1, financial statements
have been, or are required to have been, delivered by the Borrower on or before
the date as of which any such determination is made, as reflected in such
financial statements.

 

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
and (d) such Person and its Subsidiaries on a consolidated basis are not engaged
in a business or a transaction, and such Person and its Subsidiaries on a
consolidated basis are not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital.  The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

 

“SPC” is defined in clause (i) of Section 10.11.

 

28

--------------------------------------------------------------------------------


 

“Stated Maturity Date” means with respect to all Revolving Loans and Swing Line
Loans, January 31, 2014.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person.  Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that executes the Guaranty
following the Closing Date, pursuant to Section 7.1.8 or otherwise.

 

“Substitute Lender” is defined in Section 4.10.

 

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than three years prior to the date of delivery thereof
unless there shall have occurred to Borrower’s knowledge within three years
prior to such date of delivery (x) any material exterior construction on the
site of such Mortgaged Property or (y) any easement, right of way or other
interest in the Mortgaged Property has been granted or become effective through
operation of law or otherwise with respect to such Mortgaged Property which, in
either case, can be graphically depicted on a survey, in which events, as
applicable, such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified (which
such certification may be provided in the form of a separate stand-alone survey
certification) by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, and the Title Company,
(iv) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the Title Policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 7.1.9(c), (b) Express Maps prepared by First American Title Insurance
Company or (c) otherwise reasonably acceptable to the Administrative Agent.

 

“Swing Line Lender” means, subject to the terms of this Agreement, JPMorgan.

 

“Swing Line Loan Facility Amount” means, on any date, $5,000,000, as such amount
may be reduced from time to time pursuant to Section 2.2.

 

“Swing Line Loans” is defined in clause (b) of Section 2.1.1.

 

29

--------------------------------------------------------------------------------


 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Syndication Agent” means JPMorgan.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Tax Returns” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules) including any
informational return, claim for refund, amended return or declaration of
estimated Tax.

 

“Tax Sharing Agreement” means the tax sharing agreement, dated as of the Closing
Date, among Parent and the Borrower, in form and substance reasonably
satisfactory to the Lead Arranger, as amended, supplemented, amended and
restated or otherwise modified from time to time.

 

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Cash Management Obligations have been paid in full and all
Commitments have terminated.

 

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” shall have the meaning assigned to such term in clause (c) of
Section 7.1.9.

 

“Total Debt” means, on any date, (x) the outstanding principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type referred to in
clause (a) (which, in the case of the Revolving Loans and Swing Line Loans,
shall be deemed to equal the average daily amount of the Revolving Loans and
Swing Line Loans outstanding for the Fiscal Quarter ending on or immediately
preceding the date of determination), clause (c) and clause (g), in each case of
the definition of “Indebtedness” (exclusive of intercompany Indebtedness between
the Borrower and its Subsidiaries) and, without duplication, any Contingent
Liability in respect of any of the

 

30

--------------------------------------------------------------------------------


 

foregoing less amounts on deposit in the Proceeds Account on such date plus
(y) the aggregate principal amount of the Existing Parent Notes.

 

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans and the unfunded
amount of the Commitments.

 

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor, in substantially in the form of Exhibit B to any
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

 

“Transactions” means (i) repayment and termination of the Existing Credit
Agreement, (ii) the issuance of the New Notes on the Closing Date, (iii) the
Exchange Offer and (iv) the entering into of this Agreement on the Closing Date.

 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or non
perfection.

 

“Unaudited Quarterly Financial Statements” is defined in clause (a) of
Section 7.1.1.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) are owned directly or
indirectly by the Borrower.

 

31

--------------------------------------------------------------------------------


 

SECTION 1.2.                                               Use of Defined
Terms.  Unless otherwise defined or the context otherwise requires, terms for
which meanings are provided in this Agreement shall have such meanings when used
in each other Loan Document and the Disclosure Schedule.

 

SECTION 1.3.                                               Cross-References. 
Unless otherwise specified, references in a Loan Document to any Article or
Section are references to such Article or Section of such Loan Document, and
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

 

SECTION 1.4.                                               Accounting and
Financial Determinations.

 

(a)                                  Unless otherwise specified, all accounting
terms used in each Loan Document shall be interpreted, and all accounting
determinations and computations thereunder (including under Section 7.2.4 and
the definitions used in such calculations) shall be made, in accordance with
GAAP.  Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Borrower and
its Subsidiaries, in each case without duplication.

 

(b)                                 As of any date of determination, for
purposes of determining the Leverage Ratio or Net Leverage Ratio (and any
financial calculations required to be made or included within the Leverage
Ratio, or required for purposes of preparing any Compliance Certificate to be
delivered pursuant to clause (b) of the definition of “Permitted Acquisition”),
the calculation of the Leverage Ratio or Net Leverage Ratio and other financial
calculations shall include or exclude, as the case may be, the effect of any
business, line of business or operating lease that has been acquired or disposed
of by the Borrower or any of its Subsidiaries as permitted by the terms hereof
(including through mergers or consolidations) as of such date of determination,
as determined by the Borrower on a pro forma basis, which determination may
include one-time adjustments or reductions in costs, if any, directly
attributable to any such disposition or acquisition, as the case may be, in each
case (i) calculated in accordance with Regulation S-X of the Securities Act of
1933, as amended, for the period of four Fiscal Quarters ended on or immediately
prior to the date of determination of any Leverage Ratio or Net Leverage Ratio
and (ii) giving effect to any such acquisition or disposition as if it had
occurred on the first day of such four Fiscal Quarter period.

 

(c)                                  If the Borrower or any Lead Arranger
determines that a change in GAAP has altered the treatment of certain financial
data to its (or the Lenders’) detriment under this Agreement, such party may, by
written notice to the Lead Arrangers not later than 60 days after the end of the
Fiscal Quarter during which such change in GAAP becomes effective, request
renegotiation of the financial covenants affected by such change.  If the
Borrower and the Required Lenders have not agreed on revised covenants within
thirty days after delivery of such notice, then, for purposes of this Agreement,
GAAP will have the meaning set forth in clause (a) of the definition of “GAAP”. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar

 

32

--------------------------------------------------------------------------------


 

result or effect) to value any Indebtedness or other liabilities of Parent, the
Borrower or any Subsidiary at “fair value”, as defined therein.

 


ARTICLE II


COMMITMENTS, BORROWING AND ISSUANCE


PROCEDURES, NOTES AND LETTERS OF CREDIT


 

SECTION 2.1.                                               Commitments.  On the
terms and subject to the conditions of this Agreement, the Lenders severally
agree to make Credit Extensions as set forth below.

 

SECTION 2.1.1.  Revolving Loans and Swing Line Loans.  From time to time on any
Business Day occurring from and after the Closing Date until five Business Days
prior to the Revolving Loan Commitment Termination Date,

 

(a)                          each Lender that has a Revolving Loan Commitment
(referred to as a “Revolving Loan Lender”) agrees that it will make loans
(relative to such Lender, its “Revolving Loans”) to the Borrower (i) equal to
such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Borrower to be made on such
day and (ii) otherwise, in accordance with clause (a) of Section 2.7; and

 

(b)                         the Swing Line Lender, in reliance upon the
agreements of the Revolving Loan Lenders set forth in Section 2.3.2, but
nonetheless in its sole and absolute discretion, will make loans (its “Swing
Line Loans”) to the Borrower equal to the principal amount of the Swing Line
Loan requested by the Borrower to be made on such day.

 

On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans and Swing Line Loans.

 

No Revolving Loan Lender shall be permitted or required to make any Revolving
Loan if, after giving effect thereto, the aggregate outstanding principal amount
of all Revolving Loans of such Revolving Loan Lender, together with such
Lender’s Revolving Loan Percentage of the aggregate amount of all Swing Line
Loans, would exceed such Lender’s Revolving Loan Percentage of the then existing
Revolving Loan Commitment Amount.  Furthermore, the Swing Line Lender shall not
be permitted or required to make Swing Line Loans if, after giving effect
thereto, (i) the aggregate outstanding principal amount of all Swing Line Loans
would exceed the then existing Swing Line Loan Commitment Amount or (ii) unless
otherwise agreed to by the Swing Line Lender, in its sole discretion, the sum of
all Swing Line Loans and Revolving Loans made by the Swing Line Lender would
exceed the Swing Line Lender’s Revolving Loan Percentage of the then existing
Revolving Loan Commitment Amount.

 

SECTION 2.2.                                               Reductions in
Commitment Amounts.  The Commitment Amounts are subject to reduction from time
to time as set forth below.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.2.1.  Reductions.  The Borrower may, from time to time on any Business
Day occurring after Closing Date, voluntarily reduce the amount of the Revolving
Loan Commitment Amount or the Swing Line Loan Facility Amount on the Business
Day so specified by the Borrower; provided that all such reductions shall
require at least one Business Day’s prior notice to the Administrative Agent
(which notice may be telephonic so long as such notice is confirmed in writing
within 24 hours thereafter) and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $5,000,000 and in an integral
multiple of $1,000,000.  Any optional or mandatory reduction of the Revolving
Loan Commitment Amount pursuant to the terms of this Agreement which reduces the
Revolving Loan Commitment Amount below the Swing Line Loan Facility Amount shall
result in an automatic and pro rata reduction of the Swing Line Loan Facility
Amount (as directed by the Borrower in a notice to the Administrative Agent
delivered together with the notice of such voluntary reduction in the Revolving
Loan Commitment Amount) to an aggregate amount not in excess of the Revolving
Loan Commitment Amount, as so reduced, without any further action on the part of
the Swing Line Lender.

 

SECTION 2.2.2.  [Reserved]

 

SECTION 2.2.3.  Defaulting/Designated Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                          Fees shall cease to accrue on the unfunded portion
of the Revolving Loan Commitment of such Defaulting Lender pursuant to
Section 3.3.

 

(b)                         The Commitments and Revolving Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

 

(c)                          If any Swing Line Loan is outstanding at the time a
Lender becomes a Defaulting Lender then:

 

(i)                                all or any part of such Swing Line Loan shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective applicable Revolving Loan Percentages but only to the extent (x) the
sum of all non-Defaulting Lenders’ Revolving Loans plus such Defaulting Lender’s
Swing Line Loans does not exceed the total of all non-Defaulting Lenders’
Revolving Loan Commitments and (y) the conditions set forth in Section 5.2 are
satisfied at such time; and

 

34

--------------------------------------------------------------------------------


 

(ii)                             if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent prepay such Swing
Line Loan.

 

(d)                         The Swing Line Lender shall not be required to fund
any Swing Line Loan unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders, and participating
interests in any such newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.2.3(c)(i) (and
Defaulting Lenders shall not participate therein).

 

(e)                          In the event and on the date that each of the
Administrative Agent, the Borrower and the Swing Line Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swing Line Loans of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitments
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its applicable Revolving Loan Percentage.

 

(f)                            All parties hereto agree to any and all
amendments to Schedule II hereto to reflect any and all adjustments to
Commitments, Commitment Amounts and Revolving Loan Percentages referenced in
this Section.

 

SECTION 2.3.                                               Borrowing
Procedures.  Loans (other than Swing Line Loans) shall be made by the Lenders in
accordance with Section 2.3.1, and Swing Line Loans shall be made by the Swing
Line Lender in accordance with Section 2.3.2.

 

SECTION 2.3.1.  Borrowing Procedure.  In the case of Loans other than Swing Line
Loans, by telephonic notice to the Administrative Agent on or before 12:00 noon
on a Business Day (followed (within one Business Day) by the delivery of a
confirming Borrowing Request, the Borrower may from time to time irrevocably
request, on the same Business Day in the case of Base Rate Loans or on not less
than three Business Days’ notice in the case of LIBO Rate Loans, and in either
case not more than five Business Days’ notice, that a Borrowing be made, in the
case of LIBO Rate Loans, in a minimum amount of $2,000,000 and an integral
multiple of $1,000,000, or in the case of Base Rate Loans, in a minimum amount
of $1,000,000 and an integral multiple of $500,000 or, in either case, in the
unused amount of the applicable Commitment.  On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day, specified in such Borrowing
Request.  In the case of Loans other than Swing Line Loans, on or before
3:00 p.m. on such Business Day each Lender that has a Commitment to make the
Loans being requested shall deposit with the Administrative Agent same day funds
in an amount equal to such Lender’s Percentage of the requested Borrowing.  Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders.  To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Borrower by wire transfer to the accounts the Borrower shall have specified
in its Borrowing

 

35

--------------------------------------------------------------------------------


 

Request.  No Lender’s obligation to make any Loan shall be affected by any other
Lender’s failure to make any Loan.

 

SECTION 2.3.2.  Swing Line Loans; Participations, etc.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may, in reliance upon the
agreements of the Revolving Loan Lenders set forth in this Section 2.3.2, but
nonetheless in its sole and absolute discretion, make Swing Line Loans and the
Borrower may request Swing Line Loans as follows:

 

(a)                          By telephonic notice to the Swing Line Lender on or
before 12:00 noon on a Business Day (followed (within one Business Day) by the
delivery of a confirming Borrowing Request), the Borrower may from time to time
irrevocably request that Swing Line Loans be made by the Swing Line Lender in an
aggregate minimum principal amount of $250,000 and an integral multiple of
$50,000.  All Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into LIBO Rate Loans.  The proceeds of each Swing Line
Loan shall be made available by the Swing Line Lender to the Borrower by wire
transfer to the account the Borrower shall have specified in its notice therefor
by the close of business on the Business Day telephonic notice is received by
the Swing Line Lender.  Upon the making of each Swing Line Loan, and without
further action on the part of the Swing Line Lender or any other Person, each
Revolving Loan Lender (other than the Swing Line Lender) shall be deemed to have
irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Swing Line Loan, and such Revolving Loan Lender
shall, to the extent of its Revolving Loan Percentage, be responsible for
reimbursing within one Business Day of receiving notice thereof the Swing Line
Lender for Swing Line Loans which have not been reimbursed by the Borrower in
accordance with the terms of this Agreement.

 

(b)                         If (x) any Swing Line Loan shall be outstanding for
more than four Business Days, (y) any Swing Line Loan is or will be outstanding
on a date when the Borrower requests that a Revolving Loan be made or (z) any
Default shall occur and be continuing, then each Revolving Loan Lender (other
than the Swing Line Lender) irrevocably agrees that it will, at the request of
the Swing Line Lender, make a Revolving Loan (which shall initially be funded as
a Base Rate Loan) in an amount equal to such Lender’s Revolving Loan Percentage
of the aggregate principal amount of all such Swing Line Loans then outstanding
(such outstanding Swing Line Loans hereinafter referred to as the “Refunded
Swing Line Loans”).  On or before 11:00 a.m. on the first Business Day following
receipt by each Revolving Loan Lender of a request to make Revolving Loans as
provided in the preceding sentence, each Revolving Loan Lender shall deposit in
an account specified by the Swing Line Lender the amount so requested in same
day funds and such funds shall be applied by the Swing Line Lender to repay the
Refunded Swing Line Loans.  At the time the Revolving Loan Lenders make the
above referenced Revolving Loans, the Swing Line Lender shall be deemed to have
made, in consideration of the making of the Refunded Swing Line Loans, Revolving
Loans in an amount equal to the Swing Line Lender’s Revolving Loan Percentage of
the aggregate principal amount of the Refunded Swing Line Loans.  Upon the
making (or deemed making, in the case of the Swing Line Lender) of any Revolving
Loans pursuant to this clause, the amount so

 

36

--------------------------------------------------------------------------------


 

funded shall become an outstanding Revolving Loan and shall no longer be owed as
a Swing Line Loan.  All interest payable with respect to any Revolving Loans
made (or deemed made, in the case of the Swing Line Lender) pursuant to this
clause shall be appropriately adjusted to reflect the period of time during
which the Swing Line Lender had outstanding Swing Line Loans in respect of which
such Revolving Loans were made.  Each Revolving Loan Lender’s obligation to make
the Revolving Loans referred to in this clause shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Obligor or any Person for any reason
whatsoever; (ii) the occurrence or continuance of any Default; (iii) any adverse
change in the condition (financial or otherwise) of any Obligor; (iv) the
acceleration or maturity of any Obligations or the termination of any Commitment
after the making of any Swing Line Loan; (v) any breach of any Loan Document by
any Person; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

SECTION 2.4.                                               Continuation and
Conversion Elections.  By telephonic notice to the Administrative Agent on or
before 12:00 noon on a Business Day (followed (within one Business Day) by the
delivery of a confirming Continuation/Conversion Notice), the Borrower may from
time to time irrevocably elect, on not less than one Business Day’s notice in
the case of Base Rate Loans, or three Business Days’ notice in the case of LIBO
Rate Loans, and in either case not more than five Business Days’ notice, that
all, or any portion in an aggregate minimum amount of $2,000,000 and an integral
multiple of $500,000 be, in the case of Base Rate Loans, converted into LIBO
Rate Loans or be, in the case of LIBO Rate Loans, converted into Base Rate Loans
or continued as LIBO Rate Loans (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days (but not more than five Business Days) before the last day of the
then current Interest Period with respect thereto, such LIBO Rate Loan shall, on
such last day, automatically convert to a Base Rate Loan); provided that
(x) each such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders that have made such Loans, and (y) no portion
of the outstanding principal amount of any Loans may be continued as, or be
converted into, LIBO Rate Loans when any Default has occurred and is continuing.

 

SECTION 2.5.                                               Funding.  Each Lender
may, if it so elects, fulfill its obligation to make, continue or convert LIBO
Rate Loans hereunder by causing one of its foreign branches or Affiliates (or an
international banking facility created by such Lender) to make or maintain such
LIBO Rate Loan; provided that such LIBO Rate Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such LIBO Rate Loan shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.  In
addition, the Borrower hereby consents and agrees that, for purposes of any
determination to be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall
be conclusively assumed that each Lender elected to fund all LIBO Rate Loans by
purchasing Dollar deposits in its LIBOR Office’s interbank eurodollar market.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.6.                                               Reallocation of
Revolving Loans.  With respect to any Revolving Lender, on any date on which

 

(a)                          the aggregate outstanding principal amount of all
Revolving Loans of such Revolving Loan Lender, together with such Lender’s
Revolving Loan Percentage of the aggregate amount of all Swing Line Loans, is
less than such Lender’s Revolving Loan Percentage of the then Revolving Loan
Commitment Amount, such Revolving Loan Lender shall make a Revolving Loan to the
Borrower in an amount of such deficiency; provided that the proceeds of such
Revolving Loans shall not be funded to the Borrower, but instead shall be
applied by the Administrative Agent to make mandatory repayments required under
clause (b) below; and

 

(b)                         the aggregate outstanding principal amount of all
Revolving Loans of such Revolving Loan Lender, together with such Lender’s
Revolving Loan Percentage of the aggregate amount of all Swing Line Loans,
exceeds such Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount, the Borrower shall make a mandatory repayment of such
Revolving Loan Lender’s Revolving Loans in an amount equal to such excess (and
if there is more than one Lender that this clause (b) applies to, such payments
shall be made to all such Lenders on a pro rata basis).

 

SECTION 2.7.                                               Register; Notes.

 

(a)                                  The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent, solely for the purpose of
this clause, to maintain a register (the “Register”) on which the Administrative
Agent will record each Lender’s Commitment, the Loans made by each Lender (and
related interest amount) and each repayment in respect of the principal amount
of the Loans, annexed to which the Administrative Agent shall retain a copy of
each Lender Assignment Agreement delivered to the Administrative Agent pursuant
to Section 10.11.  Failure to make any recordation, or any error in such
recordation, shall not affect any Obligor’s Obligations.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the owner thereof for the purposes of all
Loan Documents, notwithstanding notice or any provision herein to the contrary. 
Any assignment or transfer of a Commitment or the Loans made pursuant hereto
shall be registered in the Register only upon delivery to the Administrative
Agent of a Lender Assignment Agreement that has been executed by the requisite
parties pursuant to Section 10.11.  No assignment or transfer of a Lender’s
Commitment or Loans shall be effective unless such assignment or transfer shall
have been recorded in the Register by the Administrative Agent as provided in
this Section.

 

(b)                                 The Borrower agrees that, upon the request
of any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to such Lender in a maximum principal
amount equal to such Lender’s Revolving Loan Percentage of the original
applicable Commitment Amount.  The Borrower hereby irrevocably authorizes each
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Lender’s Note (or on any continuation of such grid), which notations, if
made, shall evidence, inter alia,

 

38

--------------------------------------------------------------------------------


 

the date of, the outstanding principal amount of, and the interest rate and
Interest Period applicable to the Loans evidenced thereby.  Such notations
shall, to the extent not inconsistent with notations made by the Administrative
Agent in the Register, be conclusive and binding on each Obligor absent manifest
error; provided that the failure of any Lender to make any such notations or any
error in such notations shall not limit or otherwise affect any Obligations of
any Obligor.

 


SECTION 2.8.                               INCREMENTAL FACILITY.


 

(a)                                  The Borrower may by written notice to the
Administrative Agent elect to request, prior to the Stated Maturity Date, an
increase to the existing Revolving Loan Commitment Amount by an aggregate amount
not in excess of the difference between (x) $50,000,000 minus all previous such
increases to the Revolving Loan Commitment Amount pursuant to this Section 2.8
and (y) $35,000,000.  Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which Borrower proposes that the increased or new
Revolving Loan Commitment shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person to whom Borrower
proposes any portion of such increased Revolving Loan Commitments be allocated
(which Person would have qualified as an Eligible Assignee) and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased Revolving Loan Commitments may elect or decline, in
its sole discretion, to provide such increased Revolving Loan Commitments.

 

(b)                                 The increased or new Commitments shall
become effective, as of such Increase Effective Date; provided that:

 

(I)                                     EACH OF THE CONDITIONS SET FORTH IN
SECTION 5.2 SHALL BE SATISFIED AS OF SUCH INCREASE EFFECTIVE DATE;

 

(II)                                  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A COMPLIANCE CERTIFICATE FOR THE PERIOD OF THE MOST
RECENTLY COMPLETED FOUR FULL FISCAL QUARTERS IMMEDIATELY PRECEDING SUCH INCREASE
EFFECTIVE DATE (PREPARED IN GOOD FAITH AND IN A MANNER AND USING SUCH
METHODOLOGY WHICH IS CONSISTENT WITH THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 7.1.1) EVIDENCING COMPLIANCE WITH THE COVENANTS
SET FORTH IN SECTION 7.2.4 FOR THE IMMEDIATELY PRECEDING TEST DATE;

 

(III)                               BORROWER SHALL MAKE ANY PAYMENTS REQUIRED
PURSUANT TO SECTION 4.4 IN CONNECTION WITH ANY ADJUSTMENT OF REVOLVING LOANS
PURSUANT TO CLAUSE (D) OF THIS SECTION 2.8; AND

 

(IV)                              BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED ANY LEGAL OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.

 

(C)                                  EXCEPT AS TO ORIGINAL ISSUE DISCOUNT OR
UP-FRONT FEES PAYABLE TO THE LENDERS PROVIDING SUCH NEW REVOLVING LOAN
COMMITMENTS  IN AN AMOUNT NOT TO EXCEED THE AMOUNT SET FORTH

 

39

--------------------------------------------------------------------------------


 

ON ITEM 2.8(C) OF THE DISCLOSURE SCHEDULE, THE TERMS AND PROVISIONS OF THE NEW
REVOLVING LOAN COMMITMENTS SHALL BE IDENTICAL TO THE ALREADY-EXISTING REVOLVING
LOAN COMMITMENTS.

 

The increased or new Revolving Loan Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by Borrower, the Administrative
Agent and each Lender making such increased Revolving Loan Commitments, in form
and substance satisfactory to each of them.  The Increase Joinder may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this Section 2.8.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loan Commitments, Revolving Lender, Revolving Loans
Revolving Loan Commitment Amount shall be deemed, unless the context otherwise
requires, to include such increased amounts.

 

(d)                                 If there are, at any Increase Effective
Date, any Revolving Loans outstanding, each Revolving Loan Lender that is
acquiring a new or additional Revolving Loan Commitment on the Increase
Effective Date shall make a Revolving Loan, the proceeds of which will be used
to prepay the Revolving Loans of the other Revolving Loan Lenders immediately
prior to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Loans outstanding are held by the Revolving Loan Lenders pro rata
based on their Revolving Loan Commitments after giving effect to such Increase
Effective Date.  If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Loan Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with Section 2.1.1.

 

(e)                                  The new Revolving Loans and Revolving Loan
Commitments established pursuant to this paragraph shall constitute Revolving
Loans and Revolving Loan Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and security interests created by the Collateral Documents.  The Obligors shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such any such new Revolving Loans or
Revolving Loan Commitments.

 


ARTICLE III


REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


 

SECTION 3.1.                                               Repayments and
Prepayments; Application.  The Borrower agrees that the Loans shall be repaid
and prepaid pursuant to the following terms.

 

SECTION 3.1.1.  Repayments and Prepayments.  The Borrower shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor.  Prior thereto, payments and prepayments of the Loans shall or
may be made as set forth below.

 

40

--------------------------------------------------------------------------------


 

(a)                          From time to time on any Business Day, the Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any

 

(i)                                Loans (other than Swing Line Loans); provided
that (A) any such prepayment of Revolving Loans shall be made pro rata among the
Revolving Loans of the same type and, if applicable, having the same Interest
Period of all Lenders that have made such Revolving Loans; (B) all such
voluntary prepayments shall require, in the case of Base Rate Loans at least one
Business Day’s prior notice (such notice to be delivered before noon on such
day), and in the case of LIBO Rate Loans at least three Business Day’s prior
notice (such notice to be delivered before noon on such day), and in either case
not more than five Business Days’ prior irrevocable notice to the Administrative
Agent (which notice may be telephonic so long as such notice is confirmed in
writing within 24 hours thereafter and such notice to be delivered before noon
on such day); and (C) all such voluntary partial prepayments shall be, in the
case of LIBO Rate Loans, in an aggregate minimum amount of $2,000,000 and an
integral multiple of $1,000,000 and, in the case of Base Rate Loans, in an
aggregate minimum amount of $1,000,000 and an integral multiple of $500,000; and

 

(ii)                             Swing Line Loans; provided that (A) all such
voluntary prepayments shall require prior telephonic notice to the Swing Line
Lender on or before 1:00 p.m. on the day of such prepayment (such notice to be
confirmed in writing within 24 hours thereafter); and (B) all such voluntary
partial prepayments shall be in an aggregate minimum amount of $250,000 and an
integral multiple of $50,000.

 

Each notice of prepayment sent pursuant to this clause shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid.  Each such notice shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein; provided that a notice of prepayment may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this clause (other than prepayments of
Revolving Loans that are Base Rate Loans that are not made in connection with
the termination or permanent reduction of the Revolving Loan Commitment) shall
be accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.

 

(b)                         (i)  On each date when the aggregate outstanding
principal amount of all Revolving Loans and Swing Line Loans exceeds the
Revolving Loan Commitment Amount (as it may be reduced from time to time
pursuant to this Agreement), the Borrower shall make a mandatory prepayment of
Revolving Loans or Swing Line Loans (or both).

 

41

--------------------------------------------------------------------------------


 

(II)  THE BORROWER SHALL ALSO MAKE MANDATORY REPAYMENTS IN ACCORDANCE WITH
CLAUSE (B) OF SECTION 2.6.

 

(c)                          Concurrently with the receipt by the Borrower or
any of its Subsidiaries of any Net Debt Proceeds, the Borrower shall (or shall
cause such Subsidiary to) make a mandatory prepayment of the Loans in an amount
equal to 100% of such Net Debt Proceeds, to be applied as set forth in
Section 3.1.2.

 

(d)                         In the event the Borrower or any of its Subsidiaries
receives any Net Disposition Proceeds or Net Casualty Proceeds, the Borrower
shall (subject to the proviso hereto), within 5 Business Days of such receipt,
deliver to the Administrative Agent a calculation of the amount of such Net
Disposition Proceeds or Net Casualty Proceeds, and, to the extent the aggregate
amount of such proceeds received by the Borrower and their respective
Subsidiaries in any Fiscal Year exceeds $1,000,000, the Borrower shall (or shall
cause such Subsidiary to) make a mandatory prepayment of the Loans in an amount
equal to 100% of such excess; provided that, upon written notice by the Borrower
to the Administrative Agent not more than 5 Business Days following receipt of
any Net Disposition Proceeds or Net Casualty Proceeds, such proceeds may be
retained by the Borrower and its Subsidiaries (and be excluded from the
prepayment requirements of this clause) if (A) the Borrower informs the
Administrative Agent in such notice of its good faith intention to apply (or
cause one or more of its Subsidiaries to apply) such Net Disposition Proceeds or
Net Casualty Proceeds to the acquisition of other assets or properties in the
U.S. consistent with the businesses permitted to be conducted pursuant to
Section 7.2.1 (including by way of merger or Investment), and (B) within 365
days following the receipt of such Net Disposition Proceeds or Net Casualty
Proceeds, such proceeds are applied or committed to such acquisition.  The
amount of such Net Disposition Proceeds or Net Casualty Proceeds unused or
uncommitted after such 365 day period shall be applied to prepay the Loans as
set forth in Section 3.1.2; provided that in the event the Borrower or such
Subsidiary has not applied such committed but unused Net Disposition Proceeds or
Net Casualty Proceeds for such acquisition within eighteen months following the
receipt of such Net Disposition Proceeds or Net Casualty Proceeds, all of such
committed but unused Net Disposition Proceeds or Net Casualty Proceeds shall be
applied to prepay the Loans as set forth in Section 3.1.2 at the end of such
eighteen-month period.  At any time after receipt of any such Net Disposition
Proceeds or Net Casualty Proceeds in excess of $2,500,000 during any Fiscal Year
(individually or in the aggregate) but prior to the application thereof to a
mandatory prepayment or the acquisition of other assets or properties as
described above, the Borrower shall deposit (or cause to be deposited) an amount
equal to such excess into a cash collateral account (the “Proceeds Account”)
maintained with (and subject to documentation reasonably satisfactory to) the
Administrative Agent for the benefit of the Secured Parties (and over which the
Administrative Agent shall have a first priority perfected Lien that benefits
from the priorities established for Priority Payment Lien Obligations under the
First Lien Intercreditor Agreement) pending such application as a prepayment or
to be released as requested by the Borrower in respect of such acquisition. 
Amounts deposited in such cash collateral account shall be invested in Cash
Equivalent Investments, as directed by the Borrower.

 

42

--------------------------------------------------------------------------------


 

(e)                          Immediately upon any acceleration of the Stated
Maturity Date of any Loans pursuant to Sections 8.2 or 8.3, the Borrower shall
repay all the Loans, unless, pursuant to Section 8.3, only a portion of all the
Loans is so accelerated (in which case the portion so accelerated shall be so
repaid).

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  In lieu of making
any mandatory prepayment pursuant to clauses (c), (d), or (e) of this Section in
respect of any LIBO Rate Loan other than on the last day of the Interest Period
therefor, so long as no Default shall have occurred and be continuing, the
Borrower at its option may deposit with the Administrative Agent an amount equal
to the amount of the LIBO Rate Loan to be prepaid and such LIBO Rate Loan shall
be repaid on the last day of the Interest Period therefor in the required
amount.  Such deposit shall be held by the Administrative Agent in a corporate
time deposit account established on terms reasonably satisfactory to the
Administrative Agent (including that the Administrative Agent has been granted a
Lien over such deposit that benefits from the priorities established for
Priority Payment Lien Obligations under the First Lien Intercreditor Agreement),
earning interest at the then-customary rate for accounts of such type.  Such
deposit shall cash collateralize the applicable Obligations; provided that
(A) the Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section, subject to the provisions
of Section 4.4 and (B) upon the occurrence of an Event of Default, such amounts
on deposit may be applied by the Administrative Agent to prepay the Loans.

 

SECTION 3.1.2.  Application.  Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

 

(a)                          Subject to clause (b) below, each prepayment or
repayment of the principal of the Loans shall be applied, to the extent of such
prepayment or repayment, first, to the principal amount thereof being maintained
as Base Rate Loans, and second, subject to the terms of the last paragraph of
Section 3.1.1 and Section 4.4, to the principal amount thereof being maintained
as LIBO Rate Loans.

 

(b)                         Each prepayment of the Loans made pursuant to
clauses (c), (d) or (e) of Section 3.1.1 shall be applied to a reduction of the
Revolving Loan Commitment Amount in accordance with Section 2.2.1 and clause
(b) of Section 2.6 shall simultaneously be complied with.

 

SECTION 3.2.                                               Interest Provisions. 
Interest on the outstanding principal amount of the Loans shall accrue and be
payable in accordance with the terms set forth below.

 

SECTION 3.2.1.  Rates.  Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that the Loans
comprising a Borrowing accrue interest at a rate per annum:

 

(a)                          on that portion maintained from time to time as a
Base Rate Loan, equal to the sum of the Alternate Base Rate from time to time in
effect plus the Applicable

 

43

--------------------------------------------------------------------------------


 

Margin; provided that all Swing Line Loans shall always accrue interest at a
rate per annum equal to the Alternate Base Rate from time to time in effect plus
the then effective Applicable Margin for Revolving Loans maintained as Base Rate
Loans; and

 

(b)                         on that portion maintained as a LIBO Rate Loan,
during each Interest Period applicable thereto, equal to the sum of the LIBO
Rate (Reserve Adjusted) for such Interest Period plus the Applicable Margin,

 

but in no event in excess of the maximum nonusurious interest rate permitted by
applicable law.  All LIBO Rate Loans shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to such
LIBO Rate Loan.  Interest on Base Rate Loans shall be calculated from and
including the first day of the Borrowing of such Base Rate Loan to (but not
including) the date interest is required to be paid on such Base Rate Loan
pursuant to Section 3.2.3.

 

SECTION 3.2.2.  Post-Maturity Rates.  After the date any principal amount of any
Loan is due and payable (whether on the Stated Maturity Date, upon acceleration
or otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, and such Obligation shall not have been paid, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on such amounts at a rate per annum equal to (a) in the
case of overdue principal on any Loan, the rate of interest that otherwise would
be applicable to such Loan plus 2% per annum; and (b) in the case of overdue
interest, fees and other monetary Obligations, the Alternate Base Rate plus 2%
per annum, but in no event in excess of the maximum nonusurious interest rate
permitted by applicable law.

 

SECTION 3.2.3.  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:

 

(a)                          on the Stated Maturity Date;

 

(b)                         on the date of any payment or prepayment, in whole
or in part, of principal outstanding on such Loan (other than Swing Line Loans
and Base Rate Loans) on the principal amount so paid or prepaid;

 

(c)                          with respect to Base Rate Loans (including Swing
Line Loans), on each Quarterly Payment Date occurring after the Closing Date;

 

(d)                         with respect to LIBO Rate Loans, on the last day of
each applicable Interest Period (and, if such Interest Period shall exceed three
months, on each Quarterly Payment Date occurring after the first day of such
Interest Period); and

 

(e)                          on that portion of any Loans the Stated Maturity
Date of which is accelerated pursuant to Sections 8.2 or 8.3, immediately upon
such acceleration.

 

44

--------------------------------------------------------------------------------


 

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3.                                               Fees.  The Borrower
agrees to pay the fees set forth below.  All such fees shall be non refundable.

 

SECTION 3.3.1.  Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (to be applied pro rata in
accordance with each such Lender’s Revolving Loan Percentage of the then
existing Revolving Loan Commitment Amount) with a Revolving Loan Commitment, for
the period (including any portion thereof when any of its Commitments are
suspended by reason of the Borrower’s inability to satisfy any condition of
Article V) commencing on the Closing Date and continuing through the Revolving
Loan Commitment Termination Date, a commitment fee in an amount per annum equal
to the Applicable Percentage, in each case of such Lender’s Percentage of the
sum of the average daily unused portion of the Revolving Loan Commitment
Amount.  All commitment fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Borrower on each
Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Closing Date, and on the Revolving Loan Commitment Termination
Date.  The making of Swing Line Loans shall not constitute usage of the
Revolving Loan Commitment with respect to the calculation of commitment fees to
be paid by the Borrower to the Lenders.

 

SECTION 3.3.2.  Other Fees.  The Borrower agrees to pay the fees in the amounts
and on the dates set forth in each Fee Letter.

 


ARTICLE IV


CERTAIN LIBO RATE AND OTHER PROVISIONS


 

SECTION 4.1.                                               LIBO Rate Lending
Unlawful.  If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert any Loan into, a LIBO Rate Loan, the obligations of such Lender to
make, continue or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.

 

SECTION 4.2.                                               Deposits
Unavailable.  If the Administrative Agent shall have determined that

 

(a)                          Dollar deposits in the relevant amount and for the
relevant Interest Period are not available to it in its relevant market;

 

45

--------------------------------------------------------------------------------


 

(b)                         by reason of circumstances affecting its relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans; or

 

(c)                          the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan or in connection with a LIBO Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan;

 

then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Sections 2.3 and 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.3.                                               Increased LIBO Rate
Loan Costs, etc.  The Borrower agrees to reimburse each Lender for any increase
in the cost to such Lender of, or any reduction in the amount of any sum
receivable by such Person in respect of, such Person’s Commitments and the
making of Credit Extensions hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, change in interpretation, reinterpretation or phase in after the
Closing Date of, any law or regulation, directive, guideline, decision or
request (whether or not having the force of law) of any Governmental Authority,
except for such changes with respect to increased capital costs and Taxes which
are governed by Sections 4.5 and 4.6, respectively.  Each affected Lender shall
promptly notify the Administrative Agent and the Borrower in writing of the
occurrence of any such event, stating the reasons therefor and the additional
amount required fully to compensate such Person for such increased cost or
reduced amount.  Such additional amounts shall be payable by the Borrower
directly to such Lender within five days of its receipt of such notice, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrower.  Notwithstanding the foregoing, no Lender shall be entitled to
compensation under this Section for any costs incurred or reductions suffered
with respect to any date that it has such costs unless it shall have notified
the Borrower that it will demand compensation for such costs not more than 180
days after the date on which it shall have become aware of such costs.

 

SECTION 4.4.                                               Funding Losses.  In
the event any Lender shall incur any loss or expense (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to make or continue any portion of the
principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a LIBO Rate Loan) as a result of

 

(a)                          any conversion or repayment or prepayment of the
principal amount of any LIBO Rate Loan on a date other than the scheduled last
day of the Interest Period applicable thereto, whether pursuant to Article III
or otherwise;

 

46

--------------------------------------------------------------------------------


 

(b)                         any Loans not being made as LIBO Rate Loans in
accordance with the Borrowing Request therefor; or

 

(c)                          any Loans not being continued as, or converted
into, LIBO Rate Loans in accordance with the Continuation/Conversion Notice
therefor;

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.

 

SECTION 4.5.                                               Increased Capital
Costs.  If, after the Closing Date, any change in, or the introduction,
adoption, effectiveness, change in interpretation, reinterpretation or phase in
of, any law or regulation, directive, guideline, decision or request (whether or
not having the force of law) of any Governmental Authority affects or would
increase the amount of capital required or expected to be maintained by any
Credit Party or any Person controlling such Credit Party, and such Credit Party
determines (in good faith but in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of the
Commitments or the Credit Extensions made by such Credit Party is reduced to a
level below that which such Credit Party or such controlling Person could have
achieved but for the occurrence of any such circumstance, then upon prompt
notice from time to time by such Credit Party to the Borrower, the Borrower
shall within five days following receipt of such notice pay directly to such
Credit Party additional amounts sufficient to compensate such Credit Party or
such controlling Person for such reduction in rate of return.  A statement of
such Credit Party as to any such additional amount or amounts shall, in the
absence of manifest error, be conclusive and binding on the Borrower.  In
determining such amount, such Credit Party may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem
applicable.  Notwithstanding the foregoing, no Credit Party shall be entitled to
compensation under this Section for any additional amounts with respect to any
date unless it shall have notified the Borrower that it will demand compensation
hereunder not more than 180 days after the date on which it shall have become
aware of such increased costs.

 

SECTION 4.6.                                               Taxes.  The Obligors
covenant and agree as follows with respect to Taxes.

 

(a)                          Any and all payments by any Obligor under any Loan
Document shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, unless required by law (as determined by the
applicable withholding agent).  In the event that any Indemnified Taxes or Other
Taxes are imposed and required to be deducted or withheld from any payment under
any Loan Document, then:

 

(i)                  the amount of such payment shall be increased by the
applicable Obligor as may be necessary so that such payment is made, after
withholding or deduction for or on account of such Taxes (including any such
Taxes attributable

 

47

--------------------------------------------------------------------------------


 

to the payments under this Section 4.6), in an amount that is not less than the
amount provided for in such Loan Document; and

 

(ii)               the applicable withholding agent shall withhold the full
amount of such Taxes from such payment (including any such Taxes attributable to
the payments under this Section 4.6) and shall pay such amount to the
Governmental Authority imposing such Taxes in accordance with applicable law.

 

(b)                         In addition, the Borrower shall pay all Other Taxes
imposed (without duplication if any other Taxes are paid under Section 4.6(a))
to the relevant Governmental Authority imposing such Other Taxes in accordance
with applicable law.

 

(c)                          As promptly as practicable after the payment of
Indemnified Taxes or Other Taxes by an Obligor, and in any event within 45 days
of any such payment being made, the relevant Obligor shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Indemnified Taxes or Other Taxes.  The
Administrative Agent shall make copies thereof available to any relevant Credit
Party upon request therefor.

 

(d)                         Subject to clause (f) below, the Borrower shall
indemnify and hold harmless each Credit Party for any Indemnified Taxes and
Other Taxes (including any such Taxes attributable to the payments under this
Section 4.6), levied, imposed or assessed on (and whether or not paid directly
by) such Credit Party whether or not such Indemnified Taxes or Other Taxes are
correctly or legally asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes or Other Taxes have been
levied, imposed or assessed, and promptly upon notice thereof by any Credit
Party (which notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower), the Borrower shall pay such Indemnified Taxes or Other
Taxes directly to the relevant Governmental Authority, provided that the
Borrower shall not be obligated to so indemnify each Credit Party in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes: 
(i) to the extent that such interest or penalties resulted solely from the
failure of the Administrative Agent or such other Credit Party as applicable, to
notify the Borrower of the imposition of such Indemnified Taxes or Other Taxes
within 120 days after the Administrative Agent or such other Credit Party (as
the case may be) actually received written notice of such imposition from the
applicable taxing authority or (ii) such interest or penalties resulted solely
from the gross negligence or willful misconduct of the Administrative Agent or
such Credit Party.  With respect to indemnification for Indemnified Taxes and
Other Taxes actually paid by any Credit Party or the indemnification provided in
the immediately preceding sentence, such indemnification shall be made within 30
days after the date such Credit Party makes written demand therefor.  The
Borrower acknowledges that any payment made to any Credit Party or to any
Governmental Authority in respect of the indemnification obligations of the
Borrower provided in this clause shall constitute a payment in respect of which
the provisions of clause (a) and this clause shall apply.

 

48

--------------------------------------------------------------------------------


 

(e)         (i) Any Credit Party (which, for purposes of this clause (e) of
Section 4.6, shall exclude the Administrative Agent in its capacity as the
Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax (including backup withholding Tax) under the law of the
jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to any payment under this Agreement shall
deliver to the Borrower and the Administrative Agent at any time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as may be prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent to permit such
payments to be made without such withholding Tax or at a reduced rate; provided,
that no Credit Party shall have any obligation under this paragraph (e) with
respect to any withholding Tax imposed by any jurisdiction other than the U.S.
federal government if in the reasonable judgment of such Credit Party such
compliance would subject such Credit Party to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Credit Party in any
material respect.

 

(ii) Without limiting the generality of the foregoing, any Non-U.S. Credit Party
shall, to the extent it is legally eligible to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Non-U.S. Credit Party
becomes a Credit Party under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Credit Party is legally eligible to do so), whichever of the following
is applicable:

 

(I)            duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States is a party,

 

(II)           duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),

 

(III)         in the case of a Non-U.S. Credit Party claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit F-1, or any other form
approved by the Administrative Agent, to the effect that such Non-U.S. Credit
Party is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Non-U.S. Credit Party’s conduct of a U.S. trade or business and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

 

(IV)         to the extent a Non-U.S. Credit Party is not the beneficial owner
(for example, where the Non-U.S. Credit Party is a partnership, or a
participating

 

49

--------------------------------------------------------------------------------


 

Lender granting a typical participation), an Internal Revenue Service
Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, a certificate in
substantially the form of Exhibit F-2, Exhibit F-3 or Exhibit F-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Non-U.S. Credit Party is a
partnership (and not a participating Lender) and one or more partners of such
Non-U.S. Credit Party are claiming the portfolio interest exemption, such
Non-U.S. Credit Party shall provide a certificate, in substantially the form of
Exhibit F-3, on behalf of such beneficial owner(s) (in lieu of requiring each
beneficial owner to provide such certificate); and

 

(V) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the applicable Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

 

(iii) Each Non-U.S. Credit Party shall, from time to time after the initial
delivery by such Non-U.S. Credit Party of the forms described above, whenever a
lapse in time or change in such Lender’s circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate, promptly
(1) deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Non-U.S. Credit Party, together with any other certificate or statement of
exemption required in order to confirm or establish such Non-U.S. Credit Party’s
status or that such Non-U.S. Credit Party is entitled to an exemption from or
reduction in any applicable withholding tax or (2) notify Administrative Agent
and the Borrower of its inability to deliver any such forms, certificates or
other evidence.

 

(iv) Any Credit Party that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Credit Party becomes
a Credit Party under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), duly executed and properly completed copies of Internal
Revenue Service Form W-9 certifying that it is not subject to U.S. federal
backup withholding.

 

(f)         If and to the extent that any Credit Party determines (in good
faith) that it has actually realized a refund of a Tax in respect to which an
Obligor paid any additional amounts to such Credit Party pursuant to clause
(a)(i) or clause (d) above, such Credit Party shall, to the extent such Credit
Party determines in good faith that such Credit Party may do so without
prejudice to the retention of such refund and without any other adverse Tax
consequences to such Credit Party, pay to the Obligor an amount it determines to
be the proportion of the refund as will leave it, after such payment, in no
better or

 

50

--------------------------------------------------------------------------------


 

worse financial position than had the Tax giving rise to the additional amounts
not been imposed and had the additional amounts giving rise to such refund never
been paid in the first place.  If any refund resulting in a payment by a Credit
Party to the Obligor under this clause is ultimately disallowed (in whole or in
part, and including, as a result of a settlement with an applicable Governmental
Authority), the Obligor shall, within ten days after receiving written notice
from such Credit Party, return to such Credit Party the portion of the payment
previously made to the Obligor by such Credit Party (plus interest for the
relevant period(s) at the applicable rate(s)) as such Credit Party shall
determine (in such Credit Party’s sole discretion exercised in good faith) to be
due and owning in accordance with this clause. This Section shall not be
construed to require any Credit Party to make available its Tax Returns (or any
other information relating to its Taxes which it deems confidential) to an
Obligor or any other person.

 

SECTION 4.7.          Payments, Computations, etc.

 

(a)           Unless otherwise expressly provided in a Loan Document, all
payments by the Borrower pursuant to each Loan Document shall be made by the
Borrower to the Administrative Agent for the pro rata account of the Credit
Parties entitled to receive such payment.  All payments shall be made without
setoff, deduction or counterclaim not later than noon on the date due in same
day or immediately available funds to such account as the Administrative Agent
shall specify from time to time by notice to the Borrower.  Funds received after
that time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day.  The Administrative Agent shall promptly remit
in same day funds to each Credit Party its share, if any, of such payments
received by the Administrative Agent for the account of such Credit Party.  All
interest (including interest on LIBO Rate Loans) and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a Base
Rate Loan (calculated at other than the Federal Funds Rate), 365 days or, if
appropriate, 366 days).  Except as otherwise provided herein, payments due on a
day other than a Business Day shall (except as otherwise required by clause
(b) of the definition of “Interest Period”) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment.

 

(b)           Except as otherwise expressly set forth therein, all payments made
under any Loan Document shall be applied upon receipt (i) first, to the payment
of all Obligations (other than Loans or interest thereon) owing to the
Administrative Agent, in its capacity as the Administrative Agent (including the
reasonable fees and expenses of counsel to the Administrative Agent),
(ii) second, after payment in full in cash of the amounts specified in clause
(b)(i), to the ratable payment of all interest and fees owing and due and
payable with respect to the Credit Extensions and all costs and expenses owing
to the Secured Parties pursuant to the terms of this Agreement, until paid in
full in cash, (iii) third, after payment in full in cash of the amounts
specified in clauses (b)(i) and (b)(ii), to the ratable payment of the principal
amount of the Loans then outstanding and due and payable, and, if such payment
resulted from the proceeds of collateral (or a payment under a Guaranty), to
amounts owing to Secured Parties under Cash Management Obligations then due and
payable, (iv) fourth, after payment in full in cash of the

 

51

--------------------------------------------------------------------------------


 

amounts specified in clauses (b)(i) through (b)(iii), to the ratable payment of
all other Obligations owing to the Secured Parties and due and payable, and
(v) fifth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iv), to each applicable Obligor or any other Person lawfully
entitled to receive such surplus pursuant to an order of a Governmental
Authority.

 

SECTION 4.8.                Sharing of Payments.  If any Credit Party shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Credit Extension (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6) in excess of its
pro rata share of payments obtained by all Credit Parties, such Credit Party
shall purchase from the other Credit Parties such participations in Credit
Extensions made by them as shall be necessary to cause such purchasing Credit
Party to share the excess payment or other recovery ratably (to the extent such
other Credit Parties were entitled to receive a portion of such payment or
recovery) with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Credit
Party, the purchase shall be rescinded and each Credit Party which has sold a
participation to the purchasing Credit Party shall repay to the purchasing
Credit Party the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Credit Party’s ratable share (according to
the proportion of (a) the amount of such selling Credit Party’s required
repayment to the purchasing Credit Party to (b) total amount so recovered from
the purchasing Credit Party) of any interest or other amount paid or payable by
the purchasing Credit Party in respect of the total amount so recovered;
provided that for the avoidance of doubt, it is understood that Credit Extension
shall not include any obligations secured by Liens granted pursuant to clause
(e) or (g) of Section 7.2.3 or any Cash Management Obligations or Hedging
Obligations permitted by clause (i) of Section 7.2.2.  The Borrower agrees that
any Credit Party purchasing a participation from another Credit Party pursuant
to this Section may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 4.9) with respect to such
participation as fully as if such Credit Party were the direct creditor of the
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or other similar law any Credit Party receives a secured
claim in lieu of a setoff to which this Section applies, such Credit Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Credit Parties entitled
under this Section to share in the benefits of any recovery on such secured
claim.

 

SECTION 4.9.                Setoff.  Each Credit Party may, upon the occurrence
and during the continuance of any Event of Default described in clauses
(a) through (d) of Section 8.1.9 or, with the consent of the Required Lenders,
upon the occurrence and during the continuance of any other Event of Default,
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Borrower hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Secured Party (excluding deposits held by the Borrower as a
fiduciary for others); provided that any such appropriation and application
shall be subject to the provisions of Section 4.8.  Each Credit Party agrees
promptly to notify the Borrower and the Administrative Agent after any such
appropriation and application made by such Credit Party; provided that the
failure to give such notice shall not affect the

 

52

--------------------------------------------------------------------------------


 

validity of such setoff and application.  The rights of each Credit Party under
this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Credit Party may
have.

 

SECTION 4.10.              Replacement of Lenders.  If any Lender (an “Affected
Lender”) (a) fails to vote in favor of a modification to this Agreement that is
otherwise approved by the requisite number of Lenders (which, in the case of a
modification requiring the consent of all Lenders or all Lenders of a particular
class, means all Lenders or all Lenders of such class, as applicable, other than
such non-consenting Lender), (b) makes a demand upon the Borrower for (or if the
Borrower is otherwise required to pay) amounts pursuant to Section 4.3, 4.5 or
4.6 (and the payment of such amounts are, and are likely to continue to be, more
onerous in the reasonable judgment of the Borrower than with respect to the
other Lenders) or (c) gives notice pursuant to Section 4.1 requiring a
conversion of such Affected Lender’s LIBO Rate Loans to Base Rate Loans or
suspending such Lender’s obligation to make Loans as, or to convert Loans into,
LIBO Rate Loans (unless such Lender, when taken together with all other Lenders
giving such notices at substantially the same time, constitute the Required
Lenders), the Borrower may, within 30 days of the failure to consent or receipt
by the Borrower of such demand or notice, as the case may be, give notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender of its intention to replace such Affected Lender with a financial
institution or other Person (a “Substitute Lender”) designated in such
Replacement Notice; provided that no Replacement Notice may be given by the
Borrower if (i) such replacement conflicts with any applicable law or
regulation, (ii) any Event of Default shall have occurred and be continuing at
the time of such replacement, (iii) such Lender consents to such modification,
or, if applicable, (iv) prior to any such replacement, such Lender shall have
taken any necessary action under Section 4.5 or 4.6 (if applicable) so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 4.5 or 4.6.  If the Administrative Agent shall, in the exercise of its
reasonable discretion and within 30 days of its receipt of such Replacement
Notice, notify the Borrower and such Affected Lender in writing that the
Substitute Lender is satisfactory to the Administrative Agent (such consent not
to be unreasonably withheld and not being required where the Substitute Lender
is already a Lender or an Affiliate of a Lender), then such Affected Lender
shall, subject to the payment of any amounts due pursuant to Section 4.4,
assign, in accordance with Section 10.11, all of its Commitments, Loans, Notes
(if any) and other rights and obligations under this Agreement and all other
Loan Documents to such Substitute Lender; provided that (i) such assignment
shall be made pursuant to a Lender Assignment Agreement, (ii) the purchase price
paid by such Substitute Lender shall be in the amount of such Affected Lender’s
Loans, together with all accrued and unpaid interest and fees in respect
thereof, plus all other amounts (including the amounts demanded and unreimbursed
under Sections 4.3, 4.5 and 4.6), owing to such Affected Lender hereunder and
(iii) the Borrower shall pay to the Affected Lender and the Administrative Agent
all reasonable out-of-pocket expenses incurred by the Affected Lender and the
Administrative Agent in connection with such assignment and assumption
(including the processing fees described in Section 10.11).  Upon the effective
date of an assignment described above, the Substitute Lender shall become a
“Lender” for all purposes under the Loan Documents.

 

53

--------------------------------------------------------------------------------


 

SECTION 4.11.              Mitigation of Claims.  Each Lender agrees that if it
makes any demand for payment under Section 4.3, 4.4, 4.5, or 4.6, or if any
adoption or change of the type described in Section 4.1 shall occur with respect
to it, it will use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions and so long as such efforts would not be
disadvantageous to it, as determined in its sole discretion) to designate a
different lending office (at the Borrower’s cost) if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under Section 4.3, 4.4, 4.5, or 4.6, or would eliminate or reduce the effect of
any adoption or change described in Section 4.1.

 


ARTICLE V
CONDITIONS TO EFFECTIVENESS


 

SECTION 5.1.                Initial Credit Extension.  The effectiveness of this
Agreement and the obligations of the Lenders hereunder shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Article.

 

SECTION 5.1.1.  Resolutions, etc.  The Administrative Agent shall have received
from each Obligor, as applicable, (i) a copy of a good standing certificate (to
the extent applicable), dated a date reasonably close to the Closing Date, for
each such Person and (ii) a certificate, dated the Closing Date duly executed
and delivered by such Person’s Secretary or Assistant Secretary, managing member
or general partner, as applicable, as to

 

(a)         resolutions of each such Person’s Board of Directors (or other
managing body, in the case of an entity other than a corporation) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by such Person and the transactions contemplated
hereby and thereby;

 

(b)        the incumbency and signatures of those of its officers, managing
member or general partner, as applicable, authorized to act with respect to each
Loan Document to be executed by such Person; and

 

(c)         the full force and validity of each Organic Document of such Person
and copies thereof;

 

upon which certificates each Credit Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

 

SECTION 5.1.2.  Closing Date Certificate.  The Administrative Agent shall have
received the Closing Date Certificate, dated the Closing Date and duly executed
and delivered by an Authorized Officer of the Borrower, in which certificate the
Borrower shall agree and acknowledge that the statements made therein shall be
deemed to be true and correct representations and warranties of the Borrower as
of such date, and, at the time each such certificate is delivered, such
statements shall in fact be true and correct.  All documents and agreements
required

 

54

--------------------------------------------------------------------------------


 

to be appended to the Closing Date Certificate shall be in form and substance
satisfactory to the Administrative Agent.

 

SECTION 5.1.3.  Delivery of Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the
Borrower.

 

SECTION 5.1.4.  Solvency, etc.  The Administrative Agent shall have received a
solvency certificate, in substantially the form of Exhibit K, duly executed and
delivered by the chief financial or accounting Authorized Officer of the
Borrower, dated as of the Closing Date.

 

SECTION 5.1.5.  Closing Documents.  The Administrative Agent shall have received
the following:

 

(A)           OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE LEAD
ARRANGERS AND ALL LENDERS, FROM (I) DLA PIPER LLP (US), NEW YORK COUNSEL TO THE
OBLIGORS AND (II) BROWNSTEIN HYATT FARBER SCHRECK, LLP, NEVADA COUNSEL TO THE
BORROWER, EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(B)           CERTIFICATES OF INSURANCE, NAMING THE ADMINISTRATIVE AGENT, ON
BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY
BE, UNDER ALL INSURANCE POLICIES MAINTAINED WITH RESPECT TO THE ASSETS AND
PROPERTIES OF THE OBLIGORS THAT CONSTITUTES COLLATERAL;

 

(C)           THE ADMINISTRATIVE AGENT, PARENT, THE BORROWER AND EACH SUBSIDIARY
GUARANTOR SHALL HAVE EXECUTED AND DELIVERED EACH OF THE GUARANTY AND THE
SECURITY AGREEMENT;

 

(D)           PROPER FINANCING STATEMENTS IN FORM APPROPRIATE FOR FILING UNDER
THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT
REASONABLY REQUESTS IN ORDER TO PERFECT THE LIENS CREATED UNDER THE COLLATERAL
DOCUMENTS, COVERING THE COLLATERAL DESCRIBED IN THE COLLATERAL DOCUMENTS;

 

(E)           ALL CERTIFICATES, AGREEMENTS OR INSTRUMENTS REPRESENTING OR
EVIDENCING THE COLLATERAL CONSISTING OF SECURITIES OR INSTRUMENTS ACCOMPANIED BY
INSTRUMENTS OF TRANSFER AND STOCK POWERS UNDATED AND ENDORSED IN BLANK HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT;

 

(F)            PATENT AND TRADEMARK SHORT FORM ASSIGNMENTS IN FORM APPROPRIATE
FOR FILING WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND UNITED STATES
COPYRIGHT OFFICE AND SUCH OTHER DOCUMENTS UNDER APPLICABLE REQUIREMENTS OF LAW
IN EACH JURISDICTION AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
IN ORDER TO PERFECT THE LIENS CREATED, OR PURPORTED TO BE CREATED, BY THE
COLLATERAL DOCUMENTS;

 

(G)           CERTIFIED COPIES OF UNIFORM COMMERCIAL CODE, UNITED STATES PATENT
AND TRADEMARK OFFICE AND UNITED STATES COPYRIGHT OFFICE, TAX AND JUDGMENT LIEN
SEARCHES, OR EQUIVALENT REPORTS OR SEARCHES, EACH OF A RECENT DATE LISTING ALL
EFFECTIVE FINANCING

 

55

--------------------------------------------------------------------------------


 

STATEMENTS, LIEN NOTICES OR COMPARABLE DOCUMENTS THAT NAME ANY OBLIGOR AS DEBTOR
AND THAT ARE FILED IN THOSE STATE AND COUNTY JURISDICTIONS IN WHICH ANY OBLIGOR
IS ORGANIZED OR MAINTAINS ITS PRINCIPAL PLACE OF BUSINESS AND SUCH OTHER
SEARCHES THAT ARE REQUIRED BY THE PERFECTION CERTIFICATE OR THAT THE
ADMINISTRATIVE AGENT  REASONABLY DEEMS NECESSARY AND SUCH SEARCHES OR REPORTS
SHALL REVEAL NO LIENS ON ANY OF THE COLLATERAL EXCEPT FOR LIENS PERMITTED BY
SECTION 7.2.3 OR TO BE DISCHARGED ON OR PRIOR TO THE CLOSING DATE PURSUANT TO A
PAY-OFF LETTER OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(H)           EVIDENCE OF THE COMPLETION OF ALL OTHER ACTIONS, RECORDINGS AND
FILINGS OF OR WITH RESPECT TO THE COLLATERAL DOCUMENTS THAT THE ADMINISTRATIVE
AGENT MAY REASONABLY DEEM NECESSARY IN ORDER TO PERFECT THE LIENS CREATED
THEREBY;

 

(I)            ALL INFORMATION REQUESTED BY ANY LENDER IN ORDER TO COMPLY WITH
THE PATRIOT ACT (IN ADEQUATE TIME FOR THE ADMINISTRATIVE AGENT TO PROVIDE THAT
INFORMATION TO SUCH LENDER);

 

(J)            A MORTGAGE ENCUMBERING EACH MORTGAGED PROPERTY TOGETHER WITH SUCH
CERTIFICATES, AFFIDAVITS, QUESTIONNAIRES OR RETURNS AS SHALL BE REQUIRED IN
CONNECTION WITH THE RECORDING OR FILING THEREOF TO CREATE A LIEN UNDER
APPLICABLE REQUIREMENTS OF LAW, AND SUCH FINANCING STATEMENTS AND ANY OTHER
INSTRUMENTS NECESSARY TO GRANT A MORTGAGE LIEN UNDER THE LAWS OF ANY APPLICABLE
JURISDICTION, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT;

 

(K)           A COMPLETED “LIFE-OF-LOAN” FEDERAL EMERGENCY MANAGEMENT AGENCY
STANDARD FLOOD HAZARD DETERMINATION WITH RESPECT TO EACH MORTGAGED PROPERTY
(TOGETHER WITH A NOTICE ABOUT SPECIAL FLOOD HAZARD AREA STATUS AND FLOOD
DISASTER ASSISTANCE DULY EXECUTED BY THE BORROWER AND EACH APPLICABLE SUBSIDIARY
RELATING THERETO); AND

 

(L)            A FAVORABLE OPINION OF LOCAL COUNSEL TO THE OBLIGORS (A) SHALL BE
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE SECURED PARTIES, (B) SHALL
COVER THE DUE AUTHORIZATION, EXECUTION, DELIVERY AND ENFORCEABILITY OF THE
RESPECTIVE MORTGAGE AND SUCH OTHER MATTERS INCIDENT TO THE TRANSACTIONS
CONTEMPLATED HEREIN AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND (C) SHALL
BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.

 

SECTION 5.1.6.  Fees, Expenses, etc.  Each party to each Fee Letter shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees, costs and expenses due and payable pursuant to Section 3.3 and, if
then invoiced, Section 10.3.

 

SECTION 5.1.7.  Notes Offering.  The terms of the First Lien Notes and the
Second Lien Notes shall be reasonably satisfactory to the Administrative Agent
and the Lenders.

 

SECTION 5.1.8.  Intercreditor Agreements.  The Administrative Agent shall have
received executed counterparts of the Intercreditor Agreements, which shall be
originals or facsimiles

 

56

--------------------------------------------------------------------------------


 

(followed promptly by originals) unless otherwise specified, in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders

 


SECTION 5.1.9.  EXISTING CREDIT AGREEMENT.  THE EXISTING CREDIT AGREEMENT SHALL
HAVE BEEN REPAID AND TERMINATED, AND ALL LIENS GRANTED IN CONNECTION THEREWITH
SHALL HAVE BEEN TERMINATED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH PAY OFF AND RELEASE DOCUMENTS AS REASONABLY REQUESTED IN CONNECTION
THEREWITH.


 


SECTION 5.1.10.  OTHER INDEBTEDNESS.  AFTER GIVING EFFECT TO THE TRANSACTION,
PARENT AND ITS SUBSIDIARIES SHALL HAVE NO OUTSTANDING INDEBTEDNESS OTHER THAN
(I) UP TO $15,000,000 OF LETTERS OF CREDIT INCURRED PURSUANT TO CLAUSE (G) OF
SECTION 7.2.2 (PLUS LETTERS OF CREDIT THAT HAVE BEEN FULLY COLLATERALIZED BY A
LETTER OF CREDIT REFERRED TO IN SUCH CLAUSE (G)), (II) UP TO $465,500,000 IN
AGGREGATE PRINCIPAL AMOUNT OF NEW NOTES AND EXISTING PARENT NOTES AND (III) THE
INDEBTEDNESS IDENTIFIED IN ITEM 7.2.2(C) OF THE DISCLOSURE SCHEDULE.


 


SECTION 5.1.11.  BALANCE SHEET CASH.  AFTER GIVING EFFECT TO THE TRANSACTIONS
AND ALL PAYMENTS TO BE MADE IN CONNECTION THEREWITH, BORROWER SHALL HAVE ON ITS
BALANCE SHEET AT LEAST (I) $37,500,000 OF NET CASH PROCEEDS FROM THE ISSUANCE OF
THE NEW NOTES AND (II) $20,000,000 IN OTHER EXISTING CASH.


 


SECTION 5.1.12.  CONSENTS.  THE LENDERS SHALL BE SATISFIED THAT ALL REQUISITE
GOVERNMENTAL AUTHORITIES, THIRD PARTIES AND SHAREHOLDERS SHALL HAVE APPROVED OR
CONSENTED TO THE TRANSACTIONS, AND THERE SHALL BE NO GOVERNMENTAL OR JUDICIAL
ACTION, ACTUAL OR THREATENED, THAT HAS OR WOULD HAVE, SINGLY OR IN THE
AGGREGATE, A REASONABLE LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING
BURDENSOME CONDITIONS ON THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 5.1.13.  LITIGATION.  THERE SHALL BE NO LITIGATION, PUBLIC OR PRIVATE,
OR ADMINISTRATIVE PROCEEDINGS, GOVERNMENTAL INVESTIGATION OR OTHER LEGAL OR
REGULATORY DEVELOPMENTS, ACTUAL OR THREATENED, THAT, SINGLY OR IN THE AGGREGATE,
COULD MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE PARTIES TO CONSUMMATE
THE FINANCINGS CONTEMPLATED HEREBY OR THE OTHER TRANSACTIONS.


 


SECTION 5.1.14.  NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2009, THERE HAS
BEEN NO EVENT, CHANGE, CIRCUMSTANCE OR OCCURRENCE THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 

SECTION 5.2.                All Credit Extensions.  The obligation of each
Lender to make any Credit Extension shall be subject to the satisfaction of each
of the conditions precedent set forth below.

 

SECTION 5.2.1.  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

 

57

--------------------------------------------------------------------------------


 

(a)         the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) with the
same effect as if then made (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date); and

 

(b)        no Default shall have then occurred and be continuing.

 

SECTION 5.2.2.  Credit Extension Request, etc.  Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested.  Each of the delivery of a Borrowing Request and the acceptance by
the Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct in all material respects.

 

SECTION 5.2.3.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel, and the
Administrative Agent and its counsel shall have received all information,
approvals, documents or instruments as the Administrative Agent or its counsel
may reasonably request in connection with such Credit Extension.

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


 

In order to induce each Credit Party to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each Credit
Party on the Closing Date, on each other date required pursuant to the terms of
any Loan Document as set forth in this Article and on the date of any Credit
Extension (except to the extent expressly relating only to an earlier date, then
as of such earlier date):

 

SECTION 6.1.                Organization, etc.  Each Obligor is validly
organized and existing and in good standing (to the extent applicable) under the
laws of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, and has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under each Loan Document to which it is a party, to own
and hold under lease its property and to conduct its business substantially as
currently conducted by it, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.2.                Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by each Obligor of each Loan Document
executed or to be executed by it,

 

58

--------------------------------------------------------------------------------


 

each Obligor’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by the Borrower or (if
applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not

 

(a)         contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or

 

(b)        result in (i) or require the creation or imposition of, any Lien on
any Obligor’s properties (except as permitted by this Agreement) or (ii) a
default under any material contractual restriction binding on or affecting any
Obligor.

 

SECTION 6.3.                Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority (other than those that have been, or on the Closing
Date will be, duly obtained or made and which are, or on the Closing Date will
be, in full force and effect) is required for the consummation of the
Transaction or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

SECTION 6.4.                Validity, etc.  Each Loan Document that constitutes
a contract to which any Obligor is a party, assuming due authorization,
execution and delivery by the other parties thereto, constitutes the legal,
valid and binding obligations of such Obligor, enforceable against such Obligor
in accordance with their respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

 

SECTION 6.5.                Financial Information.  The financial statements of
Parent and its respective Subsidiaries furnished to the Administrative Agent and
each Lender pursuant to clause (a) of Section 7.1.1 have been prepared in
accordance with GAAP consistently applied, and present fairly in all material
respects the consolidated financial condition of the Persons covered thereby as
at the dates thereof and the results of their operations for the periods then
ended.  All balance sheets, all statements of income and of cash flow and all
other financial information of Parent and its Subsidiaries and/or the Borrower
and its Subsidiaries, as applicable, furnished pursuant to Section 7.1.1 have
been and will for periods following the Closing Date be prepared in accordance
with GAAP consistently applied and do or will present fairly in all material
respects the consolidated financial condition of the Persons covered thereby as
at the dates thereof and the results of their operations for the periods then
ended.

 

SECTION 6.6.                No Material Adverse Effect; Solvency.  Since
December 31, 2009, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or would reasonably be expected
to result in a Material Adverse Effect.  Each of the Borrower and each
Subsidiary Guarantor, both before and after giving effect to each Credit
Extension, is Solvent.

 

59

--------------------------------------------------------------------------------


 

SECTION 6.7.                Litigation, Labor Controversies, etc.  There is no
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened litigation, action, proceeding or labor controversy

 

(a)         except as disclosed in Item 6.7 of the Disclosure Schedule,
affecting the Borrower, any of its Subsidiaries or any other Obligor, or any of
their respective properties, businesses, assets or revenues, which could
reasonably be expected to have a Material Adverse Effect, and no materially
adverse development has occurred in any labor controversy, litigation,
arbitration or governmental investigation or proceeding disclosed in Item 6.7 of
the Disclosure Schedule; or

 

(b)        which purports to affect the legality, validity or enforceability of
any Loan Document or the Transaction.

 

SECTION 6.8.                Subsidiaries.  The Borrower has no Subsidiaries,
except those Subsidiaries which are identified in Item 6.8 of the Disclosure
Schedule, or which are permitted to have been organized or acquired in
accordance with Sections 7.2.5 or 7.2.9.

 

SECTION 6.9.                Ownership of Properties.  The Borrower and each of
its Subsidiaries owns (i) in the case of owned real property, good and
indefeasible fee title to, free and clear of all Liens except for (x) Liens
permitted pursuant to Section 7.2.3 and/or (y) where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (ii) in the
case of owned personal property, good and valid title to, or, in the case of
leased real or personal property, valid and enforceable leasehold interests (as
the case may be) in, all of its properties and assets, tangible and intangible,
of any nature whatsoever, free and clear in each case of all Liens, except for
(x) Liens permitted pursuant to Section 7.2.3 and/or (y) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  The real property listed in Item 6.9(a) of the Disclosure Schedule
constitutes, as of the Closing Date, all of the real property owned or leased by
the Borrower and each of its Subsidiaries as of the Closing Date.

 

SECTION 6.10.              Taxes.  The Borrower and each of its Subsidiaries has
(i) filed all material Tax Returns and reports required by law to have been
filed by it and all such Tax Returns and reports are true, correct and complete
in all material respects and (ii) has paid all material Taxes thereby shown to
be due and owing (including in its capacity as a withholding agent), except any
such Taxes which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on the books of the Borrower or the applicable Subsidiary.

 

SECTION 6.11.              Pension and Welfare Plans.  During the
twelve-consecutive-month period prior to the Closing Date and prior to the date
of any Credit Extension hereunder, no steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA on
the assets of the Borrower or any of its Subsidiaries.  No condition exists or
event or transaction has occurred with respect to any Pension Plan which could
reasonably be expected to result in the

 

60

--------------------------------------------------------------------------------


 

incurrence by the Borrower or any member of the Controlled Group of any material
liability, fine or penalty that would have a Material Adverse Effect.

 

SECTION 6.12.        Environmental Warranties.  Except as set forth in Item 6.12
of the Disclosure Schedule:

 

(a)         the Borrower and each of its Subsidiaries are, and for the past
three years have been, in compliance with all Environmental Laws except such
noncompliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;

 

(b)        there are no pending or, to the knowledge of the Borrower, threatened
(i) claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or (ii) complaints, notices or inquiries to the Borrower or
any of its Subsidiaries with respect to potential liability under any
Environmental Law, in each case, that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(c)         there have been no Releases of Hazardous Materials at, on, from or
under any property now or, to the knowledge of the Borrower, previously owned,
operated or leased by the Borrower or any of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

 

(d)        the Borrower and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations under Environmental Laws that are necessary to own or operate
their properties and facilities, and for their businesses as currently
conducted, in each case, except that individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;

 

(e)         other than properties identified as “no further remedial action
planned” or as having similar status, no property now or, to the knowledge of
the Borrower, previously owned, operated or leased by the Borrower or any of its
Subsidiaries is listed or proposed for listing (with respect to owned property
only) on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar published, final state list of sites requiring investigation or
clean-up, in each case, that could individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

(f)         there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or, to the
knowledge of the Borrower, previously owned, operated, used or leased by the
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;

 

(g)        to the knowledge of the Borrower, neither the Borrower nor any
Subsidiary has disposed of, whether directly or indirectly, any Hazardous
Material in a manner

 

61

--------------------------------------------------------------------------------


 

which could reasonably be expected to lead to claims against the Borrower or
such Subsidiary for any investigation or cleanup work, damage to natural
resources or personal injury, or any other liability under Environmental Laws,
including claims under CERCLA, that could reasonably be expected to have a
Material Adverse Effect;

 

(h)        there are no polychlorinated biphenyls, hexavalent chromium or
asbestos present at any property now or, to the knowledge of the Borrower,
previously owned, operated or leased by the Borrower or any Subsidiary that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and

 

(i)          no conditions exist at, on or under any property now or, to the
knowledge of the Borrower, previously owned, operated or leased by the Borrower,
any of its Subsidiaries or any predecessor thereof that, with or without the
passage of time, or the giving of notice or both, could reasonably be expected
to give rise to liability under any Environmental Law of the Borrower or any of
its Subsidiaries, in each case, that could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.13.              Accuracy of Information.  None of the factual
information (excluding projections) heretofore or contemporaneously furnished in
writing to any Credit Party by or on behalf of any Obligor in connection with
any Loan Document or any transaction contemplated hereby (including the
Transaction) contains any untrue statement of a material fact, or omits to state
any material fact necessary to make any information therein, under the
circumstances under which it is made, not misleading, and no factual information
(excluding projections) hereafter furnished in connection with any Loan Document
by or on behalf of any Obligor to any Credit Party will contain any untrue
statement of a material fact or will omit to state any material fact necessary
to make any information not misleading on the date as of which such information
is dated or certified.  All projections that have been or will be made available
to any Credit Party by the Borrower have been or will be prepared in good faith
based upon reasonable assumptions (it being understood that such projections are
subject to significant uncertainties and contingencies beyond the Borrower’s
control).

 

SECTION 6.14.              Regulations T, U and X.  No Obligor is engaged in the
business of extending credit for the purpose of buying or carrying margin stock,
and no proceeds of any Credit Extension will be used to purchase or carry margin
stock or otherwise for a purpose which violates, or would be inconsistent with,
F.R.S. Board Regulations T, U or X.  Terms for which meanings are provided in
F.R.S. Board Regulations T, U or X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.

 

SECTION 6.15.              Absence of Any Undisclosed Liabilities.  There are no
material liabilities of any Obligor of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than those
liabilities provided for or disclosed in the most recently delivered financial
statements or those liabilities that have been disclosed to the Lead Arrangers
or are otherwise not prohibited from being incurred hereunder.

 

62

--------------------------------------------------------------------------------


 

SECTION 6.16.              Mortgages.  Each Mortgage is effective to create, in
favor of the Administrative Agent, for its benefit and the benefit of the
Secured Parties, legal, valid and enforceable first priority Liens on, and
security interests in, all of the respective Obligor’s right, title and interest
in and to the Mortgaged Properties thereunder and the proceeds thereof, subject
only to the Liens set forth in Section 7.2.3 or other Liens acceptable to the
Administrative Agent, and when the Mortgages are filed in the offices specified
on Schedule 6 to the perfection certificate dated the Closing Date (or, in the
case of any Mortgage executed and delivered after the date thereof in accordance
with the provisions of Section 7.1.8, when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Section 7.1.8), the Mortgages shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the respective Obligor in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Liens permitted hereunder.

 

SECTION 6.17.              Amounts of Other Debt.  As of the Closing Date, there
are outstanding (x) $300,000,000 in aggregate principal amount of First Lien
Notes, (y) $137,571,000 in aggregate principal amount of Second Lien Notes and
(z) $13,572,000 in aggregate principal amount of Existing Parent Notes.

 


ARTICLE VII
COVENANTS


 

SECTION 7.1.                Affirmative Covenants.  The Borrower agrees with
each Credit Party that on and after the Closing Date until the Termination Date
has occurred, the Borrower will, and will cause its Subsidiaries to, perform or
cause to be performed the obligations set forth below.

 

SECTION 7.1.1.  Financial Information, Reports, Notices, etc.  The Borrower will
furnish the Administrative Agent (which will distribute to each Lender) copies
of the following financial statements, reports, notices and information:

 

(a)         as soon as available and in any event within the earlier of (x) 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year and (y) if Parent or the Borrower is a public reporting company at such
time, such earlier date as the SEC requires the filing of such information (or
if Parent or the Borrower is required to file such information on a Form 10-Q
with the SEC, promptly following such filing), an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter
and consolidated statements of income and cash flow of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter, and
including, in comparative form the figures for the corresponding Fiscal Quarter
in, and year to date portion of, the immediately preceding Fiscal Year, in each
case, certified as in accordance with GAAP consistently applied (subject to
normal year-end audit adjustments and the omission of footnotes for the monthly
financial statements) presenting fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the date

 

63

--------------------------------------------------------------------------------


 

thereof and the results of their operations for the periods then ended by the
chief financial or accounting Authorized Officer of the Borrower (collectively,
the “Unaudited Quarterly Financial Statements”); provided that in the event
Parent files quarterly financial statements with the SEC, the Borrower may elect
to deliver consolidated unaudited quarterly financial statements for Parent and
its Subsidiaries in lieu of Unaudited Quarterly Financial Statements for the
Borrower so long as such financial statements are accompanied by a consolidating
schedule thereto for the Borrower and its Subsidiaries delivered to the
Administrative Agent together therewith;

 

(b)        as soon as available and in any event within the earlier of (x) 90
days after the end of each Fiscal Year and (y) if Parent or the Borrower is a
public reporting company at such time, such earlier date as the SEC requires the
filing of such information (or if Parent or the Borrower is required to file
such information on a Form 10-K with the SEC, promptly following such filing), a
copy of the consolidated balance sheet of the Borrower and its Subsidiaries, and
the related consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in comparative form the
figures for the immediately preceding Fiscal Year, audited (without any
Impermissible Qualification) by nationally recognized independent public
accountants (collectively, the “Audited Financial Statements”); provided that in
the event Parent is required or desires to file audited financial statements
with the SEC, the Borrower may elect to deliver consolidated audited financial
statements for Parent and its Subsidiaries in lieu of Audited Financial
Statements for the Borrower so long as such financial statements are accompanied
by a consolidating schedule for the Borrower and its Subsidiaries (which shall
not be required to be audited) thereto delivered to the Administrative Agent
together therewith;

 

(c)         concurrently with the delivery of the financial information pursuant
to clauses (a) and (b) for each Fiscal Quarter ending after the Closing Date, a
Compliance Certificate, executed by the chief financial or accounting Authorized
Officer of the Borrower, showing (i) compliance with the financial covenants set
forth in Section 7.2.4 for the period of four consecutive Fiscal Quarters then
ended (or such shorter period as has elapsed since the Closing Date),
(ii) (A) the amount of Available Cash during such Fiscal Quarter and Cumulative
Available Cash at the end of such Fiscal Quarter and (B) the aggregate amount of
Capital Expenditures and acquisitions, including any Permitted Acquisitions,
financed with the proceeds of Indebtedness permitted hereunder and identifying
the clause of Section 7.2.2 that such Indebtedness is permitted under, and
whether or not such Indebtedness constitutes Revolving Loans, (iii) reasonably
detailed calculations demonstrating compliance with Sections 7.2.2, 7.2.5,
7.2.6, 7.2.10 and 7.2.16, (iv) the amount of Restricted Payments, if any, that
the Borrower intends to pay to Parent pursuant to clause (f) of Section 7.2.6 on
the immediately succeeding date on which Parent’s dividend policy provides for
the payment of a dividend (it being understood that the amount actually paid may
differ from such amount reported), and (v) stating that no Default has occurred
and is continuing (or, if a Default has occurred, specifying the details of such
Default and the action that the Borrower or an Obligor has taken or proposes to
take with respect thereto);

 

64

--------------------------------------------------------------------------------


 

(d)        as soon as possible and in any event within five days after the
Borrower or any other Obligor obtains knowledge of the occurrence of a Default,
a statement of an Authorized Officer of the Borrower setting forth details of
such Default and the action which the Borrower or such Obligor has taken and
proposes to take with respect thereto;

 

(e)         as soon as possible and in any event within five days after the
Borrower or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule, (ii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7, or (iii) any event that could
reasonably be expected to have a Material Adverse Effect, notice thereof and, to
the extent any Lead Arranger reasonably requests, copies of all documentation
relating thereto;

 

(f)         promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;

 

(g)        promptly upon becoming aware of (i) the institution of any steps by
any Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA on the assets of the Borrower or any of its
Subsidiaries, (iii) the taking of any action with respect to a Pension Plan
which could reasonably be expected to result in the requirement that any Obligor
furnish a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;

 

(h)        promptly upon receipt thereof, copies of all “management letters”
submitted to the Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;

 

(i)          as soon as possible and in any event within five days after receipt
thereof by any Obligor or any Subsidiary thereof, copies of all default notices
and fully executed amendments, waivers and other modifications received under or
pursuant to any documentation governing any of the New Notes or any Pari Passu
Lien Indebtedness (or any Refinancing Indebtedness in respect of the New Notes
and Pari Passu Lien Indebtedness); and

 

(j)          such other financial and other information as any Lender through
the Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may
reasonably request with respect to the terms of and information provided
pursuant to the Compliance Certificate).

 

65

--------------------------------------------------------------------------------


 

SECTION 7.1.2.  Maintenance of Existence; Compliance with Laws, etc.  The
Borrower will, and will cause each of its Subsidiaries to, preserve and maintain
its legal existence (except as otherwise permitted by Section 7.2.9), and comply
in all material respects with (i) the terms of (and shall perform or cause the
applicable Subsidiary to perform) its obligations under all material agreements
to which it is a party, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect and (ii) all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all Taxes, imposed upon the Borrower or each of Subsidiaries or
upon their property except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on the books of the Borrower or such Subsidiary,
as applicable, except where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 7.1.3.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, pay and perform its obligations under all material
leases, maintain, preserve, protect and keep its and their respective Mortgaged
Properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary repairs, renewals and replacements so that the
business carried on by the Borrower and its Subsidiaries may be conducted at all
times, unless the failure to do so would not give rise to material liabilities
under Environmental Laws or the reasonable likelihood of harm to the public, or
the Borrower or such Subsidiary determines in good faith that the continued
maintenance and/or preservation of such property is no longer economically
desirable, necessary or useful to the business of the Borrower or any of its
Subsidiaries or the Disposition of such property is otherwise permitted by
Section 7.2.9 or 7.2.10, or would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 7.1.4.  Insurance.  The Borrower will, and will cause each of its
Subsidiaries to maintain:

 

(a)         insurance on its Mortgaged Properties with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
(including fire and other risks insured against by extended coverage) as are
typically insured against in the same general area of such property, by Persons
of comparable size engaged in the same or similar business as the respective
Obligor owning such property;

 

(b)        liability insurance in customary amounts for similar companies;

 

(c)         all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business; and

 

(d)        if any improved portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area  with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in

 

66

--------------------------------------------------------------------------------


 

effect or successor act thereto), flood insurance with a financially sound and
reputable insurer in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent.

 

Without limiting the foregoing, all insurance policies covering collateral
required pursuant to this Section shall name the Administrative Agent on behalf
of the Secured Parties as mortgagee or lender loss payee, as the case may be (in
the case of property insurance), or additional insured and loss payee (in the
case of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without at least thirty days’ prior
written notice (or such shorter period as the Administrative Agent may approve)
to the Administrative Agent.

 

SECTION 7.1.5.  Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep books and records in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Credit Party or any of their respective
representatives, at reasonable times and intervals upon reasonable notice to the
Borrower, to visit each Obligor’s offices, to discuss such Obligor’s financial
matters with its officers and members of management, and its independent public
accountants (and the Borrower hereby authorizes such independent public
accountant to discuss each Obligor’s financial matters with each Credit Party or
their representatives) and to examine (and photocopy extracts from) any of the
Borrower’s books and records.  The Borrower shall pay any fees of such
independent public accountant incurred in connection with any Credit Party’s
exercise of its rights pursuant to this Section.

 

SECTION 7.1.6.  Environmental Law Covenant.  The Borrower will, and will cause
each of its Subsidiaries to,

 

(a)         use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, maintain all permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, handle all Hazardous
Materials in compliance with all applicable Environmental Laws, take timely
action to resolve any non-compliance with or potential liability under
Environmental Laws and keep its owned property free of any Lien imposed by any
Environmental Law (unless such non-compliance, liability or Lien is being
contested in good faith and consistent with GAAP or could not reasonably be
expected to result in a Material Adverse Effect); and

 

(b)        promptly notify the Administrative Agent of any potential
non-compliance with or liability under any Environmental Law involving a
potential loss to the Borrower or any of its Subsidiaries of greater than
$1,000,000, individually or $2,500,000 in the aggregate and promptly provide to
the Administrative Agent upon its request any written claim, complaint, report,
notice, inquiry or other document relating thereto.

 

67

--------------------------------------------------------------------------------


 

SECTION 7.1.7.  Use of Proceeds.  The Borrower will apply the proceeds of the
Credit Extensions as follows:

 

(a)     in the case of the Revolving Loans, for working capital and general
corporate purposes of the Borrower and the Subsidiary Guarantors; and

 

(b)     in the case of the Swing Line Loans, for working capital and general
corporate purposes of the Borrower and the Subsidiary Guarantors.

 

SECTION 7.1.8.  Future Guarantors, Security, etc.  The Borrower will, and will
cause each U.S. Subsidiary to, execute any documents, Filing Statements,
agreements and instruments, and take all further action (including within 90
days of the acquisition thereof, filing Mortgages with respect to any owned real
property having a cost or book value (whichever is higher) of at least
$1,500,000) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to (including as to
priority) Liens permitted by Section 7.2.3) of the Liens created or intended to
be created by the Loan Documents.  The Borrower will cause any subsequently
acquired or organized U.S. Subsidiary to execute the Guaranty (or supplement
thereto) and the Security Agreement (or supplement thereto) and each other
applicable Loan Document pursuant to which such U.S. Subsidiary grants to the
Administrative Agent in favor of the Secured Parties a security interest in, or
Mortgage on, substantially all of its owned assets.  Such Liens will be created
under the Loan Documents in form and substance reasonably satisfactory to the
Administrative Agent in consultation with the Borrower, and the Borrower shall
deliver or cause to be delivered to the Administrative Agent all such
instruments and documents (including legal opinions, Mortgages, Title Policies,
Surveys, life of loan flood hazard determinations and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section.  Notwithstanding anything to the contrary in this Section, so long as
no Event of Default has occurred and is continuing, the Borrower shall not be
required to deliver a Foreign Pledge Agreement with respect to a Foreign
Subsidiary unless such Foreign Subsidiary is a Significant Subsidiary.

 


SECTION 7.1.9.  MORTGAGED PROPERTY REQUIREMENTS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED THE FOLLOWING WITHIN NINETY (90) DAYS AFTER THE CLOSING DATE,
UNLESS EXTENDED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION:


 

(I)     WITH RESPECT TO EACH MORTGAGED PROPERTY, SUCH CONSENTS, APPROVALS OR
TENANT SUBORDINATION AGREEMENTS AS SHALL REASONABLY BE DEEMED NECESSARY BY THE
ADMINISTRATIVE AGENT IN ORDER FOR THE OWNER OF SUCH MORTGAGED PROPERTY TO GRANT
THE LIEN CONTEMPLATED BY THE MORTGAGE WITH RESPECT TO SUCH MORTGAGED PROPERTY;

 

(II)     WITH RESPECT TO EACH MORTGAGE, A POLICY OF TITLE INSURANCE (OR MARKED
UP TITLE INSURANCE COMMITMENT HAVING THE EFFECT OF A POLICY OF TITLE INSURANCE)
INSURING THE LIEN OF SUCH MORTGAGE AS A VALID FIRST MORTGAGE LIEN ON THE
RESPECTIVE MORTGAGED PROPERTY AND FIXTURES DESCRIBED THEREIN IN THE AMOUNT EQUAL
TO 115% OF THE BOOK VALUE OR COST (WHICHEVER IS HIGHER) OF SUCH MORTGAGED
PROPERTY (IT BEING UNDERSTOOD THAT SUCH POLICY

 

68

--------------------------------------------------------------------------------


 

OR POLICIES MAY INCLUDE A SO-CALLED “PRO TANTO” ENDORSEMENT EFFECTIVELY CAUSING
SUCH POLICY OR POLICIES TO BE ISSUED CONCURRENTLY WITH THE POLICY OR POLICIES
ISSUED TO THE COLLATERAL AGENT FOR THE FIRST LIEN NOTES AND/OR THE COLLATERAL
AGENT FOR THE SECOND LIEN NOTES INSURING ITS/THEIR RESPECTIVE LIEN ON THE
MORTGAGED PROPERTY), WHICH POLICY (OR SUCH MARKED-UP COMMITMENT) (EACH, A “TITLE
POLICY”) SHALL (A) BE ISSUED BY THE TITLE COMPANY, (B) TO THE EXTENT NECESSARY,
INCLUDE SUCH REINSURANCE ARRANGEMENTS (WITH PROVISIONS FOR DIRECT ACCESS, IF
NECESSARY) AS SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
(C) CONTAIN A “TIE-IN” OR “CLUSTER” ENDORSEMENT, IF AVAILABLE UNDER APPLICABLE
LAW (I.E., POLICIES WHICH INSURE AGAINST LOSSES REGARDLESS OF LOCATION OR
ALLOCATED VALUE OF THE INSURED PROPERTY UP TO A STATED MAXIMUM COVERAGE AMOUNT),
(D) HAVE BEEN SUPPLEMENTED BY ENDORSEMENTS (TO THE EXTENT APPLICABLE AND
AVAILABLE UNDER LOCAL/STATE LAW AT COMMERCIALLY REASONABLE RATES) ON MATTERS
RELATING TO USURY, FIRST LOSS, LAST DOLLAR, ZONING (OR IN LIEU THEREOF, REPORTS
FROM ZONING REPORT COMPANIES OR ZONING LETTERS AS MAY BE REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT), CONTIGUITY, REVOLVING CREDIT, DOING BUSINESS,
WAIVER OF ARBITRATION NON-IMPUTATION, PUBLIC ROAD ACCESS, SURVEY, VARIABLE RATE,
ENVIRONMENTAL LIEN, SUBDIVISION, MORTGAGE RECORDING TAX, SEPARATE TAX LOT,
REVOLVING CREDIT, AND SO-CALLED COMPREHENSIVE COVERAGE OVER COVENANTS AND
RESTRICTIONS, AND (E) CONTAIN NO EXCEPTIONS TO TITLE OTHER THAN LIENS PERMITTED
PURSUANT TO SECTION 7.2.3 AND EXCEPTIONS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;

 

(III)     WITH RESPECT TO EACH MORTGAGED PROPERTY, SUCH AFFIDAVITS,
CERTIFICATES, INFORMATION (INCLUDING FINANCIAL DATA) AND INSTRUMENTS OF
INDEMNIFICATION (INCLUDING A SO-CALLED “GAP” INDEMNIFICATION) AS SHALL BE
REQUIRED TO INDUCE THE TITLE COMPANY TO ISSUE THE TITLE POLICY/IES AND
ENDORSEMENTS CONTEMPLATED ABOVE;

 

(IV)     EVIDENCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT OF PAYMENT
BY BORROWER OF ALL TITLE POLICY PREMIUMS, SEARCH AND EXAMINATION CHARGES, ESCROW
CHARGES AND RELATED CHARGES, MORTGAGE RECORDING TAXES, FEES, CHARGES, COSTS AND
EXPENSES REQUIRED FOR THE RECORDING OF THE MORTGAGES AND ISSUANCE OF THE TITLE
POLICIES REFERRED TO ABOVE;

 

(V)     WITH RESPECT TO EACH MORTGAGED PROPERTY, COPIES OF ALL LEASES IN WHICH
BORROWER OR ANY SUBSIDIARY HOLDS THE LESSOR’S INTEREST OR OTHER AGREEMENTS
RELATING TO POSSESSORY INTERESTS, IF ANY.  TO THE EXTENT ANY OF THE FOREGOING
AFFECT ANY MORTGAGED PROPERTY, SUCH AGREEMENT SHALL BE SUBORDINATE TO THE LIEN
OF THE MORTGAGE TO BE RECORDED AGAINST SUCH MORTGAGED PROPERTY, EITHER EXPRESSLY
BY ITS TERMS OR, IF SUCH AGREEMENT SHALL NOT BE SO SUBORDINATE, THEN BORROWER OR
SUCH SUBSIDIARY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT FROM SUCH TENANT, WHICH
AGREEMENT SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

(VI)     WITH RESPECT TO EACH MORTGAGED PROPERTY, EACH OBLIGOR SHALL HAVE MADE
ALL NOTIFICATIONS, REGISTRATIONS AND FILINGS, TO THE EXTENT REQUIRED BY, AND IN
ACCORDANCE WITH, ALL GOVERNMENTAL REAL PROPERTY DISCLOSURE REQUIREMENTS
APPLICABLE TO SUCH MORTGAGED PROPERTY;

 

69

--------------------------------------------------------------------------------


 

(VII)     SURVEYS WITH RESPECT TO EACH MORTGAGED PROPERTY; AND

 

(VIII)     AN AMENDMENT TO THE MORTGAGE (OR TO THE EXTENT REQUESTED BY THE
ADMINISTRATIVE AGENT, A NEW MORTGAGE) DULY AUTHORIZED, EXECUTED AND
ACKNOWLEDGED, IN RECORDABLE FORM AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH MORTGAGED PROPERTY
SUFFICIENT FOR THE OWNER OF SUCH MORTGAGED PROPERTY TO (X) GRANT TO THE
ADMINISTRATIVE AGENT AND/OR CONFIRM THE ADMINISTRATIVE AGENT’S MORTGAGE LIEN ON
AND SECURITY INTERESTS IN SUCH MORTGAGED PROPERTY, (Y) CONFIRM SUCH OWNER’S
VALID AND INDEFEASIBLE TITLE THERETO AND (Z) TO CONFIRM THE MORTGAGED PROPERTY
INTENDED TO BE ENCUMBERED THEREBY.

 

SECTION 7.2.                                                    Negative
Covenants.  The Borrower covenants and agrees with each Lender and the
Administrative Agent that on and after the Closing Date until the Termination
Date has occurred, the Borrower will, and will cause its Subsidiaries to,
perform or cause to be performed the obligations set forth below.

 

SECTION 7.2.1.  Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on the Closing Date and business activities that
are reasonably related, ancillary or complementary thereto or a reasonable
extension, development or expansion thereof.

 

SECTION 7.2.2.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

 

(a)                          Indebtedness in respect of the Obligations;

 

(b)                         Indebtedness of Borrower and the Guarantors under
the First Lien Notes, Pari Passu Lien Indebtedness, the Second Lien Notes and
Refinancing Indebtedness in respect of such First Lien Notes, Second Lien Notes
and Pari Passu Lien Indebtedness, in an aggregate principal amount for all such
Indebtedness incurred or outstanding under this clause (b) not to exceed at any
time (x) $451,300,000 minus (y) the aggregate principal amount of Existing
Parent Notes (or any refinancing Indebtedness issued in exchange therefor that
is not Indebtedness of Borrower or any Subsidiary) at such time;

 

(c)                          Indebtedness existing as of the Closing Date (other
than pursuant to clause (b) of this Section 7.2.2) which is identified in Item
7.2.2(c) of the Disclosure Schedule, and Refinancing Indebtedness in respect
thereof;

 

(d)                         unsecured Indebtedness (i) incurred in the ordinary
course of business of the Borrower and its Subsidiaries (including open accounts
extended by suppliers on normal trade terms in connection with purchases of
goods and services which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of the
Borrower or such Subsidiary) and (ii) in respect of performance, surety or
appeal bonds provided in the ordinary course of business, but excluding

 

70

--------------------------------------------------------------------------------


 

(in each case) Indebtedness incurred through the borrowing of money or
Contingent Liabilities in respect thereof;

 

(e)                          Indebtedness (i) in respect of industrial revenue
bonds or other similar governmental or municipal bonds, (ii) evidencing the
deferred purchase price of newly acquired property or incurred to finance the
acquisition of equipment of the Borrower or its Subsidiaries (pursuant to
purchase money mortgages or otherwise, whether owed to the seller or a third
party) used in the ordinary course of business of the Borrower or its
Subsidiaries and any Indebtedness assumed in connection with such acquisition
(provided that such Indebtedness is incurred within 90 days of the acquisition
of such property or equipment), (iii) in respect of Capitalized Lease
Liabilities and (iv) refinancing of Indebtedness referred to in clauses
(i) through (iii); provided that the aggregate amount of all Indebtedness
outstanding pursuant to this clause (e) shall not at any time exceed
$10,000,000;

 

(f)                            Indebtedness of any Subsidiary owing to the
Borrower or any other Subsidiary and Indebtedness of the Borrower owing to any
Subsidiary, which Indebtedness

 

(i)                  shall, if payable to the Borrower or a Subsidiary
Guarantor, and if evidenced by one or more promissory notes, such promissory
notes shall be, duly executed and delivered in pledge to the Administrative
Agent pursuant to a Loan Document and if payable by the Borrower or any
Subsidiary Guarantor, be subordinated to the Obligations on terms and conditions
reasonably acceptable to the Administrative Agent; and

 

(ii)               if incurred by a Subsidiary that is not a Subsidiary
Guarantor owing to the Borrower or a Subsidiary Guarantor, shall not (when
aggregated with the amount of Investments made by the Borrower and the
Subsidiary Guarantors in Subsidiaries that are not Subsidiary Guarantors under
clause (e)(i) of Section 7.2.5) exceed $5,000,000 in the aggregate;

 

(g)                         Indebtedness of the Borrower and its Subsidiaries
arising from letters of credit issued for the account of the Borrower or such
Subsidiary by a Lender in an aggregate stated amount at any time outstanding (as
determined by aggregating the stated amount of all such letters of credit and
all reimbursement obligations with respect thereto) not to exceed $15,000,000;

 

(h)                         Indebtedness of a Person existing at the time such
Person became a Subsidiary of the Borrower in connection with a Permitted
Acquisition, but only if such Indebtedness was not created or incurred in
contemplation of such Person becoming a Subsidiary, and Refinancing Indebtedness
in respect thereof;

 

(i)                             Hedging Obligations entered into in the ordinary
course of business and not for speculative purposes;

 

71

--------------------------------------------------------------------------------


 

(j)                             Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that
such Indebtedness is extinguished within five Business Days of its incurrence;

 

(k)                          (A) obligations in respect of performance bonds,
bankers’ acceptances, workers’ compensation claims, surety, bid or appeal bonds,
completion guarantees and payment obligations in connection with self-insurance
or similar obligations provided by the Borrower or any Subsidiary in the
ordinary course of business and (B) obligations owed to (including in respect of
letters of credit for the benefit of) any Person in connection with workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance provided by such Person to the Borrower or any
Subsidiary pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;

 

(l)                             Indebtedness arising from agreements of the
Borrower or any Subsidiary of the Borrower providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; and

 

(m)                       other Indebtedness of the Borrower and its
Subsidiaries (other than Indebtedness of Subsidiaries that are not Subsidiary
Guarantors owing to the Borrower or Subsidiary Guarantors) in an aggregate
amount at any time outstanding not to exceed $25,000,000;

 

provided that (A) no Indebtedness otherwise permitted by clauses (e) or
(f)(ii) shall be assumed, created or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom and (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the types of Indebtedness described above, the Borrower, in its sole
discretion, will classify such item of Indebtedness (or any portion thereof) at
the time of incurrence and will only be required to include the amount and type
of such Indebtedness in one of the above clauses.

 

SECTION 7.2.3.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

 

(a)                          Liens securing payment of the Obligations;

 

(b)                         Liens on Collateral securing First Lien Notes,
Second Lien Notes, Pari Passu Lien Indebtedness or Refinancing Indebtedness in
respect thereof incurred pursuant to clause (b) or clause (m) of Section 7.2.2,
so long as, in each case, such Liens (x) in the

 

72

--------------------------------------------------------------------------------


 

case of First Lien Notes and Pari Passu Lien Indebtedness and Refinancing
Indebtedness in respect thereof (except to the extent such Refinancing
Indebtedness consists of Second Lien Notes, in which case the immediately
following clause (y) will apply), are subject to the First Lien Intercreditor
Agreement and (y) in the case of Second Lien Notes or any Refinancing
Indebtedness in respect thereof (except to the extent such Refinancing
Indebtedness consists of First Lien Notes or Pari Passu Lien Indebtedness, in
which case the immediately following clause (x) will apply), are subject to the
Junior Lien Intercreditor Agreement;

 

(c)                          Liens existing as of the Closing Date and disclosed
in Item 7.2.3(c) of the Disclosure Schedule securing Indebtedness described in
clause (c) of Section 7.2.2, and Refinancing Indebtedness in respect of
Indebtedness outstanding pursuant to such clause (c); provided that no such Lien
shall encumber any additional property;

 

(d)                         Liens securing Indebtedness incurred pursuant to
clause (e) of Section 7.2.2; provided that (i) such Lien is granted within 90
days after such Indebtedness is incurred, (ii) the Indebtedness secured thereby
does not exceed the cost or the fair market value of the applicable property,
improvements or equipment at the time of such acquisition (or construction) and
(iii) such Lien attaches only to the assets that are the subject of the
Indebtedness referred to in such clause and proceeds thereof and additions and
accessions thereto;

 

(e)                          Liens on cash collateral in an amount not to exceed
$15,000,000 securing standby letters of credit issued by a Lender pursuant to
clause (g) of Section 7.2.2;

 

(f)                            Liens securing Indebtedness incurred pursuant to
clause (h) of Section 7.2.2; provided that such Liens existed prior to such
Person becoming a Subsidiary, were not created in anticipation thereof and
attach only to the assets of such Person acquired (to the extent such assets
were owned by such Person immediately prior to the related acquisition);

 

(g)                         Liens on cash collateral in an amount not to exceed
$5,000,000 securing Hedging Obligations incurred in compliance with clause
(i) of Section 7.2.2;

 

(h)                         Liens in favor of carriers, warehousemen, mechanics,
suppliers, repairmen, materialmen and landlords and other Liens imposed by law
or granted in the ordinary course of business for amounts not overdue or being
diligently contested in good faith by appropriate proceedings;

 

(i)                             Liens incurred or deposits made in the ordinary
course of business in connection with worker’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds;

 

73

--------------------------------------------------------------------------------


 

(j)                             judgment Liens in existence for less than 45
days after the entry thereof or with respect to which execution has been stayed
or the payment of which is covered in full (subject to a customary deductible)
by insurance maintained with reputable insurance companies and which do not
otherwise result in an Event of Default under Section 8.1.6;

 

(k)                          easements, rights-of-way, zoning restrictions,
restrictive covenants, minor defects or irregularities in title and other
similar encumbrances not interfering in any material respect with the value or
use of the property to which such Lien is attached;

 

(l)                                     Liens for Taxes not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

 

(m)                               Liens resulting from operation of law with
respect to any judgments, awards or orders to the extent that such judgments,
awards or orders do not cause or constitute a Default under this Agreement;
provided that if any such Liens are on Collateral, such Liens are being
diligently contested in good faith by appropriate proceedings;

 

(n)                                 Liens in the form of licenses, leases or
subleases granted or created by the Borrower or any Subsidiary, which licenses,
leases or subleases do not interfere, individually or in the aggregate, in any
material respect with the business of the Borrower or such Subsidiary or
individually or in the aggregate materially impair the use (for its intended
purpose) or the value of the property subject thereto;

 

(o)                                 Liens on fixtures or personal property held
by or granted to landlords pursuant to leases to the extent that such Liens are
not yet due and payable; and

 

(p)                                 other Liens securing obligations in an
aggregate amount not to exceed at any time outstanding (x) $5,000,000 minus
(y) the amount of Indebtedness incurred under clause (m) of Section 7.2.2 that
is secured by Liens granted pursuant to clause (b) of this Section 7.2.3 at such
time.

 

SECTION 7.2.4.  Financial Condition and Operations.  The Borrower will not
permit any of the events set forth below to occur:

 

(a)                          The Borrower will not permit the Leverage Ratio as
of the last day of any Fiscal Quarter ending in any period indicated in the
table below to exceed the ratio set forth opposite such period in the table
below:

 

Period

 

Leverage Ratio

Closing Date - December 31, 2010

 

7.75 to 1.00

March 31, 2011 - September 30, 2011

 

7.25 to 1.00

December 31, 2011 - September 30, 2012

 

5.75 to 1.00

December 31, 2012 - September 30, 2013

 

5.00 to 1.00

 

74

--------------------------------------------------------------------------------


 

(b)                         The Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter in any period indicated
in the table below to be less than the ratio set forth opposite such period in
the table below:

 

Test Period

 

Fixed Charge
Coverage Ratio

Closing Date - September 30, 2011

 

1.00 to 1.00

December 31, 2011 and thereafter

 

1.20 to 1.00

 

SECTION 7.2.5.  Investments.  The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a)                          Investments existing on the Closing Date and
identified in Item 7.2.5(a) of the Disclosure Schedule;

 

(b)                         Cash Equivalent Investments;

 

(c)                          Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(d)                         Investments by the Borrower and any Subsidiary of
the Borrower constituting Capital Expenditures on behalf of the Borrower or such
Subsidiary to the extent permitted pursuant to Section 7.2.16;

 

(e)                          Investments by way of contributions to capital or
purchases of Capital Securities (i) by the Borrower in any Subsidiaries or by
any Subsidiary in other Subsidiaries; provided that the aggregate amount of
intercompany loans made pursuant to clause (f)(ii) of Section 7.2.2 and
Investments under this clause made by the Borrower and Subsidiary Guarantors in
Subsidiaries that are not Subsidiary Guarantors shall not exceed the amount set
forth in clause (f)(ii) of Section 7.2.2 at any time, or (ii) by any Subsidiary
in the Borrower;

 

(f)                            Investments constituting (i) accounts receivable
arising, (ii) trade debt granted, or (iii) deposits made in connection with the
purchase price of goods or services, in each case in the ordinary course of
business;

 

(g)                         Investments by way of the acquisition of Capital
Securities permitted pursuant to clause (b) of Section 7.2.9;

 

75

--------------------------------------------------------------------------------


 

(h)                         Investments consisting of any deferred portion of
the sales price received by the Borrower or any Subsidiary in connection with
any Disposition permitted under Section 7.2.10;

 

(i)                             Investments resulting from loans to employees in
the ordinary course of business in an aggregate amount not to exceed $1,000,000
at any one time outstanding;

 

(j)                             Investments from receipt of non-cash
consideration from a Disposition made in compliance with Section 7.2.10;

 

(k)                          Investments in Hedging Obligations incurred in
compliance with Section 7.2.2;

 

(l)                             Contingent Liabilities to the extent permitted
by Section 7.2.2; and

 

(m)                       other Investments in an aggregate amount not to exceed
the then current amount of Cumulative Available Cash, but in no event may
(A) one Investment or series of related Investments made pursuant to this clause
(m) exceed $5,000,000 (except that the limitation imposed by this clause
(A) shall not apply to the Investment identified on Item 7.2.5(m) of the
Disclosure Schedule, so long as the amount of such Investment does not increase
beyond the amount set forth in such Item) or (B) the aggregate amount of all
Investments made pursuant to this clause (m) exceed $25,000,000;

 

provided that all clauses of this Section 7.2.5 shall be subject to the
following:

 

(x)                                   any Investment which when made complies
with the requirements of the definition of the term “Cash Equivalent Investment”
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and

 

(y)                                 no Investment otherwise permitted by clauses
(e)(i) (to the extent such Investment constitutes an Investment by an Obligor in
a Foreign Subsidiary), (g) or (m) shall be permitted to be made if any Default
has occurred and is then continuing or would result therefrom.

 

SECTION 7.2.6.  Restricted Payments, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than:

 

(a)                          Restricted Payments made by Subsidiaries to the
Borrower or wholly-owned Subsidiaries;

 

(b)                         Restricted Payments made by the Borrower to Parent
(i) pursuant to the Tax Sharing Agreement; provided that the amount of such
Restricted Payment shall not exceed the amount of income taxes that the Borrower
would have been liable for on a stand alone basis or a consolidated income tax
return with its Subsidiaries (reduced by any

 

76

--------------------------------------------------------------------------------


 

Taxes directly paid by the Borrower or any of its Subsidiaries) and (ii) to pay
franchise taxes and other overhead expenses of Parent in an amount, and all such
Restricted Payments made pursuant to this clause (b)(ii) of this Section 7.2.6
shall not exceed the then current amount of Cumulative Available Cash; provided
that in no event shall any expenditures pursuant to this clause (b)(ii) exceed
an aggregate of $1,000,000 in any Fiscal Year;

 

(c)                          repurchases of Capital Securities from former
employees, directors and officers of Parent and its Subsidiaries in an amount
not to exceed the then current amount of Cumulative Available Cash; provided
that in no event may the amount expended on such repurchases exceed $1,000,000
in any Fiscal Year in the aggregate; provided further that, to the extent the
amount of repurchases permitted to be made in any Fiscal Year pursuant to the
previous proviso exceeds the aggregate amount of repurchases actually made by
the Borrower and its Subsidiaries during such Fiscal Year, the excess amount may
be carried forward to (but only to) the next succeeding Fiscal Year, and any
such amount carried forward to a succeeding Fiscal Year shall be deemed to be
used following the Borrower and its Subsidiaries using the amount of repurchases
permitted by such proviso in such succeeding Fiscal Year, without giving effect
to such carry-forward;

 

(d)                         non-cash repurchases of Capital Securities deemed to
occur upon exercise of stock options to the extent such Capital Securities
represents a portion of the exercise price of such options;

 

(e)                          Restricted Payments made by the Borrower to Parent
in connection with the consummation of the Transactions consisting of
(i) interest payments due on the Closing Date in respect of Existing Parent
Notes exchanged in the Exchange Offer and (ii) the cancellation by Borrower, or
the distribution by Borrower to Parent for cancellation, of Existing Parent
Notes received by Borrower in the Exchange Offer;

 

(f)                            Restricted Payments made by the Borrower to
Parent after the Closing Date on or no earlier than three Business Days prior to
any interest payment date with respect to the Existing Parent Notes in an amount
not to exceed the lesser of (x) the interest due on the then outstanding
Existing Parent Notes on such interest payment date and (y) the then current
amount of the Cumulative Available Cash, so long as Parent uses such Restricted
Payments to pay such interest on such interest payment date; provided that
(A) the interest expense on (and principal amount of) the Existing Parent Notes
have not increased since the Closing Date and (B) and the interest payment dates
relating thereto have not changed since the Closing Date;

 

(g)                         so long as no Default has occurred and is continuing
or would result therefrom, Restricted Payments made by Borrower to Parent after
the Closing Date, so long as such Restricted Payments are used to simultaneously
fund redemptions, repayments, prepayments, repurchases or acquisitions for value
of Existing Parent Notes; provided that the aggregate amount of all Restricted
Payments made pursuant to this clause (g) may not

 

77

--------------------------------------------------------------------------------


 

exceed the lesser of $10,000,000 and the then current amount of the Cumulative
Available Cash; and

 

(h)                         so long as no Default has occurred and is continuing
or would result therefrom, Restricted Payments to the extent necessary to effect
a refinancing of Existing Parent Notes with Indebtedness incurred pursuant to
clause (b) or clause (m) of Section 7.2.2; provided that the maturity and
Average Life of such Indebtedness may not be earlier or shorter than that of the
First Lien Notes issued on the Closing Date and the terms thereof must be, taken
as a whole, no less favorable to the Borrower and its Subsidiaries than those of
the First Lien Notes issued on the Closing Date.

 


SECTION 7.2.7.   [RESERVED]


 

SECTION 7.2.8.  Issuance of Capital Securities.  The Borrower will not, and will
not permit any of its Subsidiaries to, issue any Capital Securities (whether for
value or otherwise) to any Person other than (a) in the case of Subsidiaries, to
the Borrower or another wholly owned Subsidiary or (b) in the case of the
Borrower, to Parent, so long as, in each case, such Capital Securities are
pledged and delivered to the Administrative Agent pursuant to a Loan Document
(to the extent required by Section 7.1.8).

 

SECTION 7.2.9.  Consolidation, Merger, Permitted Acquisitions, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other Person, or purchase
or otherwise acquire all or substantially all of the assets of any Person (or
any division thereof), except

 

(a)                          any Subsidiary may liquidate or dissolve
voluntarily into, and may merge with and into, the Borrower or any other
Subsidiary (provided that a Guarantor may only liquidate or dissolve into, or
merge with and into, the Borrower or another Guarantor), and the assets or
Capital Securities of any Subsidiary may be purchased or otherwise acquired by
the Borrower or any other Subsidiary (provided that the assets or Capital
Securities of any Guarantor may only be purchased or otherwise acquired by the
Borrower or another Guarantor); provided that in no event shall any Pledged
Subsidiary consolidate with or merge with and into any Subsidiary other than
another Pledged Subsidiary unless after giving effect thereto, the
Administrative Agent shall have a perfected pledge of, and security interest in
and to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) of the surviving Person as the
Administrative Agent had immediately prior to such merger or consolidation in
form and substance satisfactory to the Administrative Agent and its counsel,
pursuant to such documentation and opinions as shall be reasonably necessary in
the opinion of the Administrative Agent to create, perfect or maintain the
collateral position of the Secured Parties therein; and

 

(b)                         so long as no Default has occurred and is continuing
or would occur after giving effect thereto, the Borrower or any of its
Subsidiaries may consummate one or more Permitted Acquisitions at any time;
provided that (i) the aggregate purchase price

 

78

--------------------------------------------------------------------------------

 


 

(including in such purchase price the assumption of Indebtedness and excluding
consideration to the extent consisting of Capital Securities (other than
Disqualified Capital Securities) of Parent) and all fees and expenses payable by
Borrower or any of its Subsidiaries in connection therewith for all such
Permitted Acquisitions at or prior to such time does not exceed an amount equal
to the then current amount of the Cumulative Available Cash; provided further
that in no event may (x) such purchase price for any one Permitted Acquisition
or series of related Permitted Acquisitions exceed $25,000,000 or (y) such
aggregate purchase price for all Permitted Acquisitions since the Closing Date
exceed $125,000,000 in the aggregate and (ii) in the case of a Permitted
Acquisition of Capital Securities, such Permitted Acquisition shall result in
the acquisition of a wholly owned U.S. Subsidiary (by merger, stock purchase or
purchase of assets).

 

SECTION 7.2.10.  Permitted Dispositions.  The Borrower will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

 

(a)                          inventory or obsolete, damaged, worn out, surplus
or outdated property Disposed of in the ordinary course of its business;

 

(b)                         pursuant to Section 7.2.9;

 

(c)                          (i) for Fair Market Value and the consideration
received consists of no less than 75% cash and (ii) the Net Disposition Proceeds
from such Disposition are applied pursuant to Sections 3.1.1 and 3.1.2; provided
that in no event may (A) any one Disposition or series of related Dispositions
made pursuant to this clause (c) Dispose of assets with a Fair Market Value in
excess of $10,000,000 or (B) the aggregate Fair Market Value of all assets
Disposed of pursuant to this clause (c) exceed $30,000,000 in the aggregate;

 

(d)                         from one Obligor (other than Parent) to another
Obligor (other than Parent); provided that any property subject to such
Disposition shall be transferred subject to the Liens of the Collateral
Documents;

 

(e)                          [Reserved]

 

(f)                            a Disposition of Cash Equivalent Investments;

 

(g)                         a Disposition to the extent such Disposition is
necessary to effect a transaction undertaken pursuant to Section 7.2.2, 7.2.3,
7.2.5 or 7.2.6;

 

(h)                         the grant in the ordinary course of business of any
non-exclusive license of patents, trademarks, registrations thereof and other
similar intellectual property;

 

(i)                             any release of intangible claims or rights in
connection with the loss or settlement of a bona fide lawsuit, dispute or other
controversy;

 

79

--------------------------------------------------------------------------------


 

(j)                             an Asset Swap;

 

(k)                          leases and subleases of assets or properties in the
ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries; and

 

(l)                             a sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof.

 

SECTION 7.2.11.  Modification of Certain Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in, the
Organic Documents of the Borrower or any of its Subsidiaries if the result
thereof would have an adverse effect on the Lenders (it being agreed that any
modification of any such Organic Document would not have an adverse effect on
the Lenders if such modification is made to effectuate a transaction otherwise
permitted by the terms of any Loan Document).

 

SECTION 7.2.12.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its Affiliates,
unless such arrangement, transaction or contract is on fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than it could obtain in an
arm’s-length transaction with a Person that is not an Affiliate, other than:

 

(a)                          transactions among the Borrower and its U.S.
Subsidiaries;

 

(b)                         loans and advances to employees in the ordinary
course of business;

 

(c)                          any Restricted Payment pursuant to Section 7.2.6 or
any Investment pursuant to clause (e), (g), (i) or (m) of Section 7.2.5;

 

(d)                         issuance and sale of Capital Securities of the
Borrower permitted by Section 7.2.8;

 

(e)                          any issuance of securities, or other payments,
awards or grants in cash, Capital Securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans, in
the ordinary course of business and approved in good faith by the Board of
Directors of the Borrower and Parent;

 

(f)                            reasonable fees and compensation paid to, or
indemnity provided for the benefit of, officers, directors, employees or
consultants of the Borrower or any Subsidiary as determined in good faith by the
Borrower’s Board of Directors;

 

80

--------------------------------------------------------------------------------


 

(g)                         any transaction with a Subsidiary or joint venture
or similar entity which would constitute a transaction with an Affiliate solely
because the Borrower or a Subsidiary owns an equity interest in or otherwise
controls such Subsidiary, joint venture or similar entity; and

 

(h)                                 in connection with the consummation of the
Transactions.

 

SECTION 7.2.13.  Restrictive Agreements, Etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting:

 

(a)                          the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired;

 

(b)                         the ability of any Obligor to amend or otherwise
modify any Loan Document or Intercreditor Agreement; or

 

(c)                          the ability of any Subsidiary to make any payments,
directly or indirectly, to the Borrower, including by way of dividends,
advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.

 

The foregoing prohibitions shall not apply to (i) any Loan Document or
Intercreditor Agreement, (ii) in the case of clause (a), (A) any agreement
governing any Indebtedness permitted by clause (e) of Section 7.2.2 as to the
assets financed with the proceeds of such Indebtedness, (B) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (C) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (D) any restrictions by the
holder of a Lien permitted by Section 7.2.3 on the transfer of the asset or
assets subject thereto, (E) customary restrictions and conditions contained in
any agreement relating to the sale of any asset permitted under Section 7.2.10
pending the consummation of such sale, (F) any agreement in effect at the time
any Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into in contemplation of such person becoming a Subsidiary of
the Borrower, (G) restrictions on cash or other deposits or net worth
requirements imposed by customers under contracts entered into in the ordinary
course of business, (H) in the case of any joint venture (including any
Subsidiary which is a joint venture) which is not an Obligor, restrictions in
such person’s organization or governing documents or pursuant to any joint
venture agreement or stockholders agreement solely to the extent of the Capital
Securities of or assets held in the subject joint venture or other entity or
(i) any agreement in effect on the Closing Date and set forth on Item 7.2.13 of
the Disclosure Schedule, (iii) in the case of clauses (a) and (c), any agreement
of a Foreign Subsidiary governing the Indebtedness permitted by clause
(f)(ii) of Section 7.2.2, (iv) the Intercreditor Agreements and (v) agreements
pursuant to which the New Notes were issued (in the case of this clause (v), as
in effect on the Closing Date or as amended, modified, replaced, restated or
otherwise changed in a manner that is not, taken as a whole, materially less
favorable to the Lenders).

 

81

--------------------------------------------------------------------------------


 

SECTION 7.2.14.  Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person unless such transaction
complies with Sections 7.2.2 and 7.2.10.

 

SECTION 7.2.15.  Fiscal Year.  The Borrower will not, and will not permit any of
its Subsidiaries to, modify or make any other change to its Fiscal Year.

 

SECTION 7.2.16.  Capital Expenditures.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any Capital Expenditures (except for
Capital Expenditures to the extent financed with the proceeds (A) of
Indebtedness permitted hereunder (other than the Loans) and identified pursuant
to clause (c) of Section 7.1.1 as having been applied to finance Capital
Expenditures, (B) from a Disposition of assets pursuant to clause (c) of
Section 7.2.10 or (C) received as a result of Casualty Events); in excess of
(x) $12,000,000 in any Fiscal Year ending on or prior to December 31, 2011 or
(y) $15,000,000 in any Fiscal Year ending after December 31, 2011, provided that
the Borrower may, and may permit its Subsidiaries to make Capital Expenditures
in excess of such amounts if such additional Capital Expenditures do not exceed
the then current amount of Cumulative Available Cash.

 

SECTION 7.2.17.  Prepayments and Amendments of Other Indebtedness.  The Borrower
will not, and will not permit any of its Subsidiaries to, (A) make any
redemptions, repayments, prepayments, repurchases or acquisitions for value of
any Indebtedness incurred or outstanding pursuant to (x) clause (b) of
Section 7.2.2 or (y) to the extent secured by Liens granted pursuant to clause
(b) of Section 7.2.3, clause (m) of Section 7.2.2, in each case using
consideration in excess of the then current amount of Cumulative Available Cash;
provided that in no event may (i) the consideration used in such redemptions,
repayments, prepayments, repurchases or acquisitions for value exceed
$10,000,000 in the aggregate and (ii) any such redemptions, repayments,
prepayments, repurchases or acquisitions be made unless, both immediately prior
to and immediately after giving effect thereto, the Borrower then has at least
$25,000,000 in Minimum Liquidity and (B) amend or modify, or permit the
amendment or modification of, any provision of any document governing any
Indebtedness  referred to in the immediately preceding clause (A) in any manner
that is adverse in any material respect to the interests of the Lenders.

 

SECTION 7.2.18.  Exchange Offer.  The Borrower will not, and will cause Parent
and its Subsidiaries not to, amend or modify the Exchange Offer in any manner
that would be materially adverse to the interests of the Lenders.

 


ARTICLE VIII


EVENTS OF DEFAULT


 

SECTION 8.1.                                                    Listing of
Events of Default.  Each of the following events or occurrences described in
this Article shall constitute an “Event of Default”.

 

82

--------------------------------------------------------------------------------


 

SECTION 8.1.1.  Non-Payment of Obligations.  The Borrower shall default in the
payment or prepayment when due of:

 

(a)                          any principal of any Loan; or

 

(b)                         any fee described in Article III, any interest on
any Loan or any other monetary Obligation to the extent invoiced, and such
default shall continue unremedied for a period of five days after such amount
was due.

 

SECTION 8.1.2.  Breach of Warranty.  Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.

 

SECTION 8.1.3.  Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance or observance of any of its
obligations under (A) clauses (d) and (e) of Section 7.1.1, Section 7.1.7 or
Section 7.2 or (B) Section 7.1.1 (other than clauses (d) and (e) thereof) or
Section 7.1.9 and, in the case of this clause (B) of this Section 8.1.3, such
default shall continue unremedied for a period of 5 days after the earlier to
occur of (i) notice thereof given to the Borrower by the Administrative Agent or
any Lender or (ii) the date on which any Obligor has knowledge of such default.

 

SECTION 8.1.4.  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof given to the Borrower by the Administrative Agent or any Lender or
(ii) the date on which any Obligor has knowledge of such default.

 

SECTION 8.1.5.  Default on Other Indebtedness.  (A) A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in
Section 8.1.1) of the Borrower or any of its Subsidiaries or any other Obligor
having a principal or stated amount, individually or in the aggregate, in excess
of $7,500,000, or (B) a default shall occur in the performance or observance of
any obligation or condition with respect to such Indebtedness if the effect of
such default is to accelerate the maturity of any such Indebtedness or (C) any
such default shall continue unremedied for any applicable period of time
sufficient to permit the holder or holders of such Indebtedness, or any trustee
or agent for such holders, to cause or declare such Indebtedness to become due
and payable or to require such Indebtedness to be prepaid, redeemed, purchased
or defeased, or require an offer to purchase or defease such Indebtedness to be
made, prior to its expressed maturity.

 

SECTION 8.1.6.  Judgments.  Any final or non-appealable judgment or order for
the payment of money individually or in the aggregate in excess of $7,500,000
(exclusive of any amounts fully covered by insurance (less any applicable
deductible) and as to which the insurer has not disputed its responsibility to
cover such judgment or order) shall be rendered against the

 

83

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries or any other Obligor and such judgment shall
not have been vacated or discharged or stayed or bonded pending appeal within 60
days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order.

 

SECTION 8.1.7.  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:

 

(a)                          the institution of any steps by the Borrower, any
member of its Controlled Group or any other Person to terminate a Pension Plan
if, as a result of such termination, the Borrower or any of its Subsidiaries
could reasonably be expected to be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in either case in excess of $7,500,000; or

 

(b)                         a contribution failure occurs with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA on
the assets of the Borrower or any of its Subsidiaries.

 

SECTION 8.1.8.  Change in Control.  Any Change in Control shall occur.

 

SECTION 8.1.9.  Bankruptcy, Insolvency, Etc.  Parent, the Borrower or any
Significant Subsidiary shall:

 

(a)                          become insolvent or generally fail to pay, or admit
in writing its inability or unwillingness generally to pay, its debts as they
become due;

 

(b)                         apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, sequestrator or other custodian for any
substantial part of the property of any thereof, or make a general assignment
for the benefit of creditors;

 

(c)                          in the absence of such application, consent or
acquiesce to, or permit or suffer to exist, the appointment of a trustee,
receiver, sequestrator or other custodian for a substantial part of the property
of any thereof, and such trustee, receiver, sequestrator or other custodian
shall not be discharged within 60 days;

 

(d)                         permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Parent, the Borrower or any Significant Subsidiary, such case or
proceeding shall be consented to or acquiesced in by Parent, the Borrower or
such Significant Subsidiary, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed; or

 

(e)                          take any action authorizing, or in furtherance of,
any of the foregoing.

 

84

--------------------------------------------------------------------------------


 

SECTION 8.1.10.  Impairment of Security, Etc.  Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien (subject to
(including with respect to priority) Liens otherwise permitted hereunder).

 

SECTION 8.1.11.  DOJ Investigation.  The occurrence of any plea, non-appealable
judgment, settlement or fine in excess of $15,000,000 in connection with the DOJ
Investigation.

 


SECTION 8.1.12.  INTERCREDITOR AGREEMENTS.  ANY INTERCREDITOR AGREEMENT OR ANY
PROVISION THEREOF SHALL CEASE TO BE IN FULL FORCE AND EFFECT OTHER THAN IN
ACCORDANCE WITH ITS TERMS.


 

SECTION 8.2.                                                    Action if
Bankruptcy.  If any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrower shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand to any Person.

 

SECTION 8.3.                                                    Action if Other
Event of Default.  If any Event of Default (other than any Event of Default
described in Section 8.1.9 with respect to the Borrower) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to the
Borrower declare all or any portion of the outstanding principal amount of the
Loans and other Obligations to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate.

 


ARTICLE IX


THE ADMINISTRATIVE AGENT


 

SECTION 9.1.                                                    Actions.  Each
Lender hereby appoints JPMorgan as its Administrative Agent under and for
purposes of each Loan Document.  Each Lender authorizes the Administrative Agent
to act on behalf of such Lender under each Loan Document and, in the absence of
other written instructions from the Required Lenders received from time to time
by the Administrative Agent (with respect to which the Administrative Agent
agrees that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel in order to avoid contravention of applicable law),
to exercise such powers hereunder and thereunder as are specifically delegated
to or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto.  Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Administrative Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and

 

85

--------------------------------------------------------------------------------


 

against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against, the Administrative Agent in any way relating
to or arising out of any Loan Document (including reasonable attorneys’ fees),
and as to which the Administrative Agent is not reimbursed by the Borrower;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  The Administrative Agent shall not be required to take any action
under any Loan Document, or to prosecute or defend any suit in respect of any
Loan Document, unless it is indemnified hereunder to its satisfaction.  If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s determination, inadequate, the Administrative Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.  The
Administrative Agent is authorized to release collateral that is permitted to be
sold or released pursuant to the terms of the Loan Documents.

 

SECTION 9.2.                                                    Funding
Reliance, Etc.  Unless the Administrative Agent shall have been notified in
writing by any Lender by 3:00 p.m. on the Business Day prior to a Borrowing that
such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent and, in reliance upon such assumption, may (in its sole and
absolute discretion) make available to the Borrower a corresponding amount.  If
and to the extent that such Lender shall not have made such amount available to
the Administrative Agent, such Lender and the Borrower severally agree to repay
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date the Administrative Agent made
such amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid), and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

 

SECTION 9.3.                                                    Exculpation. 
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable to any Secured Party for any action taken or omitted
to be taken by it under any Loan Document, or in connection therewith, except
for its own willful misconduct or gross negligence, nor responsible for any
recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations.  Any such inquiry
which may be made by the Administrative Agent shall not obligate it to make any
further inquiry or to take any action.  The Administrative Agent shall be
entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which the Administrative
Agent believes to be genuine and to have been presented by a proper Person.

 

86

--------------------------------------------------------------------------------


 

SECTION 9.4.                                                    Successor.  The
Administrative Agent may resign as such at any time upon at least 30 days’ prior
notice to the Borrower and all Lenders.  If the Administrative Agent at any time
shall resign, the Required Lenders may, with the consent of the Borrower (not to
be unreasonably withheld or delayed) so long as no Default then exists, appoint
another Lender as a successor Administrative Agent which shall thereupon become
the Administrative Agent hereunder.  If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided that if
such retiring Administrative Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth above, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor as provided for above.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the retiring Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under the Loan Documents, and
Sections 10.3 and 10.4 shall continue to inure to its benefit.

 

SECTION 9.5.                                                    Loans by
Administrative Agent.  The Administrative Agent shall have the same rights and
powers with respect to (a) the Credit Extensions made by it or any of its
Affiliates, and (b) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not the Administrative Agent. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

SECTION 9.6.                                                    Credit
Decisions.  Each Lender acknowledges that it has, independently of the
Administrative Agent and each other Lender, and based on such Lender’s review of
the financial information of the Borrower, the Loan Documents (the terms and
provisions of which being satisfactory to such Lender) and such other documents,
information and investigations as such Lender has deemed appropriate, made its
own credit decision to extend its Commitments.  Each Lender also acknowledges
that it will, independently of the Administrative Agent and each other Lender,
and based on such other documents, information and investigations as it shall
deem appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.

 

87

--------------------------------------------------------------------------------

 


 

SECTION 9.7.                                                    Copies, Etc. 
The Administrative Agent shall use commercially reasonable efforts to give
prompt notice to each Lender of each notice or request required or permitted to
be given to the Administrative Agent by the Borrower pursuant to the terms of
the Loan Documents and the Intercreditor Agreements (unless concurrently
delivered to the Lenders by the Borrower).  The Administrative Agent will use
commercially reasonable efforts to distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Borrower for distribution to the
Lenders by the Administrative Agent in accordance with the terms of the Loan
Documents and the Intercreditor Agreements.  Each Lender agrees that no
liability shall attach to the Administrative Agent for any failure to comply
with this Section 9.7.

 

SECTION 9.8.                                                    Reliance by
Administrative Agent.  The Administrative Agent shall be entitled to rely upon
any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent.  As to any matters not expressly
provided for by the Loan Documents, the Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, thereunder in
accordance with instructions given by the Required Lenders or all of the Lenders
as is required in such circumstance, and such instructions of such Lenders and
any action taken or failure to act pursuant thereto shall be binding on all
Secured Parties.  For purposes of applying amounts in accordance with this
Section, the Administrative Agent shall be entitled to rely upon any Secured
Party that has entered into Cash Management Obligations for a determination
(which such Secured Party agrees to provide or cause to be provided upon request
of the Administrative Agent) of the outstanding Obligations owed to such Secured
Party under such Cash Management Obligations.  Unless it has actual knowledge
evidenced by way of written notice from any such Secured Party or the Borrower
to the contrary, the Administrative Agent, in acting in such capacity under the
Loan Documents, shall be entitled to assume that no Cash Management Obligations
in respect thereof are in existence or outstanding between any Secured Party and
any Obligor.

 

SECTION 9.9.                                                    Defaults.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default unless the Administrative Agent has received a written
notice from a Lender or the Borrower specifying such Default and stating that
such notice is a “Notice of Default”.  In the event that the Administrative
Agent receives such a notice of the occurrence of a Default, the Administrative
Agent shall give prompt notice thereof to the Lenders.  The Administrative Agent
shall (subject to Section 10.1) take such action with respect to such Default as
shall be directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

 

SECTION 9.10.                                              Syndication Agent. 
The Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement (or any other Loan

 

88

--------------------------------------------------------------------------------


 

Document) other than those applicable to all Lenders as such.  Without limiting
the foregoing, the Syndication Agent shall not have or be deemed to have any
fiduciary relationship with any other Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on the Syndication Agent in deciding to enter
into this Agreement and each other Loan Document to which it is a party or in
taking or not taking action hereunder or thereunder.

 

SECTION 9.11.                                               Withholding Taxes. 
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender or Swing Line Lender an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 4.6(a) or (c), each Lender or Swing Line Lender shall, and
does hereby, indemnify the Administrative Agent against, and shall make payable
in respect thereof within 30 days after demand therefor, any and all Taxes and
any and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender or Swing Line Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender or Swing Line Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender or Swing Line Lender
by the Administrative Agent shall be conclusive absent manifest error.  Each
Lender or Swing Line Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or Swing Line
Lender under this Agreement or any other Loan Document against any amount due
the Administrative Agent under this Section 9.11.  The agreements in this
Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or Swing Line Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

SECTION 9.12.                                               Intercreditor
Agreements.  Notwithstanding anything herein to the contrary, each Lender
acknowledges that the Lien and security interest granted to the Administrative
Agent pursuant to the Collateral Documents and the exercise of any right or
remedy by the Administrative Agent thereunder are subject to the provisions of
the Intercreditor Agreements.


 


ARTICLE X


MISCELLANEOUS PROVISIONS


 

SECTION 10.1.                                              Waivers, Amendments,
Etc.  The provisions of each Loan Document (other than Cash Management
Obligations and the Fee Letters (which may be amended or otherwise modified in
accordance with the terms thereof)) may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and consented
to by the Borrower and the Required Lenders; provided, however, that no other
such amendment, modification or waiver shall:

 

89

--------------------------------------------------------------------------------


 

(a)                          modify this Section or change or waive any
provision of Section 4.8 requiring pro rata treatment of the Lenders, or the
sharing of payments by all Lenders, in each case without the consent of all
Lenders;

 

(b)                         increase the aggregate amount of any Credit
Extensions required to be made by a Lender pursuant to its Commitments, extend
the final Revolving Loan Commitment Termination Date or extend the final Stated
Maturity Date for any Lender’s Loan, in each case without the consent of such
Lender (it being agreed, however, that any vote to rescind any acceleration made
pursuant to Sections 8.2 and 8.3 of amounts owing with respect to the Loans and
other Obligations shall only require the vote of the Required Lenders);

 

(c)                          reduce the principal amount of or rate of interest
on any Lender’s Loan, reduce any fees described in Article III payable to any
Lender or extend the date on which interest or fees are payable in respect of
such Lender’s Loans, in each case without the consent of such Lender;

 

(d)                         reduce the percentage set forth in the definition of
“Required Lenders” or modify any requirement hereunder that any particular
action be taken by all Lenders without the consent of all Lenders;

 

(e)                          have the effect of increasing the threshold amount
set forth in Section 8.1.11 above $30,000,000;

 

(f)                            except as otherwise expressly provided in a Loan
Document, release (i) the Borrower from its Obligations under the Loan Documents
or any Guarantor from its obligations under a Guaranty or (ii) all or
substantially all of the collateral under the Loan Documents, in each case
without the consent of all Lenders; or

 

(g)                         affect adversely the interests, rights or
obligations of the Administrative Agent (in its capacity as the Administrative
Agent) or the Swing Line Lender (in its capacity as Swing Line Lender), unless
consented to by the Administrative Agent or the Swing Line Lender, as the case
may be.

 

Any Intercreditor Agreement may be amended, modified or waived by the
Administrative Agent at the direction of the Required Lenders, and the consent
of the Borrower or any Guarantor shall be required only to the extent required
in such Intercreditor Agreement

 

No failure or delay on the part of any Credit Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances.  No waiver or approval by any Credit Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be

 

90

--------------------------------------------------------------------------------


 

applicable to subsequent transactions.  No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

 

SECTION 10.2.                                              Notices; Time.  All
notices and other communications provided under each Loan Document shall be in
writing (including by facsimile) and addressed, delivered or transmitted, if to
the Borrower, the Administrative Agent or a Lender to the applicable Person at
its address or facsimile number set forth on Schedule II hereto or set forth in
a Lender Assignment Agreement, or at such other address or facsimile number as
may be designated by such party in a notice to the other parties.  Any notice,
if mailed and properly addressed with postage prepaid or if properly addressed
and sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when the confirmation
of transmission thereof is received by the transmitter.  Electronic mail and
Internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Section 7.1.1, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose, except with the consent of
the Administrative Agent. The parties hereto agree that delivery of an executed
counterpart of a signature page to this Agreement and each other Loan Document
by facsimile shall be effective as delivery of an original executed counterpart
of this Agreement or such other Loan Document.  Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York time.

 

SECTION 10.3.                                              Payment of Costs and
Expenses.  The Borrower agrees to pay on demand all reasonable expenses of the
Administrative Agent and Wells Fargo Bank, National Association (including the
reasonable fees and out-of-pocket expenses of Cahill Gordon & Reindel LLP,
counsel to the Administrative Agent, and of local counsel, if any, who may be
retained by or on behalf of the Administrative Agent) in connection with:

 

(a)                          the negotiation, preparation, execution and
delivery of each Loan Document, including schedules and exhibits, and any
amendments, waivers, consents, supplements or other modifications to any Loan
Document as may from time to time hereafter be required, whether or not the
transactions contemplated hereby are consummated; and

 

(b)                         the filing or recording of any Loan Document
(including the Filing Statements) and all amendments, supplements, amendments
and restatements and other modifications to any thereof, searches made following
the Closing Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and

 

(c)                          the preparation and review of the form of any
document or instrument relevant to any Loan Document.

 

The Borrower further agrees to pay, and to save each Credit Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of any Notes.  The Borrower also

 

91

--------------------------------------------------------------------------------


 

agrees to reimburse each Lender, Lead Arranger and the Administrative Agent upon
demand for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and legal expenses of one counsel (and any local counsel) to the
Lead Arrangers and one or, if and to the extent necessary as a result of
conflicts of interest, more counsel to the Lenders) incurred by any Lender, Lead
Arranger and the Administrative Agent in connection with (x) the negotiation of
any restructuring or “work-out” with the Borrower, whether or not consummated,
of any Obligations, (y) the enforcement of any Obligations or (z) the exercise
of any right or remedy under any Loan Document.

 

SECTION 10.4.                                              Indemnification.  In
consideration of the execution and delivery of this Agreement by each Credit
Party, the Borrower shall indemnify, exonerate, defend and hold each Credit
Party and each of their respective officers, directors, employees and agents and
in the case of an Approved Fund, its trustees and investment advisors
(collectively, the “Indemnified Parties”) free and harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and damages
(whether or not based on strict liability and including any special, indirect or
consequential damages), and expenses of any kind or nature whatsoever
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), including reasonable attorneys’ and
consultants’ fees and disbursements, whether incurred in connection with actions
between or among the parties hereto or the parties hereto and third parties
(regardless of whether caused in whole or in part by the simple (but not gross)
negligence of any indemnified party) (collectively, the “Indemnified
Liabilities”), incurred by the Indemnified Parties or any of them as a result
of, or arising out of, or relating to:

 

(a)                          any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of any Credit Extension,
including all Indemnified Liabilities arising in connection with the
Transaction;

 

(b)                         the entering into and performance of any Loan
Document by any of the Indemnified Parties (including any action brought by or
on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to fund any Credit Extension; provided that
any such action is resolved in favor of such Indemnified Party);

 

(c)                          any investigation, litigation or proceeding related
to any acquisition or proposed acquisition by any Obligor or any Subsidiary
thereof of all or any portion of the Capital Securities or assets of any Person,
whether or not an Indemnified Party is party thereto;

 

(d)                         the actual or alleged presence, Release or threat of
Release of any Hazardous Material at, on, under, from or affecting any property
now or formerly owned, operated or leased  by any Obligor or any Subsidiary
thereof; or

 

(e)                          each Lender’s Environmental Liability (the
indemnification herein shall survive repayment of the Obligations and any
transfer of the property of any Obligor or its Subsidiaries by foreclosure or by
a deed in lieu of foreclosure for any Lender’s

 

92

--------------------------------------------------------------------------------


 

Environmental Liability, regardless of whether caused by, or within the control
of, such Obligor or such Subsidiary);

 

IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY,
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party to the extent of the relevant Indemnified Party’s material
breach of a Loan Document, gross negligence or willful misconduct as determined
in a final and nonappealable judgment by a court of competent jurisdiction. 
Each Obligor and its successors and assigns hereby waive, release and agree not
to make any claim or bring any cost recovery action against, any Indemnified
Party under any Environmental Law, including CERCLA or any state equivalent, or
any similar law now existing or hereafter enacted.  It is expressly understood
and agreed that to the extent that any Indemnified Party is strictly liable
under any Environmental Laws, each Obligor’s obligation to such Indemnified
Party under this indemnity shall likewise be without regard to fault on the part
of any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party; provided that this waiver and release shall
not apply to the extent that the Indemnified Liabilities arise for the account
of a particular Indemnified Party by reason of the relevant Indemnified Party’s
material breach of a Loan Document, gross negligence or willful misconduct as
determined in a final and nonappealable judgment by a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

SECTION 10.5.                                              Survival.  The
obligations of the Borrower under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4,
and the obligations of the Lenders under Sections 9.1 and 10.16, shall in each
case survive any assignment from one Lender to another (in the case of Sections
10.3 and 10.4) and the occurrence of the Termination Date.  The representations
and warranties made by each Obligor in each Loan Document shall survive the
execution and delivery of such Loan Document.

 

SECTION 10.6.                                              Severability.  Any
provision of any Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 10.7.                                              Headings.  The
various headings of each Loan Document are inserted for convenience only and
shall not affect the meaning or interpretation of such Loan Document or any
provisions thereof.

 

SECTION 10.8.                                              Execution in
Counterparts, Effectiveness, Etc.  This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be an original and all of
which shall constitute together but one and the same agreement.  This Agreement
shall become effective when counterparts hereof executed on behalf of the
Borrower, the Administrative Agent and each Lender (or notice thereof
satisfactory to the Administrative Agent) shall

 

93

--------------------------------------------------------------------------------


 

have been received by the Administrative Agent; provided, however, that the
provisions of this Agreement shall not become operative until the satisfaction
of the conditions in Section 5.1 shall have occurred.

 

SECTION 10.9.                                              Governing Law; Entire
Agreement.  EACH LOAN DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A
LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES.  The Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

SECTION 10.10.                                        Successors and Assigns. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns (in the case of
assigns (but not successors) in the case of Lenders, subject to Section 10.11);
provided that the Borrower may not assign or transfer its rights or obligations
hereunder without the consent of all Lenders.

 

SECTION 10.11.                                        Sale and Transfer of
Credit Extensions; Participations in Credit Extensions.  Each Lender may assign,
or sell participations in, its Loans and Commitments to one or more other
Persons in accordance with the terms set forth below:

 

(a)                          Any Lender may, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that:

 

(i)                  except in the case of (A) an assignment of the entire
remaining amount of the assigning Lender’s Commitments and the Loans at the time
owing to it or (B) an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitments
(which for this purpose includes Loans outstanding thereunder) or principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Lender Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 (or, if less, the entire remaining amount of such
Lender’s Commitment or Loans of the relevant tranche; provided that such minimum
amount shall be aggregated for two or more simultaneous assignments by or to two
or more Related Funds), unless the Administrative Agent and, so long as no Event
of Default

 

94

--------------------------------------------------------------------------------


 

has occurred and is continuing, the Borrower otherwise consent (each such
consent not to be unreasonably withheld or delayed);

 

(ii)     [Reserved]; and

 

(iii)    the parties to each assignment shall (A) electronically execute and
deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent) or
(B) manually execute and deliver to the Administrative Agent a Lender Assignment
Agreement, together, in the case of this clause (iii)(B), with a processing and
recordation fee of $3,500 and if the Eligible Assignee is not a Lender,
administrative details information with respect to such Eligible Assignee and
applicable tax forms.

 

(b)                         Subject to acceptance and recording thereof by the
Administrative Agent pursuant to clause (c), from and after the effective date
specified in each Lender Assignment Agreement, (i) the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under this Agreement, and (ii) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, subject to
Section 10.5, be released from its obligations under this Agreement (and, in the
case of a Lender Assignment Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto, but shall continue to be entitled to the benefits of any
provisions of this Agreement which by their terms survive the termination of
this Agreement).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with clause (a) above and
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) below.  If the consent of the Borrower to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section), the Borrower shall be deemed to have given its consent ten Business
Days after the date notice thereof has been delivered by the assigning Lender
(through the Administrative Agent or ClearPar, LLC) unless such consent is
expressly refused by the Borrower prior to such tenth Business Day.

 

(c)                          The Administrative Agent shall record each
assignment made in accordance with this Section in the Register pursuant to
clause (a) of Section 2.7.  The Register shall be available for inspection by
the Borrower and any Lender (in the case of such Lender, such right of
inspection shall be with respect to its own interest only and not that of any
other Lender), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                         Any Lender (other than a Designated Lender) may,
without the consent of, or notice to, the Borrower or the Administrative Agent,
and any Designated Lender may, with the prior consent of each of the Borrower
and Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its

 

95

--------------------------------------------------------------------------------


 

Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to any of the items set forth in
clauses (a) through (d) or (f) of Section 10.1, in each case except as otherwise
specifically provided in a Loan Document.  Subject to clause (e) below, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 (subject to the requirements
and limitations therein, including providing documentation pursuant to
Section 4.6(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 4.9 as though
it were a Lender, provided such Participant agrees to be subject to Section 4.8
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal and interest amount of each Participant’s interest in the Loans held
by it (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of the participation in
question for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(e)                          A Participant shall not be entitled to receive any
greater payment under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

 

(f)                            Any Lender may at any time, without the consent
of any other Person, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(g)                         In the event that any Lender becomes a Designated
Lender, then the Borrower and the Swing Line Lender shall each have the right,
but not the obligation, upon notice to such Revolving Loan Lender and the
Administrative Agent, to replace such Revolving Loan Lender with a financial
institution (a “Replacement Lender”) acceptable to the Borrower and the
Administrative Agent (such consents not to be unreasonably

 

96

--------------------------------------------------------------------------------

 


 

withheld or delayed; provided that no such consent shall be required if the
Replacement Lender is an existing Revolving Loan Lender), and upon any Lender
becomes a Designated Lender, such Revolving Loan Lender hereby agrees to
transfer and assign (in accordance with this Section all of its Commitments and
other rights and obligations under the Loan Documents to such Replacement
Lender; provided that (i) such assignment shall be without recourse,
representation or warranty (other than that such Lender owns the Commitments,
Loans and Notes being assigned, free and clear of any Liens) and (ii) the
purchase price paid by the Replacement Lender shall be in the amount of such
Revolving Loan Lender’s Loans, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (other than the amounts (if any)
demanded and unreimbursed under Sections 4.2 through (and including) 4.6, which
shall be paid by the Borrower), owing to such Revolving Loan Lender hereunder. 
Upon any such termination or assignment, such Revolving Loan Lender shall cease
to be a party hereto but shall continue to be entitled to the benefits of, and
subject to the obligations of, any provisions of this Agreement which by their
terms survive the termination of this Agreement.  The Borrower’s and Swing Line
Lender’s respective right to replace a Designated Lender pursuant to this
Section is, and shall be, in addition to, and not in lieu of, all other rights
and remedies available to the Borrower and the Swing Line Lender against such
Designated Lender under applicable law.

 

(h)                         Notwithstanding anything else contained in this
Section, no Lender may assign its Loans or Commitments during the Primary
Syndication other than (i) assignments by the Administrative Agent, the
Syndication Agent, any Lead Arranger and their respective Affiliates or
(ii) assignments by a Lender to its Affiliate or Approved Fund.

 

(i)                             Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without

 

97

--------------------------------------------------------------------------------


 

the prior written consent of, the Borrower, the Administrative Agent or the
Syndication Agent and without paying any processing fee therefor, assign all or
a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower, the Syndication Agent and
the Administrative Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This Section may not
be amended without the written consent of the SPC.  The Borrower acknowledges
and agrees, subject to the next sentence, that, to the fullest extent permitted
under applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6,
4.8, 4.9, 10.3 and 10.4, shall be considered a Lender.  The Borrower shall not
be required to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4
that is greater than the amount which it would have been required to pay had no
grant been made by a Granting Lender to an SPC unless the grant was made with
the Borrower’s prior written consent (not to be unreasonably withheld or
delayed).

 

SECTION 10.12.                                        Other Transactions. 
Nothing contained herein shall preclude the Administrative Agent or any other
Lender from engaging in any transaction, in addition to those contemplated by
the Loan Documents, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

 

SECTION 10.13.                                        Forum Selection and
Consent to Jurisdiction.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE LENDERS OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES
SPECIFIED IN SECTION 10.2.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT

 

98

--------------------------------------------------------------------------------


 

IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE
BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

SECTION 10.14.                                        Waiver of Jury Trial.  THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE BORROWER IN CONNECTION
THEREWITH.  THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO
THE LOAN DOCUMENTS.

 

SECTION 10.15.                                        Limitation on Interest. 
The Borrower, the Administrative Agent and the Lenders intend to contract in
strict compliance with applicable usury laws from time to time in effect.  In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Documents shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the maximum amount of interest permitted to be charged by applicable
law from time to time in effect.  Neither the Borrower nor any present or future
Guarantors, endorsers or other Persons hereafter becoming liable for payment of
any Obligation shall ever be liable for unearned interest thereon or shall ever
be required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged or received under applicable law from time to
time in effect, and the provisions of this Section shall control over all other
provisions of the Loan Documents that may be in conflict or apparent conflict
herewith.  The Administrative Agent and the Lenders expressly disavow any
intention to contract for, charge or collect excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated.  If
(a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) the Administrative
Agent or a Lender shall otherwise collect moneys that are determined to
constitute interest that would otherwise increase the interest on any or all of
the Obligations to an amount in excess of that permitted to be charged by
applicable law then in effect, then all sums determined to constitute interest
in excess of such legal limit shall, without penalty, be promptly applied to
reduce the then outstanding principal of the related Obligations or, at the
option of the Administrative Agent or such Lender, as applicable, promptly
returned to the Borrower upon such determination.  In determining whether or not
the interest paid or payable, under any specific circumstance, exceeds the
maximum amount permitted under applicable law, the Administrative Agent and the
Lenders and the Borrower shall to the greatest extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as interest, (ii) exclude

 

99

--------------------------------------------------------------------------------


 

voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate and spread the total amount of interest throughout the entire
contemplated term of instruments evidencing the Obligations in accordance with
the amounts outstanding from time to time thereunder and the maximum legal rate
of interest from time to time in effect under applicable law in order to
lawfully contract for, charge, or receive the maximum amount of interest
permitted under applicable law.  In the event applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas Finance
Code”), as amended, for that day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code; provided that if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.  As used
in this section the term “applicable law” means the laws of the State of Texas
or the laws of the United States, whichever allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

 

SECTION 10.16.                                        Confidentiality.  The
Lenders and the Administrative Agent shall hold all non-public information
obtained pursuant to or in connection with this Agreement about Parent or any of
its Subsidiaries in accordance with their customary procedures for handling
confidential information of this nature, but may make disclosure to any of their
examiners, Affiliates, their and their Affiliate’s directors, officers,
employees, agents, trustees and representatives, outside auditors, counsel and
other professional advisors or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section) in connection with this Agreement or as reasonably required by any
potential bona fide pledgee under clause (f) of Section 10.11, transferee,
participant or assignee, or in connection with the exercise of remedies under a
Loan Document, or as requested by any governmental agency or representative
thereof or pursuant to legal process or to any quasi-regulatory authority
(including the National Association of Insurance Commissioners); provided that

 

(a)                          unless specifically prohibited by applicable law or
court order, each Lender and the Administrative Agent shall notify the Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with an examination of the financial condition of
such Lender or its Affiliate by such governmental agency) for disclosure of any
such non-public information prior to or within a reasonable time after
disclosure of such information;

 

(b)                         prior to any such disclosure pursuant to this
Section, each Lender shall require any such bona fide pledgee under clause
(f) of Section 10.11, transferee, participant and assignee receiving a
disclosure of non-public information to agree in writing (i)  to be bound by
this Section; and (ii) to require such Person to require any other Person to
whom such Person discloses such non-public information to be similarly bound by
this Section; and

 

(c)                          except as may be required by an order of a court of
competent jurisdiction and to the extent set forth therein, no Lender shall be
obligated or required to return any materials furnished by Parent, the Borrower
or any Subsidiary.

 

100

--------------------------------------------------------------------------------


 

SECTION 10.17.                                        USA PATRIOT Act Notice. 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notify the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

REDDY ICE CORPORATION

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

Steven J. Janusek

 

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

 

By:

/s/ Martha Pruitt Matthews

 

 

Name:

Martha Pruitt Matthews

 

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael Real

 

 

Name:

Michael Real

 

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------